 AIRPORT BUS SERVICE561Airport Bus Service, Inc., Debtor-in-Possession andLouis LyonsAirport Bus Service, Inc., Debtor-In-Possession, andits successors and alter egos Holland Industriesd/b/a Dell Bus Co., Inc., Maintenance andManpower, Inc., Cross County Coach Corp.,Shortway Lines Inc.,' and Shortway Bus Char-ter Corp., its wholly owned subsidiaries, andFugazy Continental Corp. of Connecticut andWilliam Moser and Local 522, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Party to theContract and Local 819, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Party to the ContractAirport Bus Service, Inc., Debtor-in-Possession, andits successors and alter egos Holland Industries,Inc., d/b/a Dell Bus Co., Inc., Maintenance andManpower, Inc., Cross County Coach Corp.,Shortway Lines, Inc., and Shortway Bus Char-ter Corp., its wholly owned subsidiaries, andFugazy Continental Corp. of Connecticut andClayton Wynn d/b/a Wynn V.I.P. LimousineService and Holrick White. Cases 29-CA-6185,29-CA-6251, 29-CA-7174, 29-CA-5134, and29-CA-514814 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 23 September 1982 Administrative LawJudge Joel P. Biblowitz issued the attached deci-sion. Respondent Fugazy Continental Corporationof Connecticut (Fugazy) filed exceptions and a sup-porting brief,2 Respondents Holland Industries,Inc. (Holland Industries) and Shortway Lines, Inc.(Shortway Lines) filed joint exceptions, and theGeneral Counsel filed cross-exceptions, a support-ing brief, and an answering brief.3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has' The name of this Respondent appears as corrected at the hearing2 Fugazy also requested oral argument This request is hereby deniedas the record, exceptions, and briefs adequately present the Issues and po-sitions of the parties3 The General Counsel's motion to strike Respondents' exceptions andFugazy's supporting brief for failure to comply with the provisions of theBoard's Rules and Regulations is denied4 At the hearing, the Judge granted the General Counsel's motion toconsolidate the unfair labor practice proceedings in Cases 29-CA-6185,29-CA-6251 and 29-CA-7174 with the backpay specification in Cases29-CA-5134 and 29-CA-5148 Fugazy excepts to this ruling, arguingthat the consolidation was an attempt to taint the present proceedingsagainst Respondent Airport Bus Service, Inc, Debtor-in-Possession byreveling that Airport Bus was found to have violated the Act in Casesdecided to affirm the judge's rulings,4 findings,6and conclusions and to adopt the recommendedOrders to the extent consistent herewith.1. The judge concluded that Respondents Hol-land Industries, Dell Bus Company, Inc. (DellBus),6 Maintenance and Manpower, Inc. (Mainte-nance and Manpower), Shortway Lines, andShortway Charter Corporation (Shortway Charter)were the alter egos of, and engaged in a single inte-grated business enterprise with, Respondent Air-port Bus Service, Inc., Debtor-in-Possession (Air-port Bus) at the time that the unfair labor practicesfound herein were committed. We have carefullyreviewed, and hereby affirm, the judge's factualfindings. We adopt, however, his alter ego andsingle integrated business enterprise conclusionsonly as clarified below.It is well established that in determining whethertwo or more nominally separate businesses operat-ing simultaneously are sufficiently interrelated sothat they may be treated as a single integrated busi-ness enterprise, the Board looks to four principalfactors: common management, centralized controlof labor relations, interrelation of operations, andcommon ownership or financial control. No singlecriterion is controlling, although the first three fac-tors, which reveal the degree of operational inte-gration, are more critical than common ownership.Radio Union v. Broadcast Service, 380 U.S. 255(1965); Bryar Constriction Co., 240 NLRB 102, 104(1979). Similarly, in making the related, but never-theless distinct; determination of whether a.businessis the alter ego or "disguised continuance" of itspredecessor, the Board will find alter ego statuswhere the record demonstrates "substantially iden-tical" management, business ' purpose, operation,equipment, supervisiOn, customers, and ownershipbetween the two businesses. Howard Johnson Co. v.Hotel & Restaurant Employees, 417 U.S. 249, 259 fn.5(1974); Crawford Door Sales Co., 226 NLRB 1144(1976).29-CA-5134 and 29-CA-5148 We find no merit in this exception It isapparent that the Judge's unfair labor practice findings herein do not relyin any way on the earlier proceeding against Airport Bus In addition, wefind that consolidation was an appropriate conservation of Board, re-sources since both cases involved Respondent Fugazy's alleged responsi-bility, as i successor, to remedy unfair labor practices committed by Air-port Bus5 Fugazy, Holland Industries, and Shortway Lines have excepted tosome of tht, Judge's credibility findings The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect Standard Dry Wall Products, 91 NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir 1951) We have carefully examined the recordand find no basis for reversing the findings6 The judge found, and we agree, that Respondent Cross CountyCoach Corporation (Cross County) was part of a single integrated busi-ness enterprise with Dell Bus273 NLRB No. 84 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times material herein Holland Industriesowned Shortway Lines,7 Shortway Charter, andDell Bus. In addition, it effectively controlled andoperated Airport Bus between June 1976 and 24January, 1978, and Maintenance and Manpower atleast between October 1977 and October 1978. InOctober 1977, Airport Bus' operations were com-bined with those of Dell Bus and Maintenance andManpower.8 Although each of the three held itselfout as a separate company, they were managedjointly by the -same individuals, and they used thesame buses,8 supervisors, dispatchers, drivers, andmechanics. '0On 24 January 1978 Airport Bus was adjudicatedbankrupt. Thereafter, the same individuals contin-ued the bus operations at the same location underthe corporate forms of Maintenance and Manpow-er, Shortway Charter, and Dell Bus, with the samebuses and many of the same employees.Based on these facts, we find that Holland Indus-tries, 'Airport Bus, Dell Bus, and Maintenance andManpower were a single integrated business enter-prise (which, -for ease of reference, we shall referto here as Holland New York I) between October1977 and 24 January 1978. We also find that, subse-quent to Airport Bus' bankruptcy adjudication andcontinuing through the apparent cessation of oper-ations in October 1978, Holland Industries,Shortway Charter, Maintenance and Manpower,and Dell Bus ,constituted another single integratedbusiness enterprise (denoted hereinafter as HollandNew York II). We further find that Holland NewYork II was. the "disguised continuance" or alterego.of Holland New York I. We do not find, how-ever, that Shortway Lines was a constituent com-pany of either Holland New York I or HollandNew York II. While it was owned by Holland In-dustries and it leased buses to Holland New York Iand II, Shortway Lines, so far as this recordshows, operated a completely separate business inthe Midwestern States with its own managementand labor relations policies. Accordingly, we findthat Holland New York I is responsible for theunfair labor practices committed prior to 25 Janu-ary 1978, and that Holland New York II is respon-sible for those unfair labor practices which oc-curred on or after 24 January 1978, and is responsi-7 Shortway Lines was a bus company operating in Ohio and othermidwestern StatesThese operations included regular charter bus service sold on a trip-by-trip basis and "airline crew work," that is, transporting airline crewsunder contract between JFK Airport and hotels9 Some of the buseS used were owned by Shortway Lines and appar-ently leased through Holland Industnes to Airport Bus• " It appears frail the record that another corporation, JFK ParkingLot No 7, Inc was also part of this operation We make no finding withregard to its status because it was not named as a respondent hereinble, as an alter ego, for those unfair labor practicescommitted by Holland New York I.2. The judge found that Fugazy was a successorto the business operation of Airport Bus and its af-filiates (that is, Holland New York I and II).Fugazy excepts to this finding, contending, inter,alia, that its employee complement did not reflect amajority continuation of its predecessor's workforce. We find merit in this exception.An employer which takes over a business is a"successor" if there is continuity in the employingindustry after the change of ownership: Althoughall the circumstances are considered, the key factorin making a successorship determination is whethera majority of the new employer's bargaining unitemployees were members of the predecessor's unitwork force at or near the time it ceased operations.NLRB v. Burns Security Services, 406 U.S. 272(1972); Pacific Hide & Fur Depot v. NLRB, 553F.2d 609, 612 (9th Cir. 1977); Stewart Chevrolet, 262NLRB 362 fn. 5 (1982) (employee Woolcott).On 13 June 1978 Fugazy purchased Airport Bus'ICC authority and the "airline crew" portion ofHolland New York II's business and leased a partof Holland New York II's facility. In July Fugazybegan operating a bus company, at least partially incompetition with Holland New York II, utilizingits own management, buses, employees, supervi-sors, and dispatchers. On 9 October 1978 Fugazypurchased the charter bus portion of the HollandNew York II operation and took over HollandNew York II's entire premises. Holland New YorkII's remaining employees began working forFugazy.To establish successorship, the General Counselmust demonstrate that a majority of Fugazy's bar-gaining unit employees" in early July 1978 hadbeen employed in the relevant units by HollandNew York II in mid-to-late June and/or that a ma-jority of the bargaining unit employees employedby Fugazy in mid-October 1978 were employed byHolland New York II immediately before its cessa-tion of operations. We find that the General Coun-sel has not met his burden of proof.Holland New York II's payroll records were un-available, and the General Counsel, therefore, ap-propriately attempted to use secondary evidence toestablish the identity of Holland-New York II's em-ployees in the relevant units. Unfortunately, muchof this evidence is of little probative value. Thus,the General Counsel introduced into the record thepayroll records for Airport Bus, union authoriza-tion cards signed by Holland New York I and II" The units involved herein are (1) all full-time and part-time driversand (2) all mechanics and helpers AIRPORT—BUS SERVICE563employees in the winter and early spring of 1978,and the testimony of four employees. EmployeeGonzales named -12 individuals who had workedfor Shortway Charter in June 1978 and who subse-9nently worked for fugazy. Employee Becklesnamed approximately 34 employees who- hadworked for Sliorokay Charter both before, andafter Fugazy began using part, of the Holland NewYork II facility in June and July 1978 and, in pass-ing, noted that about 10 of these individuals subse-quently worked for Fugazy. Employee Gibson tes-tified regarding approximately 18 employees whoworked, for Holland New York II during thespring of 1978. Only the testimony of employeeGoza, in which ' he named 16 Shortway Charterdrivers who transferred directly to the Fugazypayroll in mid-October, is probative. The Fugazypayrolls for the 'periods 9-22 October 1978 'list 48drivers and 11 mechanics or cleaners.Based on the above, we find insufficient evidenceof work force continnity to establish successorship.In addition, there is no evidence that any of Fu-gazy's mechanics and helpers in mid-October 1978had been recent Holland New York II employees.Also, the record affirmatively establishes only that1512 Of 48 Fugazi drivers in mid-October '1978were carryovers from Holland New York II's 'Op-eration. Therefore, we find that Fugazy was not asuccessor to Holland New York II, 'and is not re-sponsible for its predecessor's unfair -labor prac-tices."3. The judge found that the Respondents violat-ed Section 8(a)(3) and (1) of the Act by condition-ing the continued employment of unit employeesupon two conditions: (1) their accepting wages andworking conditions other than those provided inthe then-current contract between Airport Bug andTeamsters Local 875 and (2) their willingness to re-linquish union representation. The judge furtherfound that the Respondents violated Section 8(a)(5)and (1) by withdrawing recognition from Local875, abrogating the contracts, and unilaterally alter-ing terms and' conditiohs 'of employment. The Re-spondents except to these findings, asserting thatthe adjudication of Airport Bus 'as a- bankrupt ex-tinguished, by law, the Collective-bargaining agree-inent between Airport Bus and Local 875. We findno merit in this exception."12 The name' of 1 of the 16 dnvers identified by Goza does not appearon Fugazy's payroll -. 13 For the reasons stated by the judge, Member Zimmerman wouldfind that Fugazy was a successor to Holland New York II and is there-fore responsible for the latter's unfair 'labor practices Accordingly, hedissents from the reversal of the judge's findings concerning Fugazy14 We have duly considered the issues raised by the debtor-in-posses-sion status and bankruptcy adjudication of-Airport BUs in light of NLRBr Bildisco & Badisco, 104 S Ct 1188 (1984) On 29 November 1976 Air-port Bus filed for debtor-in-possession status under Chapter 11 Subse-In light of the complete integration of the Hol-land New York I operation which we have, foundsupra, we find that, subsequent to October 1977,the appropriate bargaining units were one of alldrivers and one of all mechanics and helpers em-ployed by Holland New York I and that AirportBus' collective-bargaining agreements covered-these units., South Prairie Construction Co. v. Operat-ing Engineers Local 627, 425 U.S. 800 (1976); LandEquipment Inc., 248 NLRB 685, 688 (1980), SafetyElectric Corp., 239 NLRB 40, 43 (1978). As thealter ego of Holland New York I, Holland NewYork II was obligated to continue to recognizeLocal 875 and to observe the collective-bargainingagreements.The judge declined to compel the General Coun-sel to-name Airport Bus' Trustee-in-Bankruptcy asa necessary party to these proceedings. In addition,it appears _that the General Counsel may not havefiled timely proofs of claims against Airport Bus'banl,crupt estate The Respondents contend thatthese failures constitute procedural irregularitieswarranting dismissal of the complaint. We find nomerit in these contentions.The record reveals that, on Airport Bus' bank-ruptcy adjudication, the Trustee ceased AirportBus' participation in the Holland New York I oper-ation, proceeded to liquidate its estate, and was notinvolved in the commission of the unfair laborpractices found herein. We also note that, underthe Bankruptcy Rule, a creditor who wishes to col-lect against- a bankrupcy estate must file a timelyproof of claim with the bankruptcy court. We donot see how the absence of either the Trustee as aparty or of timely proofs of claims can impede ourauthority to adjudicate, the unfair labor practiceissues herein.' 5AMENDED REMEDYBecause it appears from the record that HollandNew York II 'ceased operations at least for sometime period beginning in October 1978, we shallquentlY, Airport Bus; as debtor-in-possession; Was authorized to continue'its business operations On 29 December 1976 Airport Bus.-entered Intotwo ,3-year collective-bargaining agreements with Local 875 coveringAirport Bus drivers and mechanics Airport Bus 'was adjudicated a Chap-ter 10, bankrupti on 24 January 1978 There is no'showing that during itsterm as debtor-in-possession Airport Bus sought to modify or reject theterms of its 29 December contracts There is also no showing that thebankruptcy trustee or bankruptcy court disaffirmed these contracts fol-lowing Airport Bus' adjudication as a Chapter 10 bankrupt In compari-son, Bildisco involved, a company which, as a debtor-in-possession. underChapter 11, rejected, with court approval, a collective-bargaining agree-ment signed prior to its filing as a Chapter 11 debtor-in-possession Ac-- cordingly, .we find that BrIchsco is inapplicable, to the facts of this case15 At most, these failures may diminish the Board's remedial opportu-nities against one of these Respondents We leave to the bankruptcycourt the determination of the effects of these failures, if any, under thebankruptcy lawss 564DECISIONS OF NATIONAL TABOR RELATIONS BOARDorder that the notice be mailed to the employeesemployed by Holland New York I and II duringthe time the unfair labor practices found herein oc-burred. Cerro CATV Devices, 237 NLRB 1153(1978).CONCLUSIONS OF LAW1.The Respondents are each employers engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.Locals -522, 819, and 875, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America', are each -labor organiza-tions within the• 'meaning of Section 2(5) of theAct.3.Between October 1977 and 24 'January 1978,Holland Industries, Airport Bus, Dell Bus, andMaintenance and -Manpower constituted a single in-tegrated business enterprise, known herein as Hol-land New 'York I.4.Between 24 January 1978 and 9 October 1978,Holland Industries, Dell Bus, Shortway Chapter,and Maintenance and Manpower constituted asingle integrated business enterprise, known hereinas Holland New York II..5.Holland New York Al was the alter ego ofHolland New York I.-`6.Shortway Lines was not a constituent compa-ny in either Holland New York I or II.7.Fugazy was not a-successor to either HollandNew York I or II.8.'Holland New York I violated Section 8(a)(2)and (1) of the Act by:(a)Assisting Local 522 in obtaining signed au-thorization cards from its employees:(b)Executing a collective-bargaining agreement,dated 16 January 1978, with Local 522 at a timewhen Local 522 did not represent an uncoercedmajority of its employees.-9. Holland New York II violated Section 8(a)(2)and (1) by assisting Local 522 in obtaining signedauthorization cards- from its employees. -10.Holland New York I violated Section 8(a)(3)and .(1) by executing a collective-bargaining agree-ment, - dated 16 January 1978, with Local 522which contained, a union-security clause requiringmembership in Local 522 as a condition of employ-ment.11.Holland New York II violated Section8(a)(3) and (1) by 'conditioning the continued, em-ployment of its, employees upon (a) their acceptingwages and terms and 'conditions of employmentother than those provided by the 29 December1976 collective-bargaining agreements ,betweenAirport bus and Local 875, and (b) their relin-quishing their right to union representation.12.Holland New York ' II violated Section8(a)(5) and (1) by failing and refusing to continueto .recognize and bargain with Local 875 on andafter 24 January 1978; by refusing 'to enforce theterms and conditions of eniployment contained inthe, 29 December 1976 collective-bargaining agree-ments between Airport Bus and Local 875; and byUnilaterally changing the terms and conditions ofemployment of the employees covered by theseagreements.ORDERThe National Labor Relations. Board orders that,in, Cases 29-CA-6185, 29-CA-6251, and 29-CA-7174, Respondents Holland Industries Inc., Toledo,Ohio; -Airport Bus Services, Inc., Debtor-In-Posses-sion, New York, New York; Dell Bus Company,Inc., New York, New York; Maintenance andManpower Inc., New York, New., York; CrossCounty Coach Corporation,,, New York, NewYork; and Shortway Bus Charter Corporation,New York, New York; their officers,, agents, suc-cessors, and assigns, shall take, the following action.A. Respondents Holland Industries, Airport Bus,Dell Bus, Maintenance and Manpower, and CrossCounty shall cease and desist from:(a)Assisting Local 522, or any other labor orga-nization, in obtaining signed authorized cards forsaid labor, organizations.(b)Entering into a collective-bargaining agree-ment with Local 522, or any other, Aabor organiza-tion, at a time when said labor organization doesnot represent an uncoerced majority of the employ-ees in an appropriate unit.(c)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Respondents Holland Industries, Shortway.Charter, Maintenance and Manpower, and CrossCounty, shall cease and desist from -(a)Assisting Local 522, or any other labor orga-nization, in obtaining signed authorization cards forsaid labor organizations.(b)Conditioning - the continued employment of.employees' on their acceptance of wages and termsand conditions of employment other than thosecontained in the valid collective-bargaining agree-ment covering their bargaining unit.(c)Conditioning the continued employment- ofemployees on their relinquishment of the right tobe represented by a labor organization.(d)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.3. Respondents Holland Industries, Dell Bus,Shortway Charter, Maintenance and Manpower, AIRPORT BUS SERVICE565and Cross County shall take the following affirma-tive actions to effectuate the policies of the Act.(a)Offer to all employees (as listed in the judge'sAppendix A) who refused to accept employment atterms and conditions less than that provided for inthe collective-bargaining agreements dated 26 De-cember 1976 between Local 875 and Airport busand/or who refused to accept employment withoutrepresentation by a labor organization, full and im-mediate reinstatement to their former jobs or, ifthese jobs no 'longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges, and make themwhole for any loss of pay suffered as a result of thediscrimination against them in the manner set forthin the section of the judge's decision entitled "TheRemedy."(b)Make whole, with interest, each of the em-ployees who, on or after 24 January 1978, acceptedemployment with any of the Holland New York IIRespondents for the difference between- their rateof pay and other terms' and conditions of employ-ment and what their rate of pay and other termsand conditions of employment properly were, asset forth in the collective-bargaining agreementsdated 29 December 1976 between,Airport Bus andLocal 875.(c)Reimburse all employees for dues and othermoneys deducted from their pay, or paid directlyto Local 522, under, or in consequence of, the col-lective-bargaining agreement, dated 16 January1978, between Respondent ,Maintenance and Man-power and Local 522.(d)Preserve and make available to the Board orits agents, on request, payroll and other recordsnecessary to determine the amount due under para-graphs (a), (b), and (c), above.(e)Post at their principal offices copies, of the at-tached notice marked "Appendix B."16 In addition,mail a copy of said notice to each employee whowas on any of their payrolls during the period 10January 1978 through 9 October 1978. The noticesshall be mailed to the last known address for eachemployee. Copies of the notice, on forms providedby the Regional Director for Region 29, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted and mailed by the Re-spondents immediately upon receipt. ,The postednotices shall, be maintained by Respondents for 60consecutive days in conspicuous places includingall places where notices to employees are custom-16 If this Order•is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read ,"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-.al.Labor Relations Board"arily posted. Reasonable steps shall be taken by theRespondents to ensure that the posted notices arenot altered, defaced, or covered by any other mate-rial:(f)Notify the Regional 'Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.IT IS FURTHER ORDERED that the consolidatedamended complaint be dismissed with respect tothe allegations not specifically found herein to beviolative of the Act.ORDERThe National Labor Relations Board adopts, therecommended Order of the administrative lawjudge and orders that, in Cases 29-CA-5134 and29-CA-5148, the Respondents, Clayton Wynnd/b/a Wynn V.I.P. Limousine Service, New York,New York, and Airbort Bus Service, Inc., NewYork, New York, their officers, agents, successors,and assigns, shall take the action set forth in theOrder.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT assist Local 522, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Local 522), or anyother labor organization, in obtaining signed au-thorization cards frc _I our employees.WE WILL NOT enter into a collective-bargainingagreement with Local 522, or any other labor orga-nization, at a time when said labor organizationdoes not represent an uncoerced majority of ouremployees.WE WILL NOT condition the continued employ-ment of our employees on their acceptance ofwages and terms and conditions of employmentwhich are other than those contained in the validcollective-bargaining agreement covering their bar-gaining unit.WE WILL NOT condition the continued employ-ment of our employees on their relinquishment ofthe right to be represented by a labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD -WE WILL reimburse, with interest, all our em-ployees who had their union dues deducted fromtheir pay, or paid directly to Local 522, under, orin consequence of, the collective-bargaining agree-ment , between Maintenance and Manpower, Inc.and Local 522, dated 16 January 1978.WE WILL offer to all employees, who refused toaccept employment at terms and conditions otherthan those provided for in the collective-bargainingagreements, dated December 29, 1976, betweenTeamsters Local 875 and Airport Bus Service, Inc.,and/or who refused to accept employment withoutrepresentation by a labor organization, full and im-mediate reinstatement to their former positions or,if those jobs no longer exist, to. substantially equiv-alent' positions without prejudice to, their seniorityor other rights and privileges, and make. theinwhole, with interest, foi any loss of earnings theymay have suffered because of our discriminatoryconduct against them.WE WILL make whole with interest, each of .theemployees who, on or after 24 January 1978, ac-cepted employment with any of us for the differ-ence between their rate of pay and other terms andconditions of employment and what their rate ofpay and other terms and conditions of employmentproperly were, as set forth' in the collective-bar-gaining agreements, dated 29 December 1976, be-tween Airport Bus and Local 875.'HOLLAND INDUSTRIES, INC.; AIRPORTBus SERVICE, INC., DEBTOR-IN-POS-SESSION; DELL Bus CO., INC.; MAIN-TENANCE AND MANPOWER, INC.; .CROSS COUNTY COACH CORP.; ANDSHORTWAY Bus CHARTER CORP.• • DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ; Administrative Law Judge: Thiscase was tried before me in Brooklyn, New York, andNew York, New York. The hearing opened on Septem-ber 2, 1980, there were 22 hearing dates and the heanngclosed on June 23, 1981.†.. The Cases Involved HereinOn November -1, 1977, the National Labor RelationsBoard (the Board) issued its Order (unpublished) inCases 29-CA-5134 and 29-CA-5148; that Order adoptedthe recommended Order of the administrative law judgeand directed Respondents Airport Bus Service, Inc. (Air-port), and Clayton Wynn, d/b/a Wynn V.I.P. LimousineService (Wynn), their officers, agents, successors, and as-signs, to make Holrick White whole for any loss of earn-ings suffered by him because of their discriminationagainst him. On September 15, 1978, the United StatesCourt of Appeals for the Second Circuit entered its judg-ment enforcing. in •full this Order of the Board. On July15, 1980, the Regional, Director for Region 29 of theBoard . issued an •amended backpay specification andnotice of hearing in this Matter.On Januar}, 30, 1978, Louis' Lyons filed the 'charge inCase 29-CA-6185 solely. against AirpOrt; on r February28, 1978, William Moser filed the charge in Case 29-CA-6251 against "Airport' Bus Service, Inc., Banknipt""and' its successors and .alter egos," naming ShortwayCharter. Bus Service, Inc.; Cross County ,Coach .Corp.(Cross County), Dell - Transportation Service (DellTransportation), and Manpower and Maintenance, Inc.On May 31, 1978, an order consolidating; cases, com-plaint, and notice of hearing, was issued, _naming theseemployers as the Respondents, After the hearing in thismatter was postponed on a number of occasions, Moserfiled an additional unfair labor practice charge in Case29-CA-7174 on May 7, 1979, against Fugazy ContinentalCorp. of Connecticut (Fugazy of Connecticut). On June30, 1980, 'an order consolidating cases,' amended corn-'plaint, and nonce of hearing was issued in the threeabove-mentioned cases. 'The Respondents named are Air-Tort and its successors and alter egos Shortway Bus-Lines, Inc., Cross County, Dell Transportation, Man-power and Maintenance,- Holland Industries, Inc. (Hol-land), and Fugazy of Connecticut., This consolidatedamended complaint also names Local 522, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Local 522), and Local 819,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helper's of America (Local 819). Theconsolidated amended complaint: alleges that ShortwayBus Lines, Inc. (Shortway Lilies), Cross County, DellTransportation, Manpower .and Maintenance,. Holland,and Fugazy of. Connecticutare alter egos of, and succes-sors to, Airport, and that Fugazy'is the successor of, and.alter ego to, Airport, as well as the other named compa-nies; it further _alleges that, at, all times material sinceabout 1976, Airport and Local 875, International Broth-,erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Local 875), Were parties to a collec-tive-bargaining agreement covering Airport's employees,but since about January 24, 1978, the Respondents unilat-erally changed the terms and conditions of employmentof these employees without notice to Local 875, bar-gained directly with unit employees† and refused to rec-ognize or, bargain with. Local 875; and it additionally al-leges that on, January 24, 1978, the Respondents dis-charged (and, since, have failed to reinstate) numerousemployees (some of whom were named in this complaintand otheis who -were named pursuant to a-demand for abill of particulars) because the emplOyees joined and as-sisted Local 875 and engaged in other protected concert-ed actions. The consolidated amended complaint furtheralleges that abut January 1978 the Respondents 'urgedtheir employees to sign cards designating Local 522_ astheir collective-bargaining representative, and about Jan-uary 16, 1978, the Respondents and. Local 522 executed,and, until June 1978, maintained and enforced a collec-tive-bargaining agreement covering the Respondent em-ployees, providing, inter alia, that these employees- shall AIRPORT BUS SERVICE567become and remain members of Local 522 as a conditionof employment; that about June 14, 1978, the Respond-ents and Local 819 executed, maintained, and enforced acollective-bargaining agreement covering the Respond-ents' employees, providing, inter aim, that these employ-ees shall become and remain members of Local 819 as acondition of employment; that the Respondents andLocal 522 and Local 819 executed and maintained theseagreements in effect, notwithstanding the fact that at thetime of the execution of the respective agreements, norat any time thereafter, Local 522 and Local 819 did notrepresent an uncoerced majority of the employees cov-ered by the agreements, and notwithstanding the factthat the Respondents were under an obligation to contin-ue to recognize and bargain with Local 875. As a con-clusion, it is alleged that by these actions the Respond-ents have violated Section 8(a)(1), (2), (3), and (5) of theAct. During the hearing, pursuant to a motion to amendthe consolidated amended complaint, I issued an Orderdated February 12, 1981, wherein certain of the Re-spondents' names were corrected Pursuant to thatOrder, the Respondents are Airport' and its Successorsand Alter Egos Holland, d/b/a Dell Bus Co., Inc. (DellBus), Maintenance and Manpower, Inc. (Maintenanceand Manpower), Cross County, Shortway - Lines, andShortway Bus Charter Corp (Shortway Charter, itswholly owned subsidiaries), and Fugazy of Connecticut.On March 16, 1981, pursuant to a motion to consolidateby the General Counsel, Cases 29-CA-5134 and 29-CA-5148 were consolidated with Cases 29-CA-6185, 29-CA-625l, and 29-CA-7174.FINDINGS OF FACTI. JURISDICTIONOf the Respondents, only Fugazy of Connecticut, Hol-land, and Shortway Lines filed ,answers and appeared atthe hearing. Summary judgment was granted as regardsthe other Respondents.Airport is a New York State corporation engaged inthe business of providing bus transportation services andrelated services. Prior to October 1977, Airport's officeand principal place of business was located at Building69 at Kennedy Airport (Building 69) In October 1977,Airport moved its office and principal place of businessto 114-02 New York Boulevard, in Jamaica, New York(New York Boulevard). The Board, in Cases 29-CA-5134 and 29-CA-5148, has previously asserted jurisdic-tion over Airport In addition, Michael Margolis, duringmuch of the period herein the president of Airport, testi-fied that Airport ,"probably" received revenues in excessof $50,000 (during 1977) for bus trips that Originated inNew York State and later crossed into a different State.Dell Bus, Cross County, and Maintenance and Man-power are New York corporations engaged in providingbus transportation services and related services. At alltimes material herein, and until about November 1978,their principal offices and places of business were locatedat New York Boulevard, and they have been affiliatedI Later amended to read "Airport Bus Service, Inc , Debtor-in-Posses-sion"businesses with common officers, ownership, directors,and operators and constitute a single integrated businessenterprise. During 1978, Dell Bus, Cross County, andMaintenance and Manpower purchased vehicular parts,fuel, and other goods and material valued in excess of$50,000 which were delivered to their places of businessdirectly from points outside New York State.Shortway Charter is an Ohio corporation engaged inproviding bus transportation service and related servicesAll the stock of Shortway Charter is owned by Holland.At all times material herein it has maintained offices atthe New York Boulevard location and at 645 MadisonAvenue in the city and State of New York (645 MadisonAvenue). During 1978, Shortway Charter purchased ve-hicular parts, fuel, and other goods and materials valuedin excess of $50,000 which were delivered to it directlyfrom places outside the State of New York.Holland is a New York State Corporation with itsprincipal 'office located in Toledo, Ohio, and, at timesmaterial herein, it has maintained an office at 126 East35th Street in the city and State of New York AlthoughHolland itself does not operate buses or employ employ-ees, it acts as a holding company, owning subsidiariesthat provide bus transportation service and related serv-ices Holland derives revenues from charges to these sub-sidaries, and in 1978 and 1979, Holland received revenuein excess of $500,000 in this manner.Shortway Lines is a subsidiary of Holland. It is anOhio corporation with its principal office at the same lo-cation as Holland in Toledo, Ohio. Shortway Lines is en-gaged in providing bus transportation and related serv-ices mainly in Ohio and other nearby States. During1980, Shortway Lines received in excess of $50,000 forservices performed outside the State of Ohio. Hollandand Shortway Lines admit, and I find, that they are eachengaged in commerce within the meaning of the Act.Fugazy of Connecticut is a Connecticut corporationwhich, since June 1, 1978, has maintained its principaloffice at 645 Madison Avenue Since about that time ithas been engaged in providing bus transportation and re-lated services During the past year it purchased vehicu-lar parts, fuel, and other goods -and materials valued inexcess of $50,000 which were transported and deliveredto it directly from States other than the State in which itis located. Fugazy of Connecticut admits, and I find, thatit is engaged in commerce within the meaning of theActOn the basis of the above, I find that Airport, DellBus, Maintenance and Manpower, Cross County,Shortway Charter, Shortway Lines, Holland, andFugazy of Connecticut are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II THE LABOR ORGANIZATIONS INVOLVEDThe Respondents admit, and I find, that Local 875,Local 522, and Local 819 are labor organizations withinthe meaning of Section 2(5) of the Act. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. CREDIBILITYThe individual who maintains a presence throughoutthis entire commentary is Michael Margolies, who, at theleast, held positions of authority with Airport and Hol-land and, for a time, was employed as a consultant byFugazy of Connecticut. He was the individual who in-volved Holland with Airport until Airport was adjudi-cated as a bankrupt in January 1978. Between that timeand June 1978, he was involved, at the same location, inthe operation of other Holland enterprises, and later in1978, after Holland sold its Interstate. Commerce Com-mission rights to Fugazy of Connecticut, for a period oftime he was employed by Fugazy as a consultant.After observing Margolies on the witness stand for anumber of days, I have sincere doubts as to his credibil-ity. It was obvious that he and Arthur Wagner, counselfor Holland and Shortway Lines, took this proceedingless than seriously, talking back and forth and laughingwhile Margolies was on the witness stand. Additionally,it appeared that Margolies testified freely only where hefelt it would not assist the General Counsel's case. Myobservation of Margolies convinces me that it is not theyears that have clouded his memory, but rather a con-venient loss of memory at certain times. This may havebeen due to the fact that at the time of the hearing hewas still associated with Holland.One example of Margolies' lack- of credibility (in addi-tion to his evasiveness) was his testimony in answer to aseries of questions from the General Counsel regardingthe tools and equipment in the garage at the New YorkBoulevard location.Q. . . . can I ask him if he was there after themove from Building 69 to New York Boulevard.Were you in the garage after•A. I was never in the garage.Less than a minute later, Margolies was asked.Q You have been in the garage?A. CertainlyQ. Did you say you had never been in thegarage?A. No. I never said I have never been in thegarage. I didn't work in the garage, I couldn't giveyou an independent verification of the items onthere.Whether this conflict was caused by a deliberate fabrica-tion by Margolies or is just further evidence of his flip-pant attitude toward these proceedings, it further indi-cates his overall lack of credibility.It should also be noted that at the time of the hearingMargolies was no longer employed by Fugazy of Con-necticut as a consultant, and, in fact, had sued Fugazy ofConnecticut for the alleged breach of this agreement.I therefore did not find Margolies to be a credible wit-ness for these reasons and others that will appear infra. Itherefore have not credited him in many situations wherethere is conflicting testimony from other, more crediblewitnesses. At other times I have not fully credited himeven where his testimony is uncontradicted, where histestimony appears to be -highly unlikely. The credibilityof the other witnesses, when necessary, will be discussedseparatelyIV. AIRPORTThis tile begins about June 1976 when Holland askedMargolies to investigate the possibility of its purchasingAirport. At that time, and through January 24, 1978, thedrivers and mechanics at Airport had been representedby Local 875 under separate collective-bargaining agree-ments.Since at least 1976, Airport had been located at Build-ing 69 at Kennedy' Airport, which premises it leasedfrom British Airways. During this Period, and throughJanuary 1978, Airport performed two forms of bus trans-portation: crew work, for which it contracted with anumber of airlines to transport their flight crews betweenKennedy Airport and hotels -in New York City,2 andgeneral bus passenger charter work for the public. In -ad-dition, to a lesser degree, Airport transported' airline pas-sengers between the numerous passenger terminals atKennedy Airport and between Kennedy Airport '.andNew York City, all pursuant to agreements between itand the airlines.3 At that time, Airport had approximate-ly 30 vehicles, all busesMargolies testified that about June 1976 he was inToledo, Ohio, performing consulting work for Holland.4At that time either Wagner, an officer for Holland andcounsel for Holland and Shortway Lines hefein, Cap-pozzi, Holland's president at the time, or Wegerbauer, anofficer of Holland and, at a different time, president ofHolland, asked him to investigate the situation at BrownsLimousine Service, Inc. (Browns),6 and Airport; he testi-fied that he was asked. "Could you stay an extra week inthe United States? Could you go to New York and takea -look at the situation?"Margolies went to New York, spent some 'time atBuilding 69, and reported to Holland that, althoughBrowns' situation appeared hopeless;Airport appeared tobe viable and might serve as a starting point for a Hol-land operation in New York.6 Later in his testimony,2 Margolies testified that Airport did not perform this crew workwhen he arnved at Airport in June 1976 and "may have" performed thiswork in 1977 Hom,s†er I credit the testimony of employee Peter Petta,who testified that Airport performed crew work as well as charter workduring this period In addition, the decision in the case involving HolrickWhite found that Airport performed crew work under contracts with air-lines Finally on this Issue, Margolies, in an affidavit submitted to thecourt on Airport's Chapter XI bankruptcy petition, dated November 29,1976, referred vto Airport's business as "providing general charter andcrew service" Additionally, Steven Goldman, Airport's vice president,testified that Airport performed airlines crew workAirport did not transport people from the airport on an individualpassenger fare basis4 He was residing, at the time, in Spain and "I was looking for some-thing more permanent to do"5 There is some question as to the connection, if any, between Brownsand Airport at the time Margolies testified that when he investigatedtheir viability on behalf of Holland their operations were intermingledAfter he became president of Airport, he separated the management andpayroll of the two companies6 Margolies' answers herein were often "probably," "I certainly mighthave," or similar vague answers Because I found that Margolies had dif-ficulty making admissions to questions from the General Counsel, in thissituation I have translated these answers to mean "yes" AIRPORT BUS SERVICE569Margolies testified that he reported to Holland that itwas "questionable as to whether this might be a viablesituation" and that Airport's operation was "so-so. Icouldn't really tell, there was nobody there" Margoliestestified that, at the end of his stay in New York investi-gating Airport and Browns on behalf of Holland, he in-formed Jack Feldman (a major stockholder of Airport atthe time) that Holland was not interested in it at thetime. Feldman asked him if he would be interested in re-maining and running Airport 7 No salary or position wasdiscussed. Margolies answered that he might be interest-ed and returned to Europe. A couple of weeks laterMargolies called Feldman or Wagner and said, "I mightbe interested in coming back, I'm leaving my familyhere, I want to come over and give it a whirl." He re-turned to, New York and went to Building 69. He testi-fied that he became president of Airport althoughnobody appointed him or elected him to that position: "Iwalked in and I sat down; because I wore a suit and tiepeople•I sat in the president's office, the emperor'sclothes or something. There I was, I ran the company."When asked who determined what his salary would be,Margolies testified: "I called in the bookkeeper and saidput me on the payroll She said how much I think it wasnine hundred dollars8 a week and she said, 'Yes sir'"; "Ipicked a number for myself, told the girl to put me onthe payroll" Margolies could not be any more specificabout how his salary was determined. However, theGeneral Counsel produced a transcript from the bank-ruptcy proceeding in which Margolies testified that, in aconversation with Cappozzi and Wegerbauer, Margoliesagreed to become president of Airport, and at the sametime they fixed, the salary he was to receive in that posi-tion; Margolies testified that he remembered that testimo-ny.As stated, supra, Holland does not itself operate buses,but rather owns stock in, or assets of, other transporta-tion companies. It attempts to learn of possible acquisi-tions in this industry and investigates these situations; thiswas how Margolies and Holland first became involvedwith Airport, as discussed supra. Margolies testified that,during the period of his presidency of Airport, he wasinformed by officers of Holland that they were negotiat-ing to purchase Airport, but that no such agreement wasever, consummatedLouis Lyons was employed first by Browns as a me-chanic in 1967. He testified that the company name of hisemployer changed_ "quite a few times" and changed toAirport Bus about 1976. He had also been the Local 875shop steward since 1971. He testified that sometime in1976, when Margolies first arrived at Airport, Margoliessaid to him, "I just want to get acquainted with you, I'm7 Margolies testified that his inspection of the Airport operation re-vealed "that there was ' nobody there, no officers, there were peopleworking, but unsupervised"8 In the affidavit to the bankruptcy court dated November 26, 1976,referred to supra, Margolies states "Prior to the filing of this petition,Mr Margolies was receiving $900 per week in the form of $400 paid di-rectly to him and $500 'Said to Holland Industries, Inc. as a returnagainst advances which Holland paid on behalf of Margolies Mr Margo-lies is a consultant to Holland Industnes, Inc "the new president, I'm taking over, Pride Porter is thepresident of Browns, but I'm over the whole thing."Robert Seymour, who was originally employed byBrowns in 1972 and was employed by Airport in 1976,testified that when Margolies first arrived at Airport hemade a speech to about 20 or 30 of- Airport's drivers inthe drivers' room. Margolies told them that Porter washis vice president and that he was the sole owner of Air-port and Shortway and "Shortway would be in theretoo." He also made mention of Holland in this meeting.From 1977 through January 24, 1978, Steven Goldmanwas vice president of Airport in charge of charter sales.Margolies appointed him to that position Joseph Bonasiawas the Airport executive who represented Airport indealings with the airport, the port authority, and certaincustomers. He also supervised the dispatchers AboutJanuary 1978, Margolies was chairman of Holland. Hetestified that he could not recall how much before thattime he assumed that position. The General Counsel pro-duced a transcript dated September_ 14, 1979, where, inanswer to questions from a representative of the Board,Margolies testified that he assumed the position of chair-man of Holland "just about the same time" as he was ap-pointed the president of Airport. In addition to that posi-tion, he has been the secretary8 of Holland since 1978,and has been a stockholder of Holland since about thattime. In 1978, Margolies appointed Goldman a vicepresident of Holland; it was a position he held for a shorttime." Goldman, on December 29, 1976, signed the col-lective-bargaining agreement with Local 875 coveringAirport's mechanics and helpers on behalf of Airport. Hesigned it on behalf of Airport because "I was available atthe time." He did not take a major part in the negotia-tions leading to the agreement. After Airport was adjudi-cated a bankrupt on January 24, 1978, Goldman was em-ployed as vice president for Shortway Charter; Margo-lies appointed him to that position as manager of chartersales for Shortway Charter. Sometime during the latterhalf of 1978, he was asked by someone (whose name hedoes not remember) from Fugazy of Connecticut to runtheir charter department. He was employed by Fugazyof Connecticut for a few weeks.,Airport operated out of Building 69 until October1977, at that time they encountered difficulties with theirlandlord and they moved into a terminal and offi†e locat-ed at 114-02 New York Boulevard, Jamaica, New York(New York Boulevard). Airport continued to operatefrom this location until the termination of its operation inJanuary 1978.New York Boulevard is a large two-story "L shaped"building with a large parking area in between. The build-ing contains offices on both the first and second floor, agarage, and body shop. There is also a parking lot on thepremises. Shortly prior to October 1977, Paulding Equi-ties, which is wholly owned by Holland and was created9 Beginning about March 1977, Airport paid Wagner $250 a week as"transportation consultant" Wagner was the secretary of Holland in1977 In December 1977, Margolies, Wagner, and Wegerbauer were thesole Holland directors'9 He testified that he did not perform any duty specifically in thatcapacity as compared to his capacity as an officer of Airport 570DECISIONS OF NATIONAL LABOR .RELATIONS BOARDspecifically for the purpose, purchased New York Boule-vard from Dell Bus Shortly thereafter, Airport trans-ferred its operations to New York Boulevard.On August 24, 1977, Margolies executed an agree-ment" on behalf of Holland as "President" (although hetestified that he never was president of Holland), theother signatures to this agreement were those of GordonDern and his brother Norman Dell" (with no companyname beside their signatures) The agreement identifiesDell and Dern ("Sellers") as the owners of all the sharesof Dell Bus Co, Inc (Dell Bus) and the real property at114-02 New York Boulevard in Jamaica, New York(New York Boulevard) and states that they desire to sellall the outstanding shares of Dell Bus to Holland ("Pur-chasers"). Holland agreed to pay Dern and Dell the sumof $1 for the outstanding shares of Dell Bus, and agreedto "retain the services of' Dell and Dern "to devotetheir full time and efforts and generally manage themper-ational affairs of Dell and other subsidiary and associatedtransportation companies." A specific salary is providedfor, and "in addition, Sellers shall be entitled to receive25% of the net after tax profits of the New York Oper-ation. Said compensation to continue so long as purchas-er actively maintains its New York operation." Theagreement is stated to be effective October 1, 1977.During Margolies' tenure, Airport owned some of itsown buses and leased 10 _buses from Bus Exchange.Sometime' between November 1976 and January 1978,Holland purchased five of the buses Airport owned"and leased them back to Airport. In addition, becauseAirport could not meet the insurance payments on thebuses it was leasing from Bus Exchange, Holland pur-chased these 10 buses from Bus Exchange and likewiseleased them back to Airport 14 The accountant's reportto the Trustee-in-Bankruptcy for Airport states that byMarch 1977 Airport was paying to Holland $33,500monthly for rental of buses and had a security deposit of$23,500 with Holland for the leasing of 23 buses.There were other transactions between Airport andHolland as well; some are set forth in the bankruptcycase docket The docket indicates that Airport filed itsChapter XI petition, with the supporting papers, on No-vember 29, 1976. The General Counsel's brief allegesthat on December 29, 1976, Holland commenced a seriesof loans to Airport The docket is not entirely clear onthis issue; for December 29, 1976, the docket containsthe following relevant items:Order signed authorizing execution of documents tocomplete transfer of certain buses.-Order signed authorizing Holland Industries, Inc.,to advance insurance payments for debtor." Margolies testified that he also negotiated this agreement on behalfof Holland" Dell did not testify herein" These were the "typical Greyhound bus," with a lavatory, and wereused for charter workPetta testified that about October 1977 Airport operated approxi-mately 10 Airport and Browns buses and 4 to 6 Shortway .Lines busesThe Shortway name appeared on the sides of the buses in lettering about2 feet high, in addition to being on the rear as well The registration wasalso in the name of Shortway LinesOrder signed authorizing the granting to CentralState Bank of a security interest in accounts receiv-able of debtorThe docket entries for October 28 and November 3,1977, are clearer, however.Order signed (October 25) authorizing _Hollandnunc pro tunc to lend the debtor $28,370 by payingthe sum directly to Barbara Rosen.' 5Filed unsigned Order authorizing Holland Indus-tries, Inc., to lend debtor a certain sum in a revolv-ing fund.'In addition to this direct financial assistance, Hollandalso obtained some charter business for Airport throughits wholly owned company Shortway Charter. ShortwayCharter acts solely as a broker in the bus charter busi-ness; it owns no buses of its own and earns its incomefrom 'brokerage commission of the charters it places.Prior to 1976, Shortway Charter, as broker, obtained theThomas Cook charter account and brokered it to a buscompany in Westchester. As Margolies testified beforethe bankruptcy court:When -I came to Airport, Holland went back to Xand said quote hey, we are now in business in NewYork. We have an operation in New York We areinvolved with this Airport.On the basis of this request from Holland, the West-chester bus company performing this charter work relin-quished the work and Airport performed the work there-after.' 6Between October 1977 and January 1978, Airport hadfour dispatchers•Frank Capella, Frank Wurth, GeorgeGaynor, and Stencil Stokes." In addition, Dern oftenacted as dispatcher for Airport, although he was not ac-tually employed by Airport. When the drivers reportedfor work in the morning, the dispatcher on duty at thattime assigned him to a particular job, in addition, someof the buses had two-way radios and the dispatchercould make his assignment over the radio.As stated, supra, through January 24, 1978, Airportperformed a number of different services: charter workavailable to the public for periods ranging from a fewhours to a week or more and crew work, under contractwith the individual airlines, under which Airport wouldtransport the airlines crews from the airport to a hotel inNew York City or elsewhere. In addition, Airport alsotransported passengers to other airlines or to hotels onbehalf of the airlines, no individual fares were receivediS The identity of Barbara Rosen was not explained at the hearingis Margolies' testimony at the hearing herein was that the companyperforming the work (whose principal Margolies knew) took the initia-tive in relinquishing the Thomas Cook account to Airport, although Itreceived nothing in return Although on its face this appears to be ques-tionable, I find it unnecessary to make such a credibility finding as thetestimony otherwise establishes that Holland took part in Airport's ob-taining this account" All except Stokes had been employed by Airport as dispatchers atBuilding 69 Stokes had previously been employed as a dispatcher byDell Bus/Ominbus at the New York Boulevard location AIRPORT BUS SERVICE571for these trips. When Browns ceased operations approxi-mately, 6 months after Margolies' appearance at Building69, Airport attempted to capture whatever business itcould from the former Browns operation 'In addition tosome charter work and crew work, Airport acquiredwork under Browns' contract with the Port Authority ofNew York and New -.'Jersey (Port Authority), for thetransportation-from Parking Lot 7.Parking Lot 7 is a parking lot located at Kennedy Air-port which is used -by-individuals who are employed atKennedy Airport to' park their cars. They then -board abus at this parking,lot which takes them to the locationat the airport where they work. Through most of 1976this bus service was provided by Browns under a con-tract with the Port Authority. About the end of 1976;Airport began to operate this bus service (although-with--out benefit of a Port Authority contract) with its buses,.drivers, and mechanics. In 'late 1976 or early 1977, Air-kport ceased performing this work when the Port Author-ity awarded the contract to Dell. Bus. 'Lyons testified'that in 1977 he observed that Dell Bus was using thesame buses that Airport had used on the Parking Lot 7operation, and, in fact, -with registrations under the Air-:port name.- Lyons further- testified that, after ,the contractwas awarded to Dell Bus, he was often -sent to Parking'Lot 7 to work on one of the buses.' 8Jay Strauss," who at the time of the hearing was em-ployed by Schenck Tours2• (Schenck), .managing theParking Lot 7 operation, was president. of -JFK Parking.Lot. No. 7, Inc. (Parking Lot No. 7, Inc.), although hetestified that he neither managed the operation, nor was-he present at the location. Parking Lot - No. 7, Inc. wasset up by Dell who gave it the work involved after Dell.Bus was awarded the Parking Lot 7 contract by the Port.Authority. Parking -Lot No. 7, Inc. began performingthis work on April 1, 1977. Notwithstanding that Strauss-was president of the company, he testified that he didnot know who owned Parking Lot _No. 7, Inc., althoughDell was his boss during that period and supervised hiswork; his Parking Lot No. 7, Inc paychecks were signedby Susan Margolies, the then wife of Margolies. Duringthat period, Parking Lot 7 was managed by Robert Bar-kley.2' There was a collective-bargaining agreement,12 It should be noted that at one point Margolies testified that he didnot believe that Airport employees ever performed any Parking' Lot 7work or that Lyons ever performed any work at Parking Lot 7 I wouldnot credit this testimony Firstly, I found Lyons to be a more crediblewitness than Margolies he was not an evasive witness-as Margolies wasand, unlike Margolies, Lyons appeared to look upon the proceeding'sen2ously Additionally, the collective-bargaining agreement between Airport -and Local 875, dated DeCember 29, 1976, states "If the company -losesPONYA [presumably the Port Authority] contract on Employee ParkingLbt #7, Louis Lyons will be retained as a diesel helper with no cut inpay" Finally, other employees, and Goldman, testified that Airport per-formed this work19 Strauss was an extremely hostile and evasive witness20 About 1975, Dell and Dern sold a major portion of their crew trans-portation business to Schenck The agreement, according to Dern's testi-mony, contained a restnction on their operation within a 150-mile radiusof New York City or with vehicles carrying over seven passengers, butDern never produced this agreement21 When asked what he did as president of the 'company, Strauss testi-fied "nothing" When asked about Dell's involvement in Parkiiig Lot No7, Inc. he testified "He operated it,' he ran it " 'dated April 1, 1977, between Parking Lot No. 7, Inc.and LOcal 875 eovering the company's drivers. Theagreement ' was executed by' Strauss on behalf' of thecompany Strauss testified that Dell asked how to signthe agreement, although he-did not know who negotiat-ed 'the agreement on' behalf of Parking Lot No. 7, Inc.;Strauss also did not know whether Parking Lot No. 7,Inc. was' affiliated with Holland on April 1, 1977.22During the latter part 'of 1977, Strauss and Pete Pug-lese were the service managers for Airport; Strauss testi-fied that during this period he was paid personally byDell, rather than by Airport or Dell Bus, although "it'spossible" that he, could have been paid by an Airportcheck "by mistake." Airpori's payroll lists Strauss ashaving been paid $340 On November 6 and 13, 1977Petta testified that during the fall of 1977 he attendeda meeting with Margolies, Lyons, and (he believes) NickEmannual, the representative of Local 875. The meetingtook, place at New York Boulevard after Airport movedthere. Margolies told them that he was the president ofthe Company. He drew a corporate diagram containingHolland Industries at the top (with the words "owns 15companies" beside it); beneath Holland are six namedcompanies, including Shortway Lines, Airport, and DellBus Margolies gave the diagram to the Local 875 repre-sentative. Margolies then said that Goldman . was incharge of the charter department at Airport; Petta askedwhat were the _functions of Dell. and Dern; and Margo-lies said that Dell was the chief' or general manager incharge of the dispatchers and drivers, and Dern was thehead dispatcher. ,They were also informed that JayStrauss was the maintenance manager.After Airport transferred its operations to the NewYork Bdulevard location, the following employees ofDell Bus or other companies owned or operated by Delland Dern, at the least, began working for Airport: EltonNocks, William Pearson, Selvin Gibson Jr., John Eagle,Robert Bertart, Hubert Howie, Robert Bryant, ErastusClifton, Peter ' Gumpel, Phil Tesco, Arthur Johnson,Willie'Quick, and Stokes, the dispatcher.Leroy Andrews, who was employed by Airport andBrowns as a mechanic, testified that after Airport movedto 'New York Boulevard he worked on buses markedAirport, Dell Bus, and ShortWay.23 On numerous occa-sions' during this period Dell instfucted him to performniaintenance work on a'Dell Bus vehicle. On-all of thoseoccasions Andrews told Puglese what Dell had told himto do and Puglese always told 'him to work on the DellBus vehicle as Dell had instructed him. On those occa-sions When Dell, Dern, and Strauss all asked him to' per-form some work, when he asked Puglese which work he22 The business account application of Citibank for Shortway Charter,under "remarks," has a handwritten notation stating "Affiliated withHolland Industries, Inc , JFK Parking Lot #7" The manager of the banktestified that this was his handwntting When asked what he meant byaffiliated, he testified "Could be the same principals" As to how hecame to write this on the application, he testified "Well, I wouldn't writeIt on my own, the question would be asked to whoever I opened the ac-count for"" This would be Shortway Lines, rather than Shortway Charter,'which was solely a bus brokerage concern, subcontracting charters butowning no buses of its own 572DECISIONS OF NATIONAL. LABOR RELATIONS BOARDshould perform first, Puglese said: "Do what Norman[Dell] said to do." Other than those situations, Puglesenever directly asked Andrews to work on a Dell Bus ve-hicleLyons testified that during the summer of 1977 heworked on Parking Lot 7 buses (marked "Airport Shut-tle"), Airport buses, :Shortway" buses, _ and Brownsbuses, even though Browns was no longer in existence.After the move to New York Boulevard, he worked onthose buses and on Dell Bus vehicles as well.Earl Autry, who was employed by Airport as a driver,testified that, while Airport was located at New YorkBoulevard, Shortway Lines also operated out of that ad-dress; Dern was "to my knowledge, the chief dispatch-er" for both companies; Dern had dispatched Autry onsome jobs while Autry wig employed by Airport whenthe other dispatchers were not present.William Richards, who was employed as a -driver firstby Browns and then by Airport, testified that' while Air-port was located at the New York Boulevard location hedrove buses with the names Airport, Dell Bus, andShortway. Robert Seymour, who was employed by Air-port until it was adjudicated a bankrupt and who mostlydrove crew jobs, testified that while Airport was locatedat the New York Boulevard location he was dispatchedby Dern in addition to the regular Airport dispatchersand "only a couple of times" drove a Dell Bus. EdwardSegal, who was •employed by Airport until about De-cember 1977, testified that during the period Octoberthrough December _1977 Airport had three dispatcherswho each worked one shift†Frank Wurth, GeorgeGaynor, . and Stencil Stokes; in addition, Dern's 'role"was like a dispatcher." -William Moser, who was employed by Airport as adriver between October 1977 and January 1978 (andwho is a Charging•Party herein), testified that during thisperiod he was dispatched by Wurth, Gaynor, Stokes, andDern. and, also during this period, he drove busesmarked Airport and some , .were marked ShortwayLines." Devon Wing, who was employed by Airport asa mechanic, testified that while Airport was located atNew York Boulevard he worked on Airport, Dell Bus,and Shortway buses. Of all three, he spent the most timeworking on Dell Bus vehicles (limousines and buses).During this period, Wing observed Dell walking aroundthe area where he worked, observing the vehicles, but henever instructed Wing on what work to perform. Strausstestified that when both Airport buses and Dell Busbuses were , in the garage Airport buses, which werenewer, were used.After Airport moved to New York Boulevard, Delland Dern operated a private limousine service with sta-tion wagons carrying up to seven passengers," in addi-24 He testified that he observed that these buses were registered in thename of Shortway Lines, as well as having the'Shortway name on themAs to whether any of the buses Airport operated were registered underthe name Shortway Lines, Margolies testified "I don't think so," "I don'trecall it25 He later testified that Shortway Lines buses may have read"Shortway, Operated by Airport Bus," but he testified, "Now, that I'mnot positive of"26 Dern testified that this operation was allowed under its restnctiveconvenant with Schencklion to the Parking Lot 7 operation it ran through Park-ing Lot No 7, Inc. Dern testified that during this period(October. 1977 through January 1978) he was spendinghis time selling Dell Bus surplus station wagons," whileStrauss was operating the limousine service under Omni-bus Corp. (Omnibus).•Dern" testified that about 6 months after their agree-ment with Schenck, he and Dell created Omnibus, whichalso operated out of New York Boulevard, employingdrivers. He testified that until about December 1977 Om-nibus had its own employees; at that time Maintenanceand Manpower was created and began supplying em-ployees to Omnibus."Strauss testified that he was the president of Omnibusand Dell was the "operator," but he was not sure whothe owner of Omnibus was. The most -straightforwardanswers the General Counsel was able to obtain fromStrauss regarding Omnibus were: "Omnibus LimousineService operated in lieu of Dell" and "Omnibus diedSeptember 30, 197.7" Robert Bertart, who was employedby Dell Bus prior to October ,1977,. testified that justprior to Airport's moving into the New York Boulevardlocation he 'received paychecks under the company nameOmnibus. Selvin Gibson Jr., who was employed by DellBus prior to October 1977, testified (as did Bertart) thatsometime after Airport moved into the New York &tile-yard location some of his paychecks were from Airport.As of- March 1978, the officers and directors of DellBus were Dell (president), Dern (secretary-treasurer),and Joseph Bonasia (executive vice- president). Thestockholders- at that time were Daniel Dern (otherwiseunidentified), who owned 50 percent of the shares, andDern and Bonasia, who each owned 25 percent of the.shares.3‡Strauss - became president of Maintenance and Man-power at its inception (although he testified that he didnot know when that was). He became president at therequest of Dell" and remained as president for only 127 Dern testified that, at the time of the agreement with Schenck, DellBus had 30 to 35 vehicles, but by January 1978 they had only 10 to 12remaining Strauss testified that in October 1977 Dell Bus had approxi-mately 20 buses, 12 stretch cars (extra long limousines commonly seen onairport work), 3 station wagons, 6 limousines, and 2 sedans At the end ofJanuary 1978 (according to Strauss' testimony) Dell Bus had only buses,about 30 in number28 I did not find Dern to be a credible witness Although he appearedto be ,a friendly witness (unlike Strauss), a close examination of his testi-mony establishes that he was extremely evasive on numerous occasions,and reveals numerous conflicts with other, more credible, witnesses Ad-ditionally, he often testified that he could produce documents to supporthis testimony, but never did,29 He testified that when Maintenance and Manpower was created theOmnibus employees "joined" Maintenance and Manpower He also testi-fied that Omnibus had a collective-bargaining agreement with Local 522,and after Maintenance and Manpower came into existence it executed anagreement with Local 522 Dern could not produce any payroll recordsfor either company39 Dern testified that about 1972 the officers of Dell Bus were he (sec-retary and possibly vice president) and his brother Dell, who was thepresident and treasurer and the owner of all the stock of Dell Bus at thattime27 Strauss testified that Cross County was operated by Dell It had anICC certificate to. perform charter work, Dell Bus did not have such acertificate Cross County had no employees or buses Strauss did not tes-,tify as to what position, if any, he held with Cross County . AIRPORT BUS .SERVICE.week. He executed the collective-bargaining agreementwith Local 522 dated January 16, 1978, on behalf ofMaintenance and Manpower (as president), although, hetestified, he did not participate in any negotiations, Dellasked him to sign it and he did soLouis Lyons was a mechanic first for Browns and thenfor Airport and the Local 05 shop steward for Airport;he testified about a grievance meeting he had with Mar-golies where Dell was present. Although he was general-ly a credible witness, his testimony on this subject wasvery confusing; at one point he testified that the.subjectof the grievance was the poor condition of the NewYork Boulevard building, while shortly thereafter 'he les-tified that "one of the workers didn't get his pay check."However, it is unnecessary to resolve this conflict as theGeneral Counsel introduced into evidence two letters(one on Airport stationery, the other on blank untitledstationery) from _M'argolies to Lyons. The first is datedOctOber 31,-1977, has the heading "Subject: Grievances,"and begins "this is in partial answer to some of the writ-ten grievances we received from you two weeks ago";the letter sets forth improvements that would be made inthe lighting of the building and the toilets. The memo (asit is entitled) states that copies of it were sent to Dell andEmannual. The second letter from Margolies to Lyons isdated November 8, 1977, and states his regrets that twoof Airport's mechanics had resigned. The letter asked"the union to do whatever they, can_ to furnish us withreplacements." This letter also states that copies weresent to Dell and Emannual.Willy Goza, who is presently employed by Fugazy ofConnecticut as a driver, testified that about September1977 another driver introduced him to Dell at the Inter-national, Arrivals Building at Kennedy Airport. He toldDell that he was getting ready to 'leave his job and hewould like to fill out an application to work for Dell.Dell told him that when he was ready he should comeby for the job. About late OCtober or early November1977, Goza went to Building 69 -and told dispatcherFrank Wurth that he was there to speak to Dell. Wurthtold him that Dell did not work at Building 69, that heworked at New 'York Boulevard. Sometime within thenext, few' days Goza went' to New York Boulevard andagain saw Wurth and asked to see Dell. Wurth sent himto an office behind the dispatcher's office. ,Goza toldDell that he was there to fill 'Out the application and hewould be available to begin work at the beginning of1978. Dell handed Goza a form entitled "Application forEmployment." Dell wrote the, words "Airport Bus Serv-ice Building 69" at the top of the application, prior togiving it to Goza; Goza, completed the rest of, the appli-cation. 3 232 Counsel for Fugazy of Connecticut spent a considerable amount oftime examining and cross-examining Goza on the subject of his meetingswith Dell and his applications for employment In this cross-examinationhe established that the affidavit Goza gave to the Board stated that hefirst met Dell at Building 69, Goza testified that it was at the Internation-al Arrivals Building at Kennedy Airport, not at Building 69 that he firstmet Dell, when he gave that affidavit he had just left work and had notyet been asleep and was not thinking properly, regardless, this is an obvi-ously minor discrepancy During cross-examination, Goza also testifiedthat he filled out six to eight applications for employment, in addition tothe applications for Airport and Maintenance and Manpower he wasAbout January 25, 1978 (approximately) a month afterleaving his prior employment), Goza returned to NewYOrk Boulevard, he again saw Wurth and asked to seeDell. Dell came out to see him and Goza told him, "I'mback, I'm ready to go to work." Dell went back into hisoffice, and when he came out he handed Goza an appli-cation for employment. This one had the words "Mainte-nance and Manpower" on the top of the application.Goza asked Dell who that was and Dell said it was a.new company. Goza filled out the application and Dellasked him when he could begin working; Goza said thathe could begin that, day, and he did begin his employ-ment that day with Maintenance and Manpower.Peter Petta, who was employed by Airport as a driverbeginning about October 1977, and who became shopsteward for Local 875 in December 1977, testified thatabout 3 to 4 weekS after Airport moved to New YorkBoulevard he attended a meeting with Emannual, Lyons,Dell, and Margolies in Dell's office at New York Boule-vard. (Margolies did not stay for the entire meeting )Emannual informed Dell that he was the representativefor Local 875 and,that employees who supposedly wereemployed by Dell Bus were being used by Airport Delldenied that Dell Bus employees_ were working for Air-port or using its equipment and said that he would notdiscuss it any further as he had nothing to do with Air-port or Local 875 They then left Dell's office and wentto speak to Margolies in his office. Petta told Margoliesthat certain rionumen employees were -performing workfor Airport when the work should have been performedby Airport's employees. Margolies said that the employ-ees involved were performing Dell Bus work and wereemployed by Dell Bus, not Airport. Petta said that hehad seen the men being dispatched by Airport's dispatch-ers•Gaynor and Wurth•and performing crew worksimilar to Airport's Emannual told Margolies he hadLocal 875 authorization cards signed by individuals whowere allegedly employed by Dell Bus, but were paid bychecks from Airport and were working at the same ad-dress as Airport, and therefore they should be represent-ed by Local 875. Margolies looked at the authorizationcards, and said that as far as he knew the employees' whosigned the cards were working for Dell Bus, but that hewould investigate the situation, and, if the employees in-volved were employed by Airport, they would be cov-ered by the Local 875 contract. Petta showed Margoliesan Airport pay stub for Bill Davis, a Dell Bus driver,and told him, that it established that Dell Bus driverswere being paid by Airport. Margolies answered thatDell Bus employees were being paid by Airport for theasked to fill out a few applications for employment for Shortway Charterand Fugazy of Connecticut On these occasions, Goza was told that thisw.as the company he was now working for and he had to fill out a newapplication, or that he had to complete the new application because theprior applications had been misplaced Finally, during some portions ofthis extensive examination by counsel for Fugazy of Connecticut, Goza'stestimony became confused regarding the chronology of events Regard:less, I found Goza to be an extremely credible witness, he appeared to betestifying in a truthful manner as to events that occurred 3 or 4 yearsearlier Although he was at times confused regarding dates, these errorsappeared to be inadvertent mistakes and did not detract from what I con-ceived to be his obvious credibility 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDsake of simplicity, and Dell Bus was reimbursing Airportfor the amounts.As stated, supra, since prior to Margolies' appearanceat Airport in 1976, its drivers and mechanics had beenrepresented by Local 875 under separate collective-bar-gaining agreements. On December 29, 1976, Margoliesexecuted a 3-year collective-bargaining agreement withLocal 875 covering Airport's drivers. On the same dayGoldman executed a 3:year collective-bargaining agree-ment with 'Local 875 covering Airport's mechanics. Therecord indicates that at least through the week endingJanuary 12, 1978, Airport was still deducting Local 875dues from the employees' salary.33V. BANKRUPTCY ADJUDICATIONOn November 29,, 1976; Airport filed a petition underChapter XI in the bankruptcy court. Airport operated inthat manner until January 24, 1978 3 4 Two events oc-curred on that day. First, the bankruptcy court adjudi-cated Airport bankrupt and appointed Albert Altesmanas the Trustee-in-Bankruptcy Later in the day, Margo-lies returned to New York, Boulevard where he spokewith a number of employees about the situation. OnlyMargolies testified to the, former, while Margolies andnumerous employees testified to the latter.Margolies testified that for months prior= to the adjudi-cation he had been attempting to work out a plan accept-able to Airport's creditors, ,but that abut a week to 10days prior to the adjudication he and' Martin Brecker,the 'attorney for Airport, as Debtor-in-Possession, decid-ed that no plan could be arranged with the creditors andthey had no choice but to request that the judge adjudi-cate Airport, bankrupt; the petition Was made jointly byMargolies and Brecker After the court proceedings thatday, Margolies asked Altesman and Israel Halpert, Esq.,the attorney for the Trustee-in-Bankruptcy, What he wasto do:They said to me, you go back and close-up I saidwhat about all the people. There are no morepeople, everything is shut 'down, you just stop'doing business, close everything Alp . . . . I wastold to go back and tell everybody that the compa-33 The General Counsel argues in his bnef that although Airport de-ducted these Local 875 dues, "as soon as Airport Bus •moved into theDell garage, Margolies' dues payments to Local 875 ceased entirely' Ifind insufficient evidence with which to make such a finding, to supportthis allegation, the General Counsel uses Local 875 dues and initiation re-ports for August and September' 1977, and the stipulation "that they don'thave records subsequent to that, September' of77 " However, this stmula--tion does not establish that no dues were transmitted to Local 875 afterthis date, it could also establish that Local 875 misplaced its past Septem-ber 1977 records34 The testimdny at the heanng generally establishes that it was onJanuary 24, 1978, that Aiiport was adjudicated a bankrupt, and placed inChapter X of the Bankruptcy Act, and that following this adjudication,and the -appointment of a Trustee in Bankruptcy by the Court, 'Margoliesreturned to the New York Boulevard location later that same day anddiscussed the situation with a number of Airport's executives and 'em-ployees However, the Order of Adjudication of the Court is dated andsigned January 25, 1978 Although it is not particularly crucial to thismatter whether these events occurred on January 24 or 25, 1978, I wouldfind it more likely that the events occurred on January 24, 1978, whilethe Order of Adjudication was not signed until the next dayny Was closed and was out of business and none of'us had jobs.33Margolies then went to the New' York Boulevard loca-tion and called Goldman and Boridsia into his office; he-told thern what had occurred in court earlier that dayand that Airport was out of business; he told Goldman tonotify the employees in the charter department and theoffice of this and asked Bonasia to notify the people inthe garage and the drivers that the Company was closedand that the employees would ,be paid through the endof the ,day. Only Margolies testified to the above occur-rences; however, as to subsequent discussions betweenMargolieS and employees later that day, there are Majorcredibility issues. First, Margolies' itersiori.Margolies testified that he returned to New,' York Bou-levard about 2.30 p m.' and went Upstairs ,to his officewhere he had the above-mentioned conversation with -Goldman and Bondsia. He had occasion to go downstairsto the dispatchers office about 4 or 5 'p m. While he Wasthere, about four to. six drivers and mechanics .ap-proached,, him and asked him what was going on. (He be-lieves it was Lyons who asked Margolies asked,"Didn't Goldman and Bonasia tell you?" The employees,said that they had, but "what does 'it mean?" Margolies,I told them that the company was bankrupt, that itwas- closed, that it wasn't going to, open, that allwork was ceased, finished. I said You have to callthe Union to find out'What that means to you indi-vidually . . We are,out of b,usines, we are closed,- there is nothing more we can do. . . . The Courtclosed tiS 'up and that's' it 2, . we are out of busi-ness. We all have to worry and fend for ourselveS-.Margolies 'testified that in -this conversation he made,no reference to Dell Bus or Maintenance and Manpower,nor did he comment-on the poSsibility of their 'future ern:ploymenCat New York Boulevard. He testified that hedid not suggest that the employees speak to Dell normake reference to' work being available with, Dell at a'cut in pay The testimony of the employees involved issubstantially different. _2_Petta testified that between 6 -and g p.m. on Januar*24, 1978, _he' attended a 'meeting in which Margoliesspoke to about 12 employees; the meeting took place inDell's office, ,which wai entered from the right rear ofthe dispatcher's office' He testified that the' employeesWho attended, whom he can remember, were Tony Rod-nite, Bill Davis, Gibson, Charles Hay, 'and Earl Autry.When Petta entered the garage Rodnite told him that the'Company was bankrupt He went to see Dell and askedhim what the story was. Dell said "Airport Bus 'Serviceis bankrupt and you're out of a, job.", Petta asked forproof and Dell told him that Margolies Would be downto speak to the employees in a few minutes. Within a fewminutes Margolies arrived and said, "AS of 3:00 ,,thisafternoon Airport Bus -Service was put into kankruptcY35 No evidence was'adduced herein that the Trustee or the bankruptcycourt ever disaffirmed the Local 875 'contracts with Airport •- AIRPORT BUS SERVICE575by the courts." He then said that he had something elseto say to them, but first Dell wished to speak to them.Dell then told the employees that he would employ themif they wished to work; they should fill out applicationsfor employment and they could begin work the follow-ing day transporting crews to and from Kennedy Air-port; Dell said that he would be doing all the crewwork, and that Margolies had nothing to do with it.Margolies said that it was true that he was no longer in-volved with crew work, and that he (or Shortway)would continue to operate a charter business. Petta askedMargolies where the buses for the operation would comefrom. Margolies answered that Shortway was going tolease buses to Dell and Dern for their operation. Accord-ing to Petta's testimony, Dell said that there would be nounion or no benefits, and the employees would have toaccept the conditions he sets, for example, a set price of$15 per crew or passenger movement rather than a guar-anteed weekly pay; that the employees would be paid byMaintenance and Manpower; and that he would bringdisciplinary action against any employee who attemptedto bring a union to the shop.Airport mechanic Devon Wing testified that on theday in question he attended a meeting in an area close tothe dispatcher's office about 6 or 7 p.m. It was attendedby Margolies, Strauss, Goldman, Dell, Dern, Airportdrivers, and himself. Margolies said that he was sorry totell them that Airport was going out of business,38 that itwas finished. He would help any of them if they neededa recommendation for another job. Margolies then saidthat Dell and Dern would be operating the buses under adifferent name, that the employees could work for themand be employed by Maintenance and Manpower, butcould not be represented by Local 875 and the salarywould be less (although he did not specify a salary), andwould be negotiated on an individual basis; and that em-ployees who were interested should speak to Strauss,Dell, and Dern. Margolies then informed the employeesthat he would remain, but would do strictly charterwork. Wing testified that he was "positive" that CharlesGIllard (who did not testify) and his brother werepresent at this meeting, and that he believed that RobertSeymour, Ortiz, Creighton, Munoz (first names notstated), Victor Diaz, Charles Hay, Wurth, Ralph Cron-enburg, Don Mortis, Major Darlington, and Eddie Segalwere present At the end, Dell spoke to the employees,but Wing does not remember what he said because "itwasn't to my interest."William Richards, an Airport driver, testified that onthe day in question he was home on his day off and hereceived a telephone call from Dern about 6 or 7 p.m.:"He says that Margolies wanted to tell us something, andwould I come in." He went to New York Boulevard andwent into the dispatcher's office; Bob Seymour, Ben Gal-lager, and Hay were other employees who were present.He testified that he does not specifically remember whoelse was present at the meeting in the dispatcher's office,but Wing was not there. In addition, Dern and Dell werepresent. A few minutes later Margolies came downstairs36 Wing testified that Margolies may have used the term "bankrupt" orreferred to a chapter number, rather than the words "out of business"and said, "[A]s of 4:15 that 24th day of January, that thecompany is bankruptcy [sic], and that there was no morework for us . . He said that he was going to keep theSliortway Line, and that's all he was going to handle be-cause he lost the rights to operate on the airport. . . . Hesaid that Norman Dell was going to operate the airportwork." Margolies finished by telling the employees thatthey could talk to Dell about a job with himRichards testified that he and a number of other Air-port employees (Bob Seymour, Bill Moser, Charlie Hay,Ed Segal, and Charles billard were some of thosepresent in Dell's office in addition to Richards, althoughpeople were walking in and out) went into Dell's officewith Dell and Dern. Dell told them that he had jobs forthem, but they •would not be paid as much as they hadbeen by Airport; they would be paid $6 a trip into NewYork City, they would receive 20 percent on charterwork, and there would be no union." Dell then toldthem that Margolies would handle the charter work andhe would handle the airport, work, and pay them underMaintenance and Manpower.38 When Dell finishedspeaking Richards said that he would not accept hisproposition. He was at New York Boulevard for 45 min-utes, and does not know whether Margolies, Dell, orDern had any other meeting with Airport's employeeson that dayRobert Seymour, who was employed by Browns andAirport as a driver, testified that on the day in questionabout 7 p.m. he received a call at home (it was his dayoff) from one of the dispatchers, who , said the bosswanted to see him He went to New York Boulevardand Margolies called him and about 10 other employeesinto the drivers' room, which is next to the dispatcher'soffice. The employees whom Seymour remembers beingpresent at this discussion were Richards, Moser, Petta,Ben Gallagher, and Charles Hay."Seymour testified that Margolies told them:He just said he couldn't afford to operate. Thebanks had†he had signed bankruptcy that after-noon, or something had happened that afternoon,where he was bankrupt for some reasons.37 On direct examination, Richards testified that Dell said "and there'dbe no union" When Richards was cross-examined about Dell's words, hetestifiedQWhat else9A And that there would be no unionQHe said the words that there wouldn't be a union')A That's rightQWell, did he say there 'wouldn't be an 8759A He said there wouldn't be a unionQHe said a unionA UnionQWell, what about there wouldn't be your union"A PossibilityWhen I asked Richards whether he remembered Dell saying there will beno union or there would be no Local 875, he testified that Dell said"there'll be no union"38 Richards testified that he was not aware whether the dnvers whomDell Bus employed were represented by a union39 He testified that he does not remember whether Devon Wing waspresent at this meeting, although he does remember seeing Wing at aLocal 875 meeting the following day 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDDell then called those present into his office; Seymourtestified:He asked us did we want to work for him. He saidthere was no union, less money, charter trips wouldbe much less than we were getting, and so, with nounion, we told him no, we didn't.Upon hearing that, Seymour left New York Boule-vard.Moser, who was employed by Airport as a driver, tes-tified that on the day in question, late in the afternoon orearly in the evehing, he returned to New York Boule-vard from a trip and Dern told him to go upstairs be-cause Dell had something to say to him. Moser went upto the executive office; present were Dell, Bonasia, andGoldman; Moser -was the only employee present. Dellsaid that Margolies had gone bankrupt Either Dell, Bon-asia, or Goldman asked him if he would consider stayingon (which he did not answer) and then asked him howmany people he thought would stay on. Moser answered,"Very few, less than 40%."" Dern then asked Moser .towait in the drivers' room because Margolies wished tosee him. Moser waited for about an hour with Richards,Seymour, and Gallagher. About 5 or 6 p.m., Margoliesarrived:.[H]e says, well, it's all over, we're bankrupt. Thejudge such and such signed an order at 4.00 and. . . he said We could stay on if we wanted to Hesaid he would handle the charter work and NormanDell would handle the crew work and work out ofthe same building.Moser testified 'further that about an hour later therewas a further. meeting Dell's office. Dell was presentwith 15 to 20 drivers; Moser testified that he did not re-member whether any mechanics were present, but thatDell told them that they could stay and perform thecrew work for him and perform charter work for Mar-golies. Dell said he would pay a certain rate for crewwork, and Margolies would pay 20 percent for the char-ter work.4' Somebody then asked whom the employeeswould be paid by -and Dell said they would be paid byMaintenance and Manpower. Moser also testified thatduring either the above-mentioned meeting with Margo-lies or the following meeting with Dell an . employeeasked either if there was going to be a union or "withour union?" and the answer (either from Margolies orDell) was "definitely not."Dern testified that he attended a meeting at about 7 or8 p.m. in the back of the dispatch room on January 24,1978, with a number of Airport's employees, Margolies,Dell, and Strauss, although he is not aware of how theemployees were informed of the meeting. Present wereStokes, O'Reilly, Hubert Howie, Gallagher, Leroy Gil-40 Moser testified that prior to asking him if he would stay on, or howmany employees he thought would stay on, he was never Informed of thefuture terms of employment involved4i Moser testified that Dell did state the amount he would pay for thecrew work, but he did not recall what it was Previously, the employeeshad been paid on an hourly basis for crew work, whereas they had previ-ously received 25 percent on charter worklard, and maybe Gibson, Wing was not there; about sixto- eight drivers were present. According to Dern's testi-mony,' Margolies said that Airport went bankrupt andwas out of business, and there was another company thatwas looking for people and if anybody was interestedthey should speak to Dell or Strauss and he was surethey could get a job. Somebody asked Margolies if theywould continue to be members of Local 875 and Margo-lies said that the Company already had a contract withLocal 522. Dern was "on the sidelines" during Conversa-tions between Dell, Strauss, and the employees; Dell andStrauss told them.. . . that Maintenance and Manpower was a compa-ny that they formed, and it was to hire people to goto work, and there was immediate employment.That they could go to work immediately.Somebc•cly then asked what the working conditionswould be at Maintenance and Manpower; Dern testified:And Jay [Strauss] said that these were the prices.wewere going to pay at least until we got off our feetand got ourselves started, and this is what we couldafford. And he made it very clear, whoever wantedemployment, he was ready to take them on.Dern testified that Dell or Strauss "volunteered,"saying that "we had a contract with 522 -. I believe hesaid it was a two or three year contract,42 I don't recallwhat, and this is the way we're going to start out."Strauss testified that he attended one meeting that dayin the drivers' room behind the dispatchers office;present at this meeting were Dell, Dern, Margolies,Stokes, and six or, seven Airport drivers whose names hedoes not remember. He testified that Margolies said thatAirport was bankrupt, but, if the employees wanted ajob, -they could work for Maintenance_and Manpower;43if they wished such a job they should speak to Dell orStrauss. Strauss testified that he did not recall eitherMargolies or Dell mentioning Local 875, or any union,to any of the employees during this or the latter discus-sions.Strauss further 'testified that Dell had probably askedhim to speak to the maintenance employees; he did speakto some employees; although he could not testify as towhat the rate of pay was that he offered them, it wasless than that provided at the time in the Local 875 con=tract.Leroy Andrews, who was employed by- Browns andAirport as a mechanic, testified that on January 24 or 25,1978, he reported to work at New York Boulevard at 6a.m. and, as was his usual custom, went to Strauss' office42 Dern testified that he did not remember whether he had seen thisLocal 522 contract by that time43 Strauss testified that, although he was already the president ofMaintenance and Manpower, he could not remember whether he wasaware of Local 522 on that date and could not recall whether he (aspresident of Maintenance and Manpower) had already signed a collec-tive-bargaining agreement with Local 522 This collective-bargainingagreement is dated January 16, 1978, although it is clear that under the"white out" where "16" has been typed the number "5" appears, al-though neither the month or the year appears to have been altered AIRPORT BUS SERVICE577for his timecard. Strauss told him that he could not 'divehim his card; when Andrews asked why, Strauss saidthat the night before "Airport ,Bus [had] gone bankruptand they come out under a new name of Manpowersomething."44 Strauss then told Andrews, "you'll stillhave a job if you take a 'cut En pay." Andrews asked,"How much?" and Strauss 'said, 'Five dollars anhour."45 Andrews then .asked Strafiss if the Union knewof the situation and Strauss said he -did not know, he wasonly carrying out his instructions, but he could discuss itwith Margolies. Andrews said that he would dikuss .itwith Lyons, and Strauss told him that they would have aunion with better benefits than Local 875 provided, andasked Andrews to see him after speaking to Lyons. Laterin the day, after speaking with Lyons, Andrews sawMargolies; he testified he asked Margolies, "Mike, whyshould I take a cut in pay?" and Margolies said, "If youwant the job that's it, take it or ,leave it," and walkedaway.•,Lyons testified that he worked- on January 24, 1978,and Strauss told him that Margolies would like to speak'to him; Lyons told Strauss that his workday was over,and he was leaving for the day.- The following morninghe arrived about 7 a.m. and went to Strauss', office forhis timecard. Strauss told him that it was a shame that hedid not stay for Margolies' speech the night before. Hethen told Lyons that Airport was bankrupt, but he couldwork without a union for Maintenance and Manpower"at an hourly rate of $5 an hour. Lyons told Strauss thathe could not work on that basis, with no union and nobenefits.•Strauss47 testified that he spoke,to employees the dayafter Margolies spoke with the employees, although hecould not name any employees he spoke with or ,the,number he spoke with. He did speak' to them about em-ployment, but does not remember whether he said any-thing about a union, although he testified he did not tellthem that they could not belong to a union.VI. MAINTENANCE AND MANPOWERDern testified that Maintenance and Manpower was inthe business of providing employees to individuals andcompanies; these employees ranged from drivers to me-chanics to janitors, in the case of the drivers, it was thecustomer who supplied the. vehicle He testified that itbegan operating in December 1977 or January 1978; onecompany that Maintenance and Manpower supplied em-ployees to (beginning about December 1977) was 0mm-44 Andrews testified that this was the first thention he heard of Mainte-nance and Manpower, the next discussion of it was at the Local 875meeting a few days later46 It is not entirely clear whether this was a cut to $5 an hour or a cutby $5, althugh Andrews' testimony was very precise "He did not say'I'mgoing to take a five dollar cut, he said, I'm going to take a cut in pay' Iasked him, 'How much" and .he said, 'Five dollars an hour46 Lyons' affidavit refers to Strauss' offer of employment as being with"Dell47 Although I have previously 'found Strauss to be an abrupt and un-pleasant witness who constantly displayed his displeasure toward beingsubpoenaed to testify, I would not completely discredit his entire testimo-ny, there were times when some brief ray of frankness and openness ap-peared in his testimony, I. do not believe that this was one of those situa-tions, however, as I found Lyons and especially Andrews clearly morecredible than Straussbus. They previously had their own employees; whenMaintenance and Manpower began operating, the formeremployees of Omnibus became employees of Mainte-nance and Manpower. Other than Omnibus, Dern couldnot name, any customers of Maintenance and Manpow-er." Dern further testified that neither he nor Dellowned any stock in Maintenance and Manpower, nor didhe know who owned it; he was never employed byMaintenance and Manpower and never received a salaryfrom it 'The records establish, however, that he was, atone time, the secretary of the Company and received acheck, dated March ,17, 1978, from the Company in theamount of $92.03The certificate of incorporation of Maintenance andManpower is dated October 18, 1977, and was filed byWagner's law firm, Wagner, McNiff & DiMaio, who arealso agents for .service of process upon the corporation.In addition, received in evidence is the business accountapplication of Maintenance and Manpower, dated Janu-ary 16, 1978, with First National City Bank. It containsthe 'New York Boulevard address 'and, where the appli-cation says "Name of Parent," the words "Holland In-diistries, etc" are written in The signature card has twonames: Strauss as president and David Alpert, controller.John Monfre, who was' manager of the particular bank atthe time, testified that the words "Holland Industries,etc." is his handwriting; although he- cannot rememberthis satiation particularly, he would have questioned theapplicants in person and "whoever presented this appli-cation to me, I would've asked what the affiliation was."Strauss testified that Maintenance and Manpower wasset up by Dell, although he could provide little guidanceon the Company's operation. Dell asked Strauss to bepresident of the Company and he agreed; Dell asked himto sign the collective-bargaining agreement dated Janu-ary 16,' 1978, on behalf of Maintenance and Manpower,and he did so, although he did not know whether any ofthe three employees who also signed the agreement everWorked for Maintenance and Manpower He remained aspresident until -about January 31, 1978. Strauss testifiedthat, although he could- not clearly state on what dateMaintenance and Manpower began employing employ-ees, it Was not until January 24, 1978, that he saw payrollchecks issued by Maintenance and Manpower.Margolies testified that Dell "was the man behindMaintenance and Manpower," but that Holland did notown stock in. Maintenance and Manpower. He furthertestified that Maintenance and Manpower was in thebusiness of providing companies with personrfel. As willbe dikussed more fully, infra, shortly after Airport wasadjudicated a bankrupt,' Margolies began operating acharter bus service at New York Boulevard as ShortwayCharter (also' wholly owned by Holland). From thistime, at least, until the summer of 1978, Shortway Char-48 The accountant's report to Airport's Trustee-in-Bankruptcy has aschedule for checks disbursed by Airport in excess of $1,100 betweenSeptember 26†,1977, and January 25, 1978 It includes, inter aim, 13checks to Maintenance and Manpower dated from October 20, 1977,through January 18, 1978 The checks aggregate approximately $27,000During this period Holland received checks from Airport in the amountof approximately $200,000 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDter employed no drivers or mechanics; instead Mainte-nance and Manpower provided them with drivers andmechanics. Weekly, Maintenance and Manpower sent aninvoice to Shortway Charter listing the number of em-ployees provided, and the number of hours each work;49Margolies testified that he did not recall whether theseinvoices also set forth the names of the employees pro-vided.As stated, supra, Goza testified, regarding his applica-tions for employment at New York Boulevard. Prior tohis commencing employment, the application had thename Airport on it; at the end Of January, when he wasready to begin working, the employment application tobe filled out contained the name Maintenance and Man-power; on the next few occasions when he was asked tofill out new employment applications (although his ein-ployment remained the same), the applications were cap-tioned Maintenance and Manpower, Shortway,, andFugazy of Connecticut (about October 1978).Earl Autry, who was employed by Airport as a driver,,testified that he was not paid for the last ,week he wasemployed by Airport (the payroll period prior to Janti-ary .24, 1978); about a month later he heard that theCompany would be paying and he went to New YorkBoulevard and saw be, who told him to go to the of-fices upstairs, which he did. Autry introduced himself toa woman in the office, told her that he was there for hischeck, and she handed him a check which had the name"Maintenance and Manpower, Incorporated" on it, al-though Autry does not remember who signed the check.Moser likewise testified that on the Thursday after Janu-ary 24, 1978, he was unable to receive his paycheck fromAirport. The following week, however, Dern gave him acheck with the Maintenance and Manpower name andtold Moser that he was paid by a Maintenance and Man-power check_ because Airport was- bankrupt and theycould not pay from that account.Robert Bertart, who was employed by Dell Bus orOmnibus (he is not sure which one was his employer)prior to October 1977, testified that both before and afterJanuary 24, 1978, he continued his .employment at NewYork Boulevard. Prior to January 24, 1978, he was paidby checks from Omnibus, except for an occasional checkfrom Airport; after January 24, 1978, the company nameon the paychecks he received was Maintenance andManpower, that was the first he had heard of it. DonBeckles, who was employed by Fugazy of Connecticutat the time of the hearing, was previously employed by,and received paychecks from, Shortway. (presumablyShortway Charter) and Maintenance and Manpower, al-though he testified that he could not remember which hereceived first.Selvin Gibson, who was employed by Dell Bus priorto October 1977, testified that sometime thereafter he re-ceived paychecks with the name Airport on them, short-ly thereafter his paychecks contained the name Mainte-" Margolies could not provide the General Counsel with any recordsof the employees who drove Shortway Charter buses during this periodor the invoices' or records rendered by Maintenance and Manpower toShortway Charter dunng this periodnance and Manpower, and that was the first he hadheard of the Company.- VII. DELL BUS, MAINTENANCE AND MANPOWER,AND LOCAL 522As stated, supra, the collective-bargaining agreementbetween Maintenance and Manpower and Local 522 isdated January 16, 1978, and -signed by Strauss, as presi-dent, on behalf of Maintenance and Manpower, and acommittee of employees (Samuel Riley, Selvin Gibson,and Hubert Howie) in addition- to the union representa-tive. The Genera/ Counsel alleges that the execution ofthis agreement, together with the maintenance and en-forcement of the agreement, violates Section 8(a)(1), (2),(3), and (5) of the Act.5• The defense to this allegationappears to be that the employees had previously beenrepresented by Local 522 when the company name wasOmnibus or Dell Bus, and therefore the- execution of thisagreement does not violate the Act.Dern testified that the Dell Bus and Omnibus employ-ees were previously covered by 'a collective-bargainingagreement with Local 522. When Maintenance and Man-power was created, these, Omnibus employees "joined"Maintenance and ManpOwer and a new collective-bar-gaining agreement was executed 'with Local 522 on Janu-ary 16, 1978. In evidence is a collective-bargaining agree-ment executed by Norman Dell as president of Dell Lim-ousine Service, a Division of Dell Maintenance, Inc.,Dell Bus, Dell Airport Service, Inc., and Fun CityPri-vate Car Service, Inc. and 'Local 522 covering driversand maintenance employees. Also in evidence are lettersdated March 1974 from Dell (of Dell Bus) to the Local522 administrator and a return letter to Dell. The con-tract specifies that it shall be effective from July 1, 1971,through June 30, 1974. No subsequent contract Was pro-duced (other than the Janury 16, 1978 agreement) andStrauss testified that, although 'Dell Bus previously hadcollective-bargaining agreements with Local 522, theywere not parties to such an agreement in 1977.Gibson, who had been employed by Dell Bus prior toOctober 1977, testified that until January 1978 he neverbelonged to a union while at Dell Bus, and to his knowl-edge there was- no union representing its employees.Sometime in January 1978,51 Dell called him into hisoffice and told him, "Gibson, I-,have a contract herethat†we're going to have a union" Gibson answered,"How come we're going to have a union because no oneapproached us, we didn't have a discussion about theunion." Dell said, "Well, I have this union, it's a verygood union, you have nothing to worry, about. I wantyou--to read the contract and I want you to sign thisunion and sign this contract." Gibson asked Dell if heCould read the contract before signing it and Dell saidthat he could. Gibson asked Dell a few questions "be-cause I was concerned about the union, I never heard ofthe union before." Dell told him, "This is the union, thisis the contract for the union and you're going to be the55 The complaint alleges no violations by either Local 522 or Local819'51 He 'estimated that it was 2 weeks to a month after he first received acheck from Maintenance and Manpower AIRPORT BUS SERVICE579shop steward." Gibson told Dell that he did not knoNYhow the other drivers would feel about having a unionthat they had never been approached by. Dell gave himthe contract and Local' 522 authorization cards and toldhim to have the men read the contract and sign the au-,thorization cards with the name Maintenance and Man-power. Gibson signed the contract and , then gave thecontract and -Local 522 authorization cards to other em-ployees.'Gibson testified that over a period of less than amonth after this discussion he handed out authorizationcards to the other employees, he informed them, "Hereare some cards and we have a union and we want you tojoin." One employee whom he can remember, JohnnyBoyd; complained about the fact that there was a con-tract although nobody had ever approached them aboutthe Union. Gibson told him that he did not know aboutit, but it was given to him by Dell, who wanted every-one to sign and join the Union. Gibson then 'informedDell that some of the employees informed him that theydid not want to sign the Local 522 authorization cardsbecause they did not approve of the method that wasused and did not like the terms of the agreement. Delltold Gibson, "You go back and you tell the guys that ifthey 'don't sign it, these union cards, they can no longerwork here"Received in evidence were Local 522- authorizationcards received by the General Counsel pursuant to sub-poena In addition to other information provided or re-quested,_ the front of the card contains a space for ."DateStarted": and "Birth Date," while the reverse side of thecard contains a space for "Date" under the applicant'ssignature. This is somewhat confusing at times as, for ex-ample; Gibson's- authorization card lists "1/16/78" for"Date Started" (although, he testified this is not in hishandyvriting) and - "1/10/78" for "Date." 5 2 As stated,supra, Gibson began his employ at New York Boulevardprior to October 1977.-Gibson testified further that on the basis of the instruc-tions from Dell he solicited, and received, signed Local522 authorization cards from the following employees:53Neubra Smith, Phillip Brown, Johnny Eagle, HubertHowie, -Leroy Gillard, Charles Gillard, Robert Duggan,Johnny Boyd, Harvey Wolen, Robert Bryant, and RalphCronenberg. He could not remember soliciting the Local522 authorization cards of Harry Graham and FrankZito. After Gibson had obtained these Local 522 signedauthorization cards he brought them to Dell, who in-formed, him that Local, 522, had a union meeting sched-uled. He and Dell went to this meeting and while therethey gave all of these cards to an official of Local 522.5,458 This "1/16/78" "Date Started:' was written in for five other em-ployees as well Presumably, it was filled in by a representative of local522 to indicate the date on which the applicant's Membership began, i e,the date of the execution of the agreement, January 16, 197853 All, of these cards list Maintenance and ManPower as the applicant'semployer The range in which they, are dated (in the space below the sig-nature space) is from January 10 to March 31, 1978 Four ,of these au-thorization cards are dated January 10, 1978" It should be noted that, although this testimony is uncontradicted, Ifound Gibson to be an extremely credible witness He appeared to besolely interested in testifying to the facts as he best remembered them,without being evasive or slanting his memory one way or the otherOoza, who is presently employed by Fugazy of Con-necticut•testified that about March 1978 Stokes, the dis-patcher, told him that in order to work in the garage theemployees had to join Local 522, so he signed an author-ization card for Local 522. Bertart testified55 that whilehe was employed by Omnibus and Dell he does notrecall being a member of any union. However, sometimein mid-January 1978, he was given a Local 522 authori-zation card to sign, Dell" told- him that everyone wouldhave to sign' one; Stokes and Robert Bryant were alsopresent at the time Bertart held onto the card "for awhile" and then signed it and returned the signed card toDell; it is dated January 14, 1978.57 Richards and Sey-mour, both of whom were employed by Airport throughthe bankruptcy adjudication, testified that at leastthrough January 24, 1978, they were not aware of anyunion representing the Dell, Bus employees.Charles Turner, who is presently employed byFugazy, testified that he was employed by Dell Bus from1972 until 1974 or 1975; during that period he was amember of Local 522, which had a contract with DellBus which provided for, at least, their wages and healthand dental benefits; Turner saw this contract and waspaid pursuant to its- terms. Erastus Clifton, who is pres-ently employed by Fugazy of Connecticut, testified thathe began working for Dell about 1970; he became amember of Local 522 about 1971 and was employed atDell Bus until about 1978 or l979.- During his employ-ment at Dell Bus, he saw the contract between Dell Busand Local 522 and he was paid the wages provided forin the contract. He testified, in addition, that he was pro-vided with hospitalization coverage through this periodand during this period he observed Local 522 representa-tives on the Dell Bus premises."55 Although Bertart was†a fairly credible witness, his memory was ob-viouslil quite poor, and much of his testimony was "refreshed" by theGeneral Counsel showing him his affidavit" At the same time, Dell told him that he was being paid by Mainte-nance and Manpower57 In all probability, this date is in error Bertart testified that he signedthis card a day or two after a fellow employee informed him of Airport'sbankruptcy Additionally, his affidavit states that Dell gave him theLocal 522 authorization card a few days after Airport "was declaredbankrupt"58 Clifton testified that shortly thereafter he was employed by DellBus for 2 or 3 years after Airport moved into New York Boulevard,which would be 1979 or 1980 However, he later testified that he beganworking for Fugazy of Connecticut in July 1978 after Dern called him atthat time and asked him if he wished to begin working for Fugazy ofConnecticut, at this time, it was about a year since he had last been em-ployed by Dell Bus 'It is`reasonable to conclude, therefore, that he waslast employed by Dell Bus no later than 1977 since he testified he wasnever employed by Shortway or Maintenance and Manpower" Clifton appeared to be a fairly credible witness, although I am notconvinced that he was employed by Dell Bus, and covered by a Local522 contract, as late as 1977, other employee witnesses deny that therewas any union representation `at Dell Bus that late in time Additionally, Iam bothered by Clifton's unexplained failure to list his employment withDell Bus on his employment application for Fugazy of Connecticut,while listing a summer, job he was employed'at for the prior 7 summersIt appears unusual that on his application for employment with Fugazy ofConnecticut he: would list his summer 'employment 'and not list his al-leged permanent employment of 7 years, with another bus company, atthe same location Another problem attendant with Clifton's testimony ishow could he have been employed full time bY Dell Bus from 1970through 1977 when his Fugazy of Connecticut employment applicationContinued 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetta testified that about a week or two after January24, 1978, Richard Stolfi, an agent of Local 875, told himthat there was a dispute between Local 875 and Local522 and, after investigating the matter, Stolfi found thatLocal 522 had a contract with the Dell brothers and be-cause of that Local 875 could not demand recognition.Lyons, who appeared to be somewhat less open and'frank than Petta on this issue, testified that Stolfi toldhim that Dell Bus had a contract with Local 522 andthat he and counsel (Sanford Pollack) were working onit, but he never informed him of any final decision thatLocal 875 made. On August 29, 1980, Local 875 sent atelegram to the Board stating.Re Airport Bus et al 29-CA-6185 et al, confirmingconversation of even date please be advised thatLocal 875 has no interest in representing any em-ployees of the respondents in reference to the cap-tioned matter.SHORTWAY CHARTERAs stated, supra, in his speech to the assembled em-ployees on January 24, 1978, Margolies informed themthat he would remain at New , York Boulevard with acharter operation. The General Counsel alleges, basical-ly, that the total operations at New York Boulevard afterJanuary 24, 1978, were the same as before, and only thenames had -been ,changed; .the companies there still per-formed the same charter and crew work and wereowned or controlled by Holland.Margolies testified that prior to January 1978 he hadno affiliation with Shortway Charter,6• but after Airportwas adjudicated a bankrupt he became president ofShortway Charter which, as stated supra, was whollyowned by Holland. Shortly prior to the adjudicationHolland purchased the Interstate Commerce Commission(ICC) rights owned by Airport.61 According to Margo-lies' testimony, since Holland then owned these ICCrights, and Holland subsidiaries owned the buses whichAirport had been leasing from it prior to the adjudica-tion, it was decided that they had the ingredients for aNew York charter operation.62 Shortway Charter waspreviously in existenbe and licensed to do business inNew York and it therefore was the appropriate companyto engage in this operation. With Margolies as the chiefoperating officer, and Goldman as his assistant, ShortwayCharter commenced charter operations at the end of Jan-uary or beginning of February 1978 at New York Boule-vard. They began to wind down the Shortway Charterlists his former employer as Camp Bauman from "11/70 to 8/77" and hisrate of pay as $160 Even if this were only summer employment as Clif-ton testified (although the application states that this employment beganin November), the salary stated indicates that the work was full time60 Margolies testified that from about June 1976 through January 1978Shortway Charter was not operatingSi This purchase will be discussed fully infra Suffice It to say, howev-er, that these ICC nghts grant to the holder of the rights the legal abilityto operate from one point in the United States to another point so de-scribed in the rights The New York State Department of Transportationpermit is the State's equivalent to ICC rights62 Margolies testified that, for monetary and other reasons, these nghtswere never formally transferred to Shortway Charter, so certain of itssubsequent charter operations were illegal under ICC rulesbusiness beginning in June 1978 until the companyceased functioning entirely in October 1978. Since it onlyhad a limited number of buses, all leased from Hollandsubsidiaries, Goldman's responsibility, in addition to ob-taining customers for Sliortway Charter, was to obtainbuses from other companies when they did not have asufficient quantity of buses.Margolies was also questioned by the General Counselas to whether Shortway Charter performed charters thathad been placed with Airport prior to the adjudication.He testified that he "assumes" Shortway did obtain someof these charters, and it would conform with his tech-nique of operating a bus company. Margolies testifiedfurther that during this approximately 6-month periodShortway Charter employed only office and sales em-ployees; all drivers and maintenance employees were em-ployed by, and obtained from, Maintenance and Man-power.The bank's business account application of ShortwayCharter is dated January 4, 1978, and lists Holland as"Name of Parent Company" and New York Boulevardas the address. The accompanying signature cards listMargolies as the president and Susan Margolies, his wife,as secretary. Richard Roth is listed- as controller. (He isalso listed as controller on the business account applica-tion for Maintenance and Manpower.)Goldman † testified that during Shortway Charter's_ op-eration from about January until October '1978,- did.notperform the airport type of service such as Airport hadperformed; it performed- some of its own charters and-brokered (subcontracted) others. He † called , numerouscompanies to supply him with drivers, buses, or both;Maintenance and Manpower was only one of the Compa-nies- that supplied Shortway Charter with drivers. Derntestified that, during the latter part of Shortwdy Char-ter's operation, they brokered charter work to Fugazy 'ofConnecticut, as well as to numerous other bus compa-nies.The 'drivers employed by Airport and Shortway Char-ter fill out a daily log which lists the vehicle number, thecarrier, and the point of origin and destination. Goza'slog for the period February through December 1978 es-tablishes that from February 1 through 4; 1978, Gozalisted the earner" in this log as Dell Bus; between Feb:ruary 5 and October 10, 1978, he listed either ShortwayLines, Shortway Charter, or simply "Shortway" as thecarrier; and from October 11; 1978, he listed FugazyContinental as the carrier. In addition, a vast majority ofGoza's Worktime from February through October 10,1978, was spent driving the '"49 series" buses numbered4901 through 4912, which, † prior to January 24,'- 1978,63 The testimony of Goza regarding the factors he considered in whatcompany name he listed as "carrier" is somewhat confusing He testifiedthat he stopped listing Dell Bus as the carrier on February 4, 1978, be-cause he was told to do so However, he did not clearly explain why,thereafter, he sometimes listed Shortway Charter, sometimes -ShortwayLilies, and at other times simply "Shortway " He testified that it depend-ed upon what was contained on his work order or what was listed on hisbus Although Goza's testimony is not crystal clear on this issue, I foundthat he was an extremely credible witness, It should not be surprising thathe could not clearly remember why he did something as compared towhat he did AIRPORT BUS SERVICE581were operated by Airport; after October 10, 1978, hecontinued to drive these buses, but with a slightly lowerfrequency•..IX. TRANSFER OF RIGHTSDuring the period of Airport's operation, it ownedICC rights which gave it the authority to pick up passen-gers in certain portions of New York and Connecticutand take them outside New York State to virtually anyplace.64 Margolies testified that about a week or twoprior to January 24,.1978, Holland made the determina-tion to purchase 'Airport's assets (including the ICCrights) if it became clear that Airport would be adjudi-cated a bankrupt. Margolies also testified that approxi-mately 10 days before the adjudication it became clear tohim and Brecker that there was no way that Airportcould avoid the adjudication, at that point they informedHolland of the situation, and between that day and thecourt's approval the terms of the agreement wereworked out between Holland and Margolies andBrecker.On January 23, 1978, the bankruptcy judge issued an"Order Authorizing Sale of Assets," whereby he author-ized Airport to sell its accounts receivables, _trademarks,inventory, leases, and ICC rights `subject to all liens andsecurity interests encumbering said property" to Hollandfor the sum of $50,000, $14,000 upon delivery of the billof sale and- other necessary documents by Airport andthe remainder payable in 6 monthly installments of $6000commencing 30 days after the closing.The accountants report to the Trustee apparently indi-cates that as of the date of the adjudication, Airport wasindebted to Wagner's law firm in the amount of $30,000and was indebted to Holland in an amount in excess of$147,000 This report also states that a majority of Air-port's assets (accounts receivable, inventory, property,and ICC rights) had been pledged as collateral (pursuantto ICC filings) to Wagner's law firm, Holland, andothers.Between that date and June 1978, Holland never exer-cised the ICC rights, although Shortway -Charter was os-,tensibly (and illegally) operating pursuant to these- rightsMargolies testified that there were a number of .reasonsfor this; the high cost of transferring rights from onecompany to another as 'well as the fact that, since Hol-land itself does not operate buses, it would have had to'transfer the rights to one of its operating companies andthe legal fees, together with the ICC fees, would havebeen costly; in addition, by June 1978, the Trustee hadnot been fully paid for the rights and Holland was expe-riencing some financial difficulties generally, and specifi-cally in completing the payments for these rights, enterFugazy of Connecticut.In early- 1978, Fugazy of Connecticut was desirous ofobtaining ICC rights which would allow it to expand itscharter operation, operate regular service to Atlantic64 Margolies testified that the work performed by.Airport under thesenghts comprised approximately 35 or 40 percent of Airport's,total busi-nessCity, New Jersey, and operate a line service" from theairports to Connecticut. Wagner was at the time its ICCattorney, and it had asked him to ascertain if any appro-priate ICC rights were available. Sometime in early tomid-1978, Wagner informed William Fugazy Jr., execu-tive vice president of Fu-gazy of Connecticut, of theavailability of the ICC rights involved herein. Betweenthat time and June 13, 1978, the parties had numerousnegotiating sessions; Fugazy Junior, together with' theCompany's attorney and controller, negotiated withWagner, who represented the seller of the rights.66 ,On June 13, 1978, William Fugazy, as president ofFugazY' of Connecticut, and Margolieg, as chairman ofboth Holland and Dell Bus, executed an agreement pro-viding for the sale of the ICC rights to Fugazy of Con-necticut: The purchase price was $250,00067 payable asfollows: $32,000 to be paid to Holland in repayment forits payments to the Trustee-in-Bankruptcy, and $18,000to ,the Trustee-in-Bankruptcy (the remainder of the$50,000 due to it) upon. the ICC's granting temporary au-thority to Fugazy of Connecticut; and $102,000 to theCentral State Bank (which Airport was heavily indebtedto) and the remaining $98,000 payable to Halajen Diver-sified. Funding,- Ltd.," (Halajen) (which Airport washeavily indebted to and which maintained security inter-ests in its assets), Wagner's law firm, and Holland, pay-able in 30 equal, noninterest bearing installments.In addition to the above, Fugazy of Connecticutagreed to pay annually to Holland 10 percent of its pre-tax profits up to $50,000, but not to exceed an aggregateof $250,000 The agreement further recites that it in-.cludes.. . . all of Holland's present airline crew businessand its small car, limousine and stretch car business,as well as the business presently being operated byHolland's wholly owned subsidiary Dell Bus Co.,Inc., and Dell's customer lists and contracts, if any.Fugazy of Connecticut was also given an option (or,failing the exercise of the option, a right of first refusal)to purchase Holland's intra and interstate charter busbnsiiiess in New York, New Jersey, and Connecticut for$100,000 payable over 3 years without interest Fugazyof ,Connecticut- was also granted a 3-month option tolease a portion of New York Boulevard for an annualrent Of $3000.In the agreement, Holland represented that, with theexception of the security interests of Central State Bank,Halajen, Holland, and Wagner's law firm, the ICC rightsare held free and clear, and _that:65 With "line service" each passenger pays a fare On this case at theairport) and can disembark at any one of a number of destinations (in thiscase, Connecticut) At times the fares are uniform, at other times they aredependent on the length of the trip66 Fugazy Junior testified that at the time he was not aware either thatHolland had only paid $50,000 for these rights or that Wagner's law firmhad a security interest in the rights67 The agreement recites the security interest of Holland and Wagner'slaw firm in the ICC rights68 There is no indication in the record whether Halajen is connected,in any way, with Holland 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolland and Michael Margolies will execute a re-'strictive covenant covering all of the routes, au--thorities and transportation services which are thesubject of this agreement, said restrictions to extendthroughout the States of New York, New Jersey,and Connecticut and extend for a period of fiveyears.On June 13,_ 1978, Margolies (for Holland), WilliamDenis Fugazy (for Fugazy of Connecticut), and Altes-man, the Trustee-in-Bankruptcy, entered into a stipula-tion reciting the facts of the agreement, and on June 19,1978, Joel Lempttes, the bankruptcy judge, issued an."Order Rescinding and Authorizing Transfers:".Margolies testified as to the reasons Holland relin-quished these rights (in addition to the healthy profitthey made on it) and why, he felt, Fugazy of Connecti-cut Was willing to pay so much for these rights. Al-though I have found Margolies generally to be athan credible witness, these answers appear to be veryreasonable. First, as regards Holland:The indebtedness to the Trustee, the -potentialcost of fransferring the right, the working capitalnecessary,. the advertising promotion competitivenature. of the business here in New York.When put all together with the pressures thatwere, on this Instant company that started -from,nothing, with nothing, they quickly realized youjust couldn't open your doors and say there's buses.People weren't knocking on our doors lookingfor us. After a reasonable short period of time werealized you need a certain amount of wherewithalto keep the thing alive while you build it up.Shortway Bus Charter Corp just didn't have it;Holland was aware of it and started' looking .aroundfor a way to get out of it.And as regards Fugazy of Connecticut:As an example, Greyhound Corporation has norights to Atlantic City which today is a big thingThey spent literally millions of dollars attemipting t•obtain rights by application to the Interstate Com-merce Commission.They weren't successful for years and Years, justcouldn't get it. They probably could have gone out _and bought it for a fraction of what the legal bill.was They wanted to do something; they anticipat-ed what was coming.Fugazy, when they bought that right' from Hol-land had an idea that they were going to run a linerun, which that right entitles you to, between vari-ous places in the State of Connecticut and the air-ports, LaGuardia and Kennedy.That route for another company, COnnectiaitLimousine, is the most profitable transpoi-tationroute in† the United States of America.Fugazy said, "We're going to go head to headwith this outfit, we want those rights." They Werewilling to pay for it.They ran the route for six months and it died onthem. The whole thing turned out to be a joke butat the time they desperately wanted to get into thatbusiness.Fugazy Junior testified that Fugazy of Connecticutwas granted temporary authority to 'operate under theseICC rights in February 1979, and commenced these op-erations at that time.PUGAZY OF CONNECTICUT OPERATIONAs the General Counsel is attempting to_ establish thatFugazy of Connecticut ,is'rthe successor to and/or alterego of the other Respondents, counsel for Fugazy ofConnecticut elicited † testimony to establish that Fugazyof Connecticut was in existence and operating at thesame time as.' its alleged predecessors, and, in fact, , was-competing with them.Fugazy Junior testified that prior to the summer of1978 Fugazy Continental Corp (Fugazy Continental)had an office and place of business at 212-50 JamaicaAvenue, Queens Village, _New York (Jamaica Avenue).During this period' Fugazy Continental performed airlinecrew work and luxury limousine transportation. Whenthey obtained charter work, they subcontracted the workto other charter operators unless they could perform thecharter- in. one of their stretch cars. Until about thesimmer of 1978, its operation was solely at JamaicaAvenue, where it.had been located since about late 1977.It was not _until Fugazy of Connecticut -leased buses andpurchased buses that it needed additional space andleased approximately one half of New York Boulevard..Fugazy Junior testified that from-July to October 1978Fugazy Continental employed a number of busdrivers.9Although Fugazy - of Connecticut did not transfer itsentire operations to New York Boulevard until-February1979, beginning about September 1978, it leased space atNew York Boulevard for the storage and parking of thePittsburg and Weirton (P&W) used buses it had just pur-chased and for the storage of spare parts.", Fugazy Con-tinental received a study, dated May 18, 1978, which ithad commissioned, entitled "Feasibility Study of FugazyContinental's .Expansion Into Bus Market." The studyfound that its entry into the bus market (as compared toairline crew work and luxury limousine work which- theywere then performing) would "complement your existingtransportation,services"-and be "feasible and essential forFugazy to maintain its continuous expansion.""- "-On June 14, 1978, prior to hiring any employees, Fugazy of Con-necticut executed a colleCtive-bargaining agreement with Local .819Except for the date of this agreement, and the effective date of a few ofits provisions, this agreement is identical to the Maintenance and Man-power and Local 522 agYeement-dated January 16, 1978.7‡ Fugazy Junior testified that for the period pnor to February 1979Fugazy Continental and then Fugazy of Connecticut paid $3000 a-monthrent for then- portion of the New York Boulevard premises However,when he' examthed the -Fugazy 'cash disbursement Journal and checkstubs, produced pursuant fo sulipb-ena, he could not locate any record ofrent payments for the period prior to February 1, 1979 He also testifiedthat on a number of occasions he was sued for nonpayment of rent forthe New York Boulevard premises-77' As regards Jamaica Avenue, the study states "that with minor modi-fications this facility can. accommodate the storage; repair and mainte-nance of approximately five to ten buses" AIRPORT BUS SERVICE583Dern, like Margolies, was present on the scene duringa large portion of the timeframe involved herein; he wasinvolved with Dell Bus, and remained at New YorkBoulevard after January 24, 1978, beginning in May1978, he began employment with Fugazy. Dern testifiedthen during the period between October 1977 and thetime he was hired by Fugazy he did "nothing" for Main-tenance and Manpower; he did no dispatching: "My job?Using the term broadly, I was self employed. I wastrying to pick up dollars selling Dell equipment 'SThe employees who testified on the subject saw thingsdifferently; Lyons testified that, during the period whileAirport was at New York Boulevard, speaking of Dern:"He runs the show." Autry testified that during thatperiod Dern was the chief dispatcher and Goza testifiedthat Dern did not leave New York Boulevard until about1980, and in September and October 1978 "he was stillthe chief as far as I knew."Dern testified that about May 1978 he went to FugazyContinental and saw Fugazy Junior. He told him that hewas with Dell Bus for a number of years, and he knewlimousine operations and people at their airport and hefelt he could be an asset to Fugazy Continental. He washired as "operations manager of the Fugazy LimousineCompany." He testified that at that time Fugazy wasonly in the limousine and travel business. Approximately2 months later after Fugazy acquired the P&W buses, hegenerally dispatched the Fugazy drivers, either in personor over the telephone. He remained at the JamaicaAvenue location until September 1978 when he movedto Fugazy's limousine location in Manhattan. In Novem-ber or December 1978, he returned to New York Boule-vard. Fugazy Junior testified that Dern contacted hisoffice about May 1978, and asked if a job was available.He was hired as assistant director of operations forFugazy Continental, with jurisdiction over limousine op-erations, crew work, and dispatching•"He was a man-aging dispatcher."Dern testified that beginning about June 1978 FugazyContinental began hiring busdrivers and it was duringJune, July, or August 1978 that he hired 15 to 18 bus-dnv ers.72 They had some ads in the newspapers whichattracted some drivers and others applied after hearing ofthe availability from others; he interviewed and hired allthese individuals at Jamaica Avenue.Dern also testified that between June and September1978, while he was located at Jamaica Avenue, certain ofthe buses (in fact, probably all of them) were located atNew York Boulevard The procedure for dispatching thedrivers during this period was for the drivers to go tothe Jamaica Avenue location, receive the dispatch orderfrom Dern (or someone else) for that day or the follow-ing day, and go to New York Boulevard, pick up theirbuses, and leave. In addition, according to Dern's testi-mony, Fugazy Continental then had a "hotline" tele-phone at New York Boulevard, which when picked upwould ring at Jamaica Avenue. Dern would instruct a72 Fugazy Continental's check stubs beginning August 9, 1978, are inevidence From that date until mid-October 1978. the payroll check stubsgenerally indicate the job the individual was employed in, the mostcommon description is "mech " None of these check stubs have a nota-tion that the employee was a busdnverdriver to call him in the morning on the "hotline"73 andDern would give him his orders over the phone- in thatmanner.Carlos Gonzales testified that he was employed byAirport and Maintenance and Manpower,74 and beganworking for "Fugazy" about June 1978. He testified thatbecause "we lose a job" at Maintenance and Manpowerhe went to "the Fugazy Limousines" for a job "becausealways I do the jobs in the Airport, I know Fugazy."Gonzales went to Jamaica Avenue where he asked Dernfor a job as a limousine driver, but Dern told him thatthey were purchasing buses and they needed busdnvers.Shortly thereafter he began driving a bus for Fugazy.During the period while Dern was at Jamaica Avenueand the buses were at New York Boulevard, he drove toNew York Boulevard, picked up his bus, drove it to Ja-maica Avenue, received his dispatch orders, and was onhis way.7 5Earl Autry, who was employed by Airport as a driverthrough January 1978, testified that in June 1978 he wentto Jamaica Avenue ("Fugazy's limousine operation, asfar as I know, was up there") and asked Dern if he couldget a job with Fugazy as a busdriver.73 Dern told Autrythat he had a job for him, but Autry explained that hewould not be ready to work immediately because of arecent death in his family. He asked Dern if Fugazywould have a busdnver's job available for him shortlywhen he was ready to work, and Dern assured him thatthey would. In August 1978, he informed Dern that hewas ready to work and he began working for Fugazy77on that same day doing charter work and crew work.On that first day he went from Jamaica Avenue to NewYork Boulevard where he introduced himself to someoneand got his bus. On that first day of employment withFugazy Continental he drove in his street clothes. Forthe next months he wore his Airport uniform, which heowned. A few months later, Fugazy of Connecticut dis-tributed uniforms to its drivers.Goza testified that about July or August 1978 Sylves-ter Green, a driver employed by Fugazy Continental,told him that Fugazy had an operation located at Jamai-ca Avenue, and that Clifton, Gonzales, Arthur Davis,and Prince Glover were working there as driversThere was a substantial quantity of testimony, princi-pally from Goza, regarding driver seniority at Fugazy ofConnecticut Although there is no allegation herein ofunlawful discrimination in regard to Goza's position on73 Dern testified that only the two Fugazy Continental maintenanceemployees•his son, Alan Dern, and Willie Green•had access to theroom at New York Boulevard where the "hotline" was74 Gonzales application for employment with Fugazy Continental listsBrowns, Airport, and Shortway as his former employers, he did not listMaintenance and Manpower there75 Gonzales is presently second on the Fugazy of Connecticut seniori-ty list, first on the list is Clarence Fisher, who is the shop steward, but itis not clear from the record whether Fisher is first simply because he isshop steward76 He testified that a former fellow dnver at Airport, Arthur Davis,informed him that there might be a job available at Fugazy ContinentalDavis at that time was driving a bus for Fugazy Continental" He testified that in August and September 1978 the corporate nameon his paycheck was Fugazy Continental Corp 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis seniority list, there is some relevance (albeit minor)of these facts to the ultimate issue hereinGoza testified that his starting date on the Fugazy ofConnecticut seniority list is October 11, 1978, although,he testified, "there is a little discrepancy." Ahead of himon this list were Leroy and Charles Gillard, JohnnyEagle, Stokes, Fisher," Gonzales, Otis Creighton,"Erastus Clifton,80 Raymond O'Kelly, Johnny Boyd,Neubra Smith, and Robert Duggan. The reason for the"discrepancy" appears to be that, since Goza was work-ing out of New York Boulevard since January 1978, hefelt that he should have had greater seniority withFugazy of Connecticut than drivers who began workingfor Fugazy Continental between July and October1978.81 Goza testified that sometime "after Fugazy tookover" in October 1978 the "old timers from Short-way,"" including himself, spoke to Fisher about all thenames that were ahead of their names on the Fugazy ofConnecticut seniority list; Fisher told them that thesewere the drivers who had previously been employed byFugazy Continental at Jamaica Avenue and "they go tothe top of the seniority list."'Received in evidence were the "Fugazy" payroll reg-isters for the pay period ending June 28 through the payperiod ending October 4, 1978. The first date on whichthese registers list names of busdrivers who had previ-ously been employed by Airport, Dell Bus, Maintenanceand Manpower, or Shortway Charter (or all or some ofthem) is the week ending August 2, 1978.83 PrinceGlover, Elton Nock, Stencil Stokes, and Otis Creightonappear on this payroll. Carlos Gonzales, as well asRobert Bryant, appears on the payroll the followingweek for the first time. Beginning the week ending July26, 1978, and, at least, continuing through the week78 Fisher's application for employment with "Fugazy ContinentalCorp" is dated on the front page November 3, 1980, and on the backpage July 7, 1978 The front page lists employment with Yellow FreightCompany from 1970 to 1980 This conflict is unexplained79 Creighton's application, which contains no company name, is datedMarch 9, 19788• Clifton, like Goza, for some unexplained reason also filled out morethan one employment application, one on August 7, 1978, and one onSeptember 19, 1980, where he lists "Fugazy" as his employer from July8, 1977, to the time of the applicationSi Illustrative of the problem is the following testimony of GozaQ Isn't it a fact that these people were working for Fugazy beforeyou started9A Fugazy wasn't even in existence when I started working forMaintenance and Manpower How could they be working forFugazy9Q Isn't It a fact that when you started to work for Fugazy on Oc-tober 11, 1978, that there were 13 people who had already begun towork for Fugazy before you9A I don't know†82 Goza testified that he never saw any seniority list for Shortway orMaintenance and Manpower The first time he saw the Fugazy list wasabout October or November 1978 It was on October 10, 1978, that hewas first informed that from that date he was employed by Fugazy ofConnecticut†83 This is not surprising as this corresponds to about the time that theP&W buses were delivered to Fugazyending October 4, 1978,84 Dell was on this Fugazy pay-roll register at $200 per week."The first buses that Fugazy Continental purchasedwere the used P&W buses; Fugazy Minor testified thatabout June' he and Dell went to West Virginia to inspectthese buses and that Dell was employed by Fugazy Con-tinental for about 6 to 8 weeks and was 'paid as a consult-ant to examine the buses and make recommendations asto whether he should purchase them. They purchased 12of these buses together with spare bus parts; the buseswere delivered to New York Boulevard about July 1978,where the Fugazy name was painted on them and theyWere prepared for operation. Fugazy Junior testified fur-ther that in September 1978 Fugazy purchased 12 newbuses from Motorcoach Industries; they expected deliv-ery' of these, buses in February 1979; however, they didnot arrive until June '1979; during this period betweenFebruary and June 1979, Fugazy of Connecticut leasedsome buses from "Shortway" to cover its deficiency."Margolies. testified that in October 1978 Holland leased12 buses to Fugazy of Connecticut on a month-to-monthbasis; these buses were leased to assist Fugazy of Con-necticut which had previously purchased 12 new buseswhich'had not yet been delivered.FUGAZY AND SHORTWAY TOGETHER AT NEWYORK BOULEVARDAdmittedly, between June or July and early October1978, both Shortway Charter and Fugazy had buses lo-cated at New York Boulevard. Shortway Charter'sentire operation was located there Whereas, during thatperiod, only Fugazy's bus operation was there. There issome conflicting testimony regarding the interaction be-tween these two companies during this period.In addition to its busdrivers, Fugazy had, at least, tworegular employees at New York Boulevard, Dern's son,Alan Dern, a cleaner, and Willie Green, a mechanic. Thepay stubs of the checkbook of Fugazy of Connecticut es-tablish that on the first day that any checks were writtenfrom that checkbook, August 9, 1978, the employeeswere paid for a week's work.87 Fugazy Junior, who tes-tified that in the period from July 1978 through Febru-ary '1979 he visited New York Boulevard "frequently,""84 Dell is not listed 'on the later payroll registers (Fugazy Continental)in evidence However, I would not conclude from this that October 4,1978, was his last day as a paid consultant for Fugazy as Dern, admitted-ly-an employee of Fugazy after October 4, 1978, is not listed on thesepayroll registers as well85 Fugazy Junior testified that he did not believe that Dell was ever ona Fugazy payroll88 During other portions of his testimony, Fugazy Junior testified thatabout the latter part of 1978, or October 1978, he leased buses from Hol-land Dunng thii period the number of buses leased vaned from four to agreater number, and depended on the number of Fugazy buses that werenonoperational' He testified further that during this period Margolies'buses were being transported, or being made ready for transport, back toOhio (the pnncipal location of Shortway Lines and Holland)87 Other maintenance employees, J Nicholas, Hubert Howie, HGraham, and others, are named in these pay stubs, but the full recordestablishes that Green and Alan Dern were the Fugazy of Connecticutmaintenance employees who were regularly at New York Boulevard88- When pressed on cross-examination to be more precise, he testifiedthat he visited New York Boulevard once a week, then "once a week,Continued AIRPORT BUS SERVICE585testified that Fugazy employees were not authorized orpermitted to work on Shortway Charter vehicles; therewas strict adherence to separation and allocation ofspace at New York Boulevard, according to Fugazy Jun-ior's testimonyDern testified that after Fugazy moved to New YorkBoulevard, the area in which Fugazy employees per-formed maintenance work on the Fugazy buses wascalled the body shop. There was a door from the parkinglot into the body shop and there was a door between thebody shop and the Shortway Charter Maintenance areawith a chain lock on it. During that period (July throughOctober 1978) Fugazy had two regular employees atNew York Boulevard•Dern and Green. At times othermechanics, such as Donald Beckles, helped out on theirown time maintaining the Fugazy buses. Dern furthertestified that these Fugazy employees were only author-ized to work on Fugazy vehicles, although he could notpersonally testify as to whether this rule was followed,since during this 3- to 4-month period he Was present atNew York Boulevard for "minutes." Margolies testifiedthat during this period from June through October nei-ther Shortway employees nor employees leased fromMaintenance and Manpower drove Fugazy buses or per-formed any work on Fugazy buses.Goza (who was employed at New York Boulevardand on October 10, 1978, became employed by Fugazyof Connecticut, infra) testified that, while he was em-ployed by Shortway between June and October 1978, hewas never told to have nothing to do with the Fugazybuses. Autry testified that he was not aware that therewere separate parking spaces and separate maintenanceemployees for Fugazy buses, as compared to ShortwayCharter buses, between August 1978 (when he obtainedemployment at Fugazy Continental) and October 1978.He did testify, however, as did Dern and Gonzales, thatduring this period there were some disagreements be-tween the Fugazy employees and the Shortway Charteremployees and dispatchers. The result of this was theFugazy drivers had to use the "hotline" telephone in aseparate room off the dispatcher's office to "get their in-structions directly from Jamaica Avenue.Gonzales (who appeared to be a highly credible wit-ness) testified that during the period of June through Oc-tober 1978 (while he was employed by Fugazy) he had aspecific area in which to park his bus and the ShortwayCharter drivers had a specific area in which to park theirbuses. In addition, Green worked on Fugazy buses cnlyand Alan Dern cleaned and fueled his bus, but notShortway Charter buses, during that period As regardsrepairs and spare bus parts, Gonzales (who had difficultywith the English language) testified,. "I know, we park itand repair in different parts, Fugazy and Shortway,that's all I know," although he never watched Greenperform mechanical work on the Fugazy buses When heneeded work to be performed on the bus he was driving,Gonzales -filled out a defect card and gave it to the dis-patcher at New York Boulevard, who, at that time, wasmaybe twice a week It varied 'S In a prior deposition to_ the Board, hetestified that between October 1978 and February 1979 he visited NewYork Boulevard "on a few occasions 'SStokes. He testified that on a number of occasions thiswas the procedure he followed between August and Oc-tober 1978; he did not bring the defect card to JamaicaAvenue or give it to Alan Dern. He was dispatched tojobs generally by Dern at Jamaica Avenue, where heturned in his receipts to be reimbursed for tolls.Donald Beckles was employed by Shortway .(althoughhe testified that his paychecks sometimes had the nameMaintenance and Manpower) and then by Fugazy as amechanic. He testified that after the P&W buses weredelivered to New York Boulevard (but prior to the timehe received his first paycheck from Fugazy89) he per-formed mechanic's work for about a week on theseP&W buses at the request of Dell, who paid him in cashfor the work. He performed this work on his own time,after he had punched out on his Shortway timecard.Beckles also testified that during the period while he wasemployed at New York Boulevard, after the arrival ofthe P&W buses but before he received his first paycheckfrom Rigazy, the Fugazy buses were worked on in thebody shop separate from the Shortway buses, but werewashed and fueled in the same area as the Shortwaybuses. During this period Fugazy employed its own me-chanics•Green, Dave Foster, and "Jean,"9† who hadpreviously been employed by Shortway Charter, "butafter the Fugazy buses came in, they worked forFugazy" and no longer worked on Shortway busesduring their regular working time. During this periodAlan Dern and "Michael"9' cleaned and fueled theFugazy buses only and during this period the spare partsfor the Fugazy buses were kept in the rear of the bodyshop separate from the spare parts for the Shortwaybuses. Beckles also testified that "the drivers working forFugazy and the ones working for Shortway were differ-ent They were getting different checks." He testifiedthat at one time (during this same period prior to Becklesreceiving his first regular paycheck from Fugazy) theFugazy and Shortway drivers were dispatched out of thesame office, but "a little friction" developed between thetwo groups of drivers over the fact that the Fugazybuses were of a better quality. Beckles testified that heknew that there was a separate telephone for the Fugazydrivers located in the office beyond the dispatcher'soffice.Autry testified that during the early period of his em-ployment with Fugazy, and prior to October 1978, hewas being dispatched by messages through the Shortwaydispatcher. At a certain point that system terminated andhe had to call Jamaica Avenue in order to be dispatched.During that same period, he observed Alan Dern fuelinghis bus.8 9 Beckles first appears on the Fugazy of Connecticut payroll for theweek ending October 15, 1978 His name does not appear on Fugazy'scheck stubs for the period prior to that Willie Green and Alan Dern,whose names appear on numerous occasions on these check stubs, are not'listed on any of the Fugazy payroll registers for the periods prior to Oc-tober 22, 1978c't The Fugazy check stubs for the period commencing August 9, 1978,show weekly pay to Foster, Jean Nicholas (as well as Alan Dens andWillie Green) and others through October 4, 1978ii The check stubs referred to, supra, give no hint as to the identity of"Michael' 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDGibson, who worked part time for Fugazy ("sometimeI would call them, sometime they would call me"), testi-fied that the Fugazy dispatchers whom he spoke to whileemployed there were Stokes, Gaynor, Wurth, and Cana-day.Goza testified that between June and October 10,1978, he observed the newly painted P&W buses comingfrom Kennedy Airport; they were driven on these occa-sions by Green and Clifton. Between those occasions andOctober 10, 1978, he only saw Green at New York Bou-levard on one occasion when he brought his bus to NewYork Boulevard for repairs and never saw Clifton atNew York Boulevard. He also testified that about theend of September 1978 (about 2 weeks prior to the datethat he was informed that he was then employed byFugazy of Connecticut) while he was still employed byShortway Charter, he drove one of the P&W buses, asdid Smith, Gonzales, Clifton, Davis, and Green, whowere then Fugazy employees. Gonzales testified thatduring the period that P&W buses were operational inOctober he drove only the P&W buses, and he did notobserve any Shortway drivers driving these P&W buses.Moser testified that about March 1979 he went to NewYork Boulevard and observed buses that were markedShortway Lines,92 Airport, and Fugazy; all of thesebuses had the same ICC number written on them.,As stated supra, the June -13, 1978 agreement provid-ing for the sale of the ICC rights to Fugazy of Connecti-cut provided, inter aim, a 3-month option to lease a por-tion of Holland's premises at New York Boulevard .for10 years at an annual rental of $3000, plus 50 percent ofthe cost of utilities and maintenance, and an option topurchase Holland's charter business for $100,000. On Oc-tober 6, 1978, William Denis Fugazy (as president ofFugazy of Connecticut) and Margolies (as secretary andchairman of the board of Holland) entered into an agree-ment which modified the June 13, 1979 agreement in anumber of ways; it provided that "[c]ash payments pur-suant to Paragraph 1(a)93 shall be limited to the $18,000heretofore paid the Trustee in Bankruptcy." Additional-ly, the agreement provides, inter alia:9492 Margolies, who is secretary and a director of Shortway Lines, testi-fied that its ICC rights provide that it can originate trips from certainareas of the midwest (Ohio, Indiana, etc ) east to Pennsylvania, but It hasno ICC or local authority to pick up passengers in New York, nor is Itlicensed to do business in New York He testified "there is no possibleway that a Shortway bus would ever be in a garage while Fugazy wasthere" or even while Airport was there According to his testimony, theonly occasion a Shortway Line bus would be at New York Boulevard, orany other garage, was if they had a bus with mechanical difficulty, if that'occurred, however, Shortway Lines would use the services of a garageof Greyhound with which It has contractual relations regarding therepair of each companies' buses I would discredit Margolies' testimonyas numerous employees (who were substantially more credible than Mar-golies) testified to the presence of Shortway Lines buses at New YorkBoulevard, additionally, It is admitted that Holland leased buses toFugazy, it is reasonable that, for this purpose, Holland used the buses ofShortway Lines•which owned 50 to 75 buses93 Paragraph 1(a) of the June 13, 1978 agreement states that the$250,000 purchase price shall be payable "$18,000 to the Trustee inBankruptcy and $32,000 to Holland Industries, Inc ," as well as to others94 In addition, this agreement provides "In addition to the aforesaidmodifications, Connecticut agrees to hire Michael Margolies as a Consult-ant for three months commencing October 9, 1978, at a salary-of $4,000per month"Included in this sale is . . . Holland's infra andinterstate charter bus business originating in NewYork State . . . Connecticut hereby leases a por-tion of Holland's premises at [New York Boulevard]at a monthly rental of $3,000, plus 50% of the costof utilities and maintenance, commencing July 1,1978, through October 31, 1978. Commencing No-vember 1, 1978, Connecticut leases the entire prem-ises at a monthly rental of $6,000 plus all costs ofutilities and maintenance.Fugazy Junior testified that about the time he (togeth-er with Dell) purchased the 12 P&W buses, Wagner in-formed him that he might want to lease a certain part ofNew York Boulevard to maintain and store these busesand the accompanying parts. Fugazy Junior agreed thatthere was not enough space at Jamaica Avenue for allthe buses and spare parts, so beginning in July 1978, withthe delivery of the buses, Fugazy of Connecticut beganoccupying New York Boulevard. As to the nature of thelease, Fugazy Junior testifiedIt was oral, based on how much space we really oc-cupied•you know, two or three buses didn't reallymake any•we could have kept those at the JamaicaAvenue property.He also testified that he was "sure we paid some rent"between June and October 1978, although, as statedsupra, there is no convincing proof that Fugazy of Con-necticut paid any rent even through January 1979. Final-ly, he testified that the rent was "ultimately" $3000 amonth "in Febi-uary of 1979, when we had all ourbuses."95 Margolies testified that Fugazy of Connecticutbegan to occupy "some" of New York Boulevard afterthe June 13, 1978 agreement was signed.On October 5, 1978, Holland (by Margolies, secretary)and Fugazy Travel & Incentive Corp, herein calledFugazy Travel (by William Denis Fugazy, president), en-tered into an agreement whereby Holland agreed to actas a consultant to Fugazy Travel, and not to competewith it in the travel business, and Fugazy Travel agreedto pay Holland (referred to in the agreement as "consult-ant") an advance of $4000 a month with the actualamount dependent on a formula based on the net profits95 I did not find Fugazy Junior to be a credible witness While beingquestioned by the General Counsel he displayed a surprising ignorance ofthe facts that could demonstrate either his evasiveness as a witness or hislack of knowledge of many of the facts affecting Fugazy of ConnecticutIn addition, his testimony contradicts itself at certain points, for example,when asked when he paid 53000 a month rent for New York Boulevard,he testified, "I believe It was in February of 1979 when we had all ourbuses" However, according to his testimony, Fugazy of Connecticut didnot have "all" its buses until It received its Motorcoach Industry buses inJune 1979 Additional conflicts appear in Fugazy Junior's testimony re-garding the occasions that Fugazy of Connecticut leased buses from Hol-land and his testimony regarding the frequency of his visits to New YorkBoulevard, supra Finally, at the hearing Fugazy Junior testified that,with minor exceptions, Margolies did not do any consulting for Fugazyof Connecticut regarding the bus business, yet, Fugazy Junior had previ-ously testified, during an investigative heanng, that Margolies was a con-sultant on the direction the bus company should take and he consultedwith Fugazy Junior on the matter of purchase of equipment, and recom-mended the purchase of the Motorcoach Industry buses as compared to adifferent bus AIRPORT BUS SERVICE587of Fugazy Travel The agreement is for a term of 10years beginning October 16, 1978, and states.Consultant is the sole shareholder. of ExecutivesInternational Travel Agency, Ltd. ("Executives");Consultant has also been engaged in the travel busi-ness and has acquired knowledge experience and ex-pertise concerning this business.Executives ha's this date sold substantially all ofits assets to the Company [Fugazy Travel] and inci-dent to such sale Consultant has agreed to consultwith and assist the Company and not to competewith the Company in the future. . .The Company desires to enter into this Agree-ment with Consultant in order to insure the per-formance by Consultant of consulting services forthe Company, and to insure that Consultant will notcompete with the Company. . .Consultant shall render services on such mattersrelating to all aspects of the travel business,, includ-ing matters relating to management, sales,-, salesmanagement, personnel and administration and busi-ness operations, as may reasonably be requestedfrom 'time to time by the Company The Consultantshall not be under any Obligation to spend particularamounts of time in connection with its duties here-under. The Company shall not exercise supervisionover Consultant in the performance of its dutieshereunder, nor shall the Company require compli-ance with detailed orders and instruCtions, it beingthe intention of the parties that the Consultant shallhave sole discretion over the number of 'hOurs,schedule of hours, 'and n'aitire of service's i'vhich'shall render. ' ••Margolies' testified that, during his negotiations -withFugazy Junior regarding 'these. agreements, FugazyJunior told him that they needed someone who knew theindustry and equipment and could 'assist them in thoseareas During the 3-month period, beginning October1978, that Margolies was employed as a consultant for'Fugazy Travel, he had an office at 1345 Avenue OfAmericas (Executives' office) and at 126 East 35th Street(Holland's office), and "I had the use of desk and facili-ties at Fugazy office, 645 Madison Avenue," all in NewYork City. When he was asked-if he was at the Fugazyoffice on a daily basis during this 3-month period, he tes-tified, "Regularly would be a better word Not daily butcertainly regularly." He also testified that during this 3-month period he spent almost his full time consulting forFugazy of Connecticut regarding the, bus business, and,in that regard, assisted it in the purchase of the 12 busesin early 1979., Fugazy, Junior testified that the primary purpose of re-taining Margolies was in the travel area; as stated supra,he also testified that Margolies did not do any consultingwith respect to Fugazy , of Connecticut's bus business.When asked if Margolies rendered any services to anyFugazy corporation concerning bus operations, he testi-fied.Not really, I mean, his function in the travel. oper-ation did necessitate occasionally discussions aboutbus tours and ground transportation services forgroup transfers related to the sale of travel, but,other than that,-very little.Not too long thereafter, Margolies sued Fugazy ofConnecticut under these agreements; what is relevantherein is that in a demand for a bill of particulars datedOctober 29, 1979, the Respondents requested: "[S]pe-cifically set forth nature of the services plaintiff was toperform for defendant." The bill of particulars answered"Michael Margolies was to assist in the orderly transitionof the bus business from Shortway to Fugazy. This in-volved all aspects of the business (administration, sales,management and maintenance)."XII. SHORTWAY DISAPPEARSAs stated supra, Goza is an employee who beganworking for Maintenance and Manpower just at the timeof the demise of Airport, and has been employed at NewYork Boulevard until the present time, having later beenemployed by Shortway Charter and Fugazy of Connecti-cut. He testified that about midsummer 1978 the name onhis paycheck changed from Maintenance and, Manpowerto Shortway Charter; at that time, as well, Stokes, thedispatcher, asked him to complete a new employmentapplication for Shortway. His paychecks contained theShortway Charter name until October 1978.Goza testified that on October 10, 1978, he left NewYork Boulevard about 7 a m, for a trip to Washingtonand returned the smile day about 7:45 p:m. (On his logthat day he listed Shortway Charter as the carrier ) Heand Neubra Smith were walking together when LarryCanaday, the dispatcher said, "Well, you no longer workfor Shortway, fellows, you-work for Fugazy now." Thatwas the extent of that conversation and beginning Octo-ber 12, 1978 (he was off the next day, October 11, 1978),he listed "Fugazy Continental" as the carrier in his log.Goza also testified about the dispatchers during the pre-and post-Fuiazy period in October 1978; however, 'thistestimony is so indefinite that it will not be recited orconsidered.Margolies testified that the main period of ShortwayCharter's operation after January 24, 1978, was until'about July 1978; prior to that time, Margolies was atNew York Boulevard "regularly"; over the following 4-month period beginning in July 1978, Shortway Charterphased out its operation at New York Boulevard (Mar-golies was there about twice a week during that period)and by October its operation had ceased entirely.Goldman and Roth96 appear on the Fugazy of Con-necticut payroll in October 1978 (Goldman testified thathe was employed by Fugazy of Connecticut in its salesdepartment, but his employment with that companylasted•only for 3 weeks.) In January 1978, shortly beforethe adjudication, Goldman was paid $461 a week and96 As stated supra, at various times Roth was listed as controller ofShortway Charter and Maintenance and Manpower, Goldman was an of-ficer of both Airport and Shortway Charter, and, for a brief time, was anofficer of Holland 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoth was paid $366 a week by Airport.97 For the shortperiod of his employment with Fugazy of Connecticut,Goldman was paid $460 a week; Roth was paid- $366 aweek by Fugazy of Connecticut.The- General Counsel, in his attempt to establish thatthe numerous different employers at New York Boule-vard were really one employer (or, stated more succint-ly, that Holland, Maintenance and Manpower, Dell Bus,Shortway Charter, and Shortway Lines were the alterego and/or successors to Airport and Fugazy was thealter ego and/or the successor of Airport, Holland, andthe others) presented evidence establishing a progressionof telephone numbers going from one employer to an-other.523-1010: The first billing was to Cross County in Oc-tober 1977 at New York Boulevard, with a final bill toCross County at that address in May 1978. In August1978, there was a billing to Cross County, but this timeat Jamaica Avenue; in September 1978, the customer'sname was changed to Fugazy Continental at JamaicaAvenue. Beginning in October 1978 through April 1979,the billing was to Fugazy Continental at West 49thStreet in New York City.657-7600. The first bill, dated October 1977, throughthe final bill, dated January 1978, were to Airport Bus atNew York Boulevard Beginning January 1978, the bill-ing is to Shortway Charter, also at New York Boule-vard. In November and December 1978, the billing isstill to Shortway Charter, but the address is changed to645 Madison Avenue in New York City,. the address ofFugazy's office. Beginning, in December 1978 through, atleast, April 1979, the billing for this number is to FugazyContinental at 645 Madison Avenue526-2800. Beginning in July 1978, this number was,billed to Dell Bus & Limousine Service at New YorkBoulevard. This billing continued unchanged until Janu-ary 1979 when the billing was to Fugazy Continental atNew York Boulevard at least through April 1979.526-5700: Beginning in October 1977, this number wasbilled to Omnibus Limousine Service at New York Bou-levard The next bill that the telephone company couldlocate (pursuant to a subpoena from the General Coun-sel) was a December 1978 final bill to the same party atthe same address. There is another bill for this _numberfor December 1978 to Fugazy Continental at New YorkBoulevard.565-4175: From the first liking in November 1977 tothe final billing in September 1978, this number is billedto Dell Limousine Service at New York Boulevard. InSeptember and October 1978, the billing for this numberwent to Fugazy Continental at its 645 Madison Avenuelocation in New York City.291-3000: The first -bill in evidence for this number isto Airport at New York Boulevard, and is dated Novem-ber 1977. The February 1978 bill to Airport is a final bill,and there is another bill dated later in February '1978 toShortway Charter at New York Boulevard for this97 As there are no Shortway Charter nor Maintenance and Manpowerpayroll records available (they were subpoenaed by the General Counsel,but never produced) I am unable to determine what salary Goldman andRoth received at these companiesnumber. The final bill to Shortway Charter is January1979; on the same date there is the first billing to Fugazyof Connecticut at 645 Madison Avenue for this number.656-5858: The earliest bill located for this number isdated October 1977, and is to Airport Bus Service, In-corporated, Debtor-in-Possession, at Building. 69. Thenext billing located is for January 197_8 to the same cus-tomer, but the billing address is New York Boulevard. In_February ,1978, the customer appears as Shortway Char-ter at New, York Boulevard; the final bill to ShortwayCharter for this number is December 1978; beginningJanuary 1979, the number is billed to, ,Fugazy of Con-necticut at New York Boulevard.hys OPERATIONS COMPAREDOne ingredient in establishing a successorship or alterego relationship is the similarity or identity in the oper-ation of the companies. It is therefore necessary to exam-ine the operation of Airport, Shortway Charter, Mainte-nance and Manpower (between January and OCtober1978), and Fugizy.'Airport was prinemully engaged in two forms of trans-portatiOn: charter work and crew work for the airlinesAdditionally, Airport, on .occasion and pursuant toagreements with the airlines, transported passengers be-tween the airports or betv.ieen the airport and New YorkCity; this transportation was paid for by the airlines.The testimony of the employees is that at the January24, 1978 meeting Margolies told them that he would be'operating charters only, but' that 'Dell would performcrew work, and Margolies' testimony at the hearingherein is that Shortway Charter, during the period Janu-ary through October 1978, did only charter work. How-ever, Dern testified that Shortway .Charter performedcrew work during this period (he estimated that they didabout 30 crew jobs each day) and Goza testified thatmost of the work of the Company.prior to October 1978was crew work which he drove;98 for the .reasons statedsupra, I would credit Goza (and, in this case, Dern) overMargolies. Dern also testified that Shortway had op-eration, .with Yeshiva University involving 'ix coachesdaily transporting children from Brooklyn and Queens toYeshiva University. The record also establishes that Dellcontinued to perform the Parking Lot No' 7 'operationpreviously performed by Airport.From the very beginning, Fugazy also performedcharter work and crew work,99 in addition, wheriDernbegan his employment at Fugazy it was already bpdat-ing a limousine operation"• composed of in excess of100 limousines Dern also testified that at the time of insemployment with Fugazy the Company was performinglittle, if any, passenger service work from the†.99 In this cOmpanson of company operations, I have combinedShortwdy Charter and Maintenance and Manpower The employeeswhom they employed who testified could not differentiate between thetwo, and the degree to which they have been intermingled makes it im-possible to separate the two99 Margolies testified that for the period July through October 1978Shortway Charter and Fugazy were competing with each other in a lim-ited way199. Under a different Fugazy corporation - AIRPORT BUS SERVICE589ports 101 He "chased" this work for Fugazy and got theFugazy name put on the airlines' list of bus companies tocall in these situations. 102 In addition, about January orFebruary 1979, Fugazy began transporting professionalbaseball and football teams, both within the New Yorkarea, and from the New York area to other cities.Dern also testified that on December 30, 1979, Fugazycommenced a bus operation to Atlantic City. This was aline run1•3 which involved making stops in the five bor-oughs of New York,' taking people to the Park PlaceHotel and Casino in Atlantic City, waiting 6 hours andthen returning the- passengers to the New York 'area.Dern testified that initially this operation accounted foralmost half of Fugazy's buses, 13 out of 29.. Between January and November 1979, Fugazy operat-ed a Connecticut run, which was a line operation fromthe New York area airports to New Haven, making stopsalong the way and returning by the same route 104 Thebuses made a number of trips daily to Connecticut onthis line run while it was still in operation. Of all thecompanies involved herein, only Fugazy had an oper-ation such as the C6nnecticut line run, the Atlantic Cityline run, and charter work for professional athleticteams.,XIV ,EMPLOYEES, COM PA REDThe difficulty herein in comparing the employees whowere employed by Airport, Dell Bus, Shortway Charter,Maintenance and Manpower, and Fugazy (of Connecti-cut or Continental) in determining successorship or alteregO status among these companies is the lack of docu-mentation of the employees employed by these compa-nies. Payroll records of Airport for the period October1977 through January 12;1978 are in evidence, as well aspayroll records for Fugazy Continental or Fugazy ofConnecticut for the 'period June 28 through December29, '1978. No other Respondent supplied any payrollrecords pursuant to subpoenas issued As secondary evi-dence on this issue, a- number of employees testified re-garding the employees who were employed at .certaintimesThere are a number of Fugazy payrolls in evidenceboth for Fugazy Continental and for .Fugazy of Con-necticut and for different. periods of time. Listed on thepayroll for "Fugazy" from August through Oc-tober 4, 1978, are a total of 28 drivers;105 of these, nineappear on the Airport payroll registers for October 1977through January 12, 1978.106 Of. the 44 drivers listed on101 This involved unscheduled delays or cancellations for the airlinescaused by mechanical difficulties or poor Weather The result is often thata large number of passengers have to be transported to another airline,another city, or-to a hotel, requiring the use of a bus vAtich is paid for bythe airline'•testified that this work is substantially more profitable thanregularly scheduled crew work"3 The schedule liking the stops of 'each of the buses appears inFugazy advertisements in the newspapers †104 This was the line run referred to supra in Margolies' testimony asextremely unsuccessful105 'These paYroll registers do not appear to list many, or all, of itsmaintenance employees'38 The last payroll supplied by Airportthe Fugazy of Connecticut payroll for the week endingOctober 15, 1978, 17 appeared on the Airport payrollregisters for October 1977 through January 12, 1978. Ofthe 12 maintenance employees listed on the Fugazy ofConnecticut payroll for the week ending October 15,1978,107 none were listed on the payroll of Airport be-tween October 1977 and January 12, 1978. Of the 34drivers listed on the Fugazy Continental payroll for theweek ending October 29, 1978, 17 had been employed byAirp6rt between October 1977 and January 12, 1978.Also on the Fugazy. Continental payroll for the periodending October 29, 1978, is a listing of 14 individualswho appear to be mechanics and maintenance employ-ees. Of these, 3 had been employed by Airport betweenOctober 1977 and January 12, 1978. Finally, of the 23drivers listed on the Fugazy Continental payroll for theperiod ending December 31, 1978, 11 had been employedby Airport in the period October 1977 through January12, 1978 On that same Fugazy Continental payroll, 10mechanics and maintenance employees are listed; 1 hadbeen employed by Airport between October 1977 andJanuary 12, 1978.The lack of payroll data from Shortway Charter,Maintenance and Manpower, or Holland clearly makesmore difficult the General Counsel's attempt to establisha linkage between these companies, Airport, and Fugazy.In order to fill in this gap, the General Counsel used sec-ondary evidence of testimony of employees regardingwhich employees were employed by these Respondents,-together with Local 522 authorization cards, to establishthat Fugazy employees had previously been employedby one of these Respondents at New York Boulevard.As 'previously stated, the Fugazy of Connecticut pay-roll for the week ending October 15, 1978,108 lists 44drivers, 17 of whom were on the previously mentionedAirport payrolls; none of the 12 maintenance employeeslisted on the Fugazy of Connecticut payroll for thatweek were on these Airport payrolls. Apparently, theGeneral Counsel is attempting to establish that at leastanother 12 of these employees had been employed byeither Shortway Charter, Maintenance and Manpower,or Holland and that these companies are alter egos orsuccessors of .AirportIn addition to the testimony of these 17 dnvers,1" theLocal 522 authorization cards subpoenaed by the Gener-al Counsel establish' that 2 additional drivers on theFugazy of Connecticut payroll of October 15, 1978, Phil-lip Brown and Leroy Gillard, were employed by Mainte-nance and Manpower at New York Boulevard; Brownsigned a Local 522 authorization card on January 26,1978, stating that he commenced his employment with9'1 Neither Alan Dern nor Willie Green is listed on this payroll, AlanDern had previously been employed by Airport"8 I chose this payroll week as it is the first Fugazy of Connecticutpayroll, and Shortway Charter was no longer located at New York Bou-levard On the payroll for the following week, the percentage of employ-ees who previously appeared on the Airport payrolls is approximately thesame"9 Johnnie Boyd, Otis Creighton; Erastus Clifton, Earl Autry, ArthurDavis, Ralph Cronenberg, Robert Duggan, Johnny Eagle, Selvin GibsonJr , Charles Gillard, Prince Glover, Carlos Gonzales, Elton Nock, Wil-liam Pearson, William Reed, Neubra Smith, and Stencil Stokes 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaintenance and Manpower on January 24, 1978, whileLeroy Gillard signed a Local 522 authorization card onMarch 19, 1978, stating that he commenced his employ-ment with Maintenance and Manpower on March 19,1978.The remaining proof of the "bridge" between 'Airportand Fugazy of Connecticut, and the employees on itspayroll of October 15, 1978, is based on the'testimony ofemployees who were employed at New York Boulevardbetween February and October 1978. The clearest casesare Willie Goza and Donald Beckles. Willie Goza credi-bly testified that on separate occasions between Januaryand October 1978 he was informed by his supervisorsthat he was employed by Maintenance and Manpower,Shortway, and Gugazy (on October 10, 1978) In addi-tion, Beckles testified that he worked for Maintenanceand Manpower and Shortway Charter prior to the tirnehis name appears on the Fugazy of Connecticut payrollof October 15, 1978. Goia and Gonzales also testifiedthat Beckles was employed by Shortway or Maintenanceand Manpower prior to his employment with Fugal)/The "inclusion" or "exclusion" of the other employeeson the October 15, 1978 Fugazy of Connecticut payrollis based on the 'testimony of Goza, Gonzales: Beckles,and GibsonLarry Canady•All four testified that Larry Canadywas employed by Shortway Charter prior to the datethat it ceased operating and Fugazy began operating.Goza testified that Canady was the night dispatcher whoinformed him on October 10, 1978, that, beginning thatday, he was employed by Fugazy, I would therefore findthat Canady was employed by Shortway during thisperiod.Adam Merchant•Goza, Beckles,. and Gibson also testi-fied that Merchant was employed by Shortway beforeFugazy began its operation at New York Boulevard, andI so find.Devere Foster•Goza first testified that Foster was aMaintenance and Manpower mechanic during thesummer of 1978, but he later changed his testimony tothe effect that Foster was not employed by Maintenanceand Manpower during this period. Only Beckles also 'tes-tified regarding Foster and he testified that Foster wasemployed by Shortway prior to his employment withFugazy. However, the Fugazy check stubs ,establish thatfrom August 9 through October 4, 1978, Foster receiveda Fugazy check as "mechanic" for 40 hours of work at$6 an hour. Because L found Goza somewhat more credi-ble than Beckles, and, more importantly, because Fu-gazy's check stubs establish that Foster worked full timefor Fugazy from August,through October 4, 1978, I findinsufficient evidence that Foster was employed byShortway Charter or Maintenance and Man-power duringthis period.••, Schlonw Benjamin•At first Goza testified that Benja-min was employed by Shortway before .Fugazy; when he-was questioned again about Benjamin's status, he testi-fied, "I pass" on the issue. Gonzales testified only that behad seen Benjamin at New York Boulevard, Beckles. tes-tified that Benjamin was•employed only by Fugazy, andGibson did not remember him. I therefore find insuffi-cient evidence to establish. that Benjamin was employedby Shortway or Maintenance and Manpower during thisperiod.Earl Gaston•As with Benjamin, Goza first testifiedthat Gaston was employed by Shortway .befOre Fugazymoved to New York Boulevard, but later ,tesiified thathe did not know if Gaston was employed there before orafter Fugazy moved to New York Boulevard. Becklestestified that Gaston was first emploYed on the premisesby •Fugazy I therefore find ,insufficient evidence to estab-lish that Gatson 'was employed by Shortway or Mainte-nance and Manpower prior to October 1978.Sylvester Green•Goza first -testified that Green wasemployed by Shortway before Fugazy appeared at NewYork Boulevard; he then changed his testimony to theeffect that Green was not employed by Shortway priorto Fugazy; his final testimony was: "I don't think so."Beckles testified that Green came in with Fugazy, andGibson testified that he did ,not remember if Green wasthere during the Maintenance and Manpower, period,"but -he was there for Shortway." On the, basis of theabove, I find that the evidence does not support a find-ing that Green was employed ,by Shortway or Mainte-nance and Manpower prior to his-- employment withFugazy.Clarence Drafts•Goza testified that Drafts was em-ployed by Shortway before Fugazy, and Beckles testifiedthat Drafts was employed by Shortway before and afterthe Fugazy buses appeared in the summer of 1978. Itherefore find that Drafts was employed by Shortway•prior to Fugazy.Raymond, O'Kelly•Both Goza and Beckles testifiedthat O'Kelly was not employed at New .York Boulevardprior to Fugazy; Gibson testified that he did- not recallthe. name. I therefore find that he was not. employed atNew York Boulevard prior to Fugazy.- V .,• • _Fred Waring•Goza first, testified that he thought_Waring was employed. by Shortway prior to Fugazy, helater testified. "I don't know" whether Waring was em-ployed by Shortway before Fugazy. Gibson and Gon-zales testified .that they could not remember Waring.. .Itherefore find that he was not employed at New YorkBoulevard prior to his employment with Fugazy. •''Laval Alexander and Calvin Morris•Beckles -testifiedthat both Alexander and Morris were employed byShortway prior to Fugazy; this testimony is imcontra-dicted, and I so find:There was also' testimony regarding ' the Maintenanceemployees, which includes mechanics.Everad Vassel•Goza testified that Vassel was-not em-ployed by Shortway prior to Fugazy, but' Beckles testi-fied that Vassel was employed for a short while beforethe Fugazy buses, arrived at New York Boulevard in thesummer of 1978. Although I have generally creditedGoza's testimony and memory over that of Beckles,since Vassel and the other individuals disciissed - beloware maintenance employees whom Beckles worked more,closely with, I will credit him where there is 'a conflictherein, and I therefore find that Vassel Was employed byShortway prior to Fugazy.. AIRPORT BUS SERVICE591Michael Wilson•Only Goza testified regarding Wilsonand he testified that Wilson was -employed by Shortwayprior to Fugazy, and I so find.Jimmie Huff•Both Goza and Beckles testified thatHuff was employed by Shortway prior to Fugazy, and Iso findHorance Briggs and E. J. Vann•Beckles testified thatboth Briggs and Vann were employed by Shortwayprior to their employment with Fugazy, and I so find-Jean Nicholas•Beckles 'testified that Nicholas workedfor Shortway before and after the Fugazy buses arrivedat New York Boulevard. The Fugazy check stubs forAugust 1978 through October 1978 show weekly stubsfor Nicholas for August 9 through October 4, 1978, stat-ing "P/R Mechanic" The hourly pay rate was $4.50 an.hour 'and the number of hours worked ranged from 9-1/2'to 27, averaging .about 18. hours per week. Counsel forFtigazy might argue that this establishes that Nicholaswas actually employed by Fligazy during this period andthat Beckles incorrectly assurned that he' was employedby Shortway simply because he saw him at New YorkBoulevard. However, Beckles testified that Nicholas wasemployed by Shortway priOr to as well as after the ar-rival of the buses at New York Boulevard. Therefore,even if the check stubs indicate that he was employed byFugazy beginning in August 1978, he could' well havebeen employed by Sliortway prior to that time whenFugazy did not own any of its own buses. Additionally,the check stubs indicate that Nicholas was only a part-time mechanic, he may have continued to work full timefor ,Shortway during this period and this would corre-spond with Dern's testimony that during this periodGreen and Alan Dern were the only ones working onthe Fugazy buses at New York Boulevard. I thereforefind that Nicholas was employed by Shortway prior tohis employment with FugaiyCurtis Jordan=Beckles testified that Jordan Was notemployed bY ShortwaY prior to ,Fugazy, and I so find.. In summary, there are 56 drivers, mechanics, andmaintenance employees on the Fugazy of Connecticutpayroll for the week ending October 15, 1978,. of thisnumber, 17 were listed on the Airport payrolls from Oc-tober 1977 through January -12, 1978, 2 (Goza andBeckles) testified that they were employed by Mainte-nance and Manpower, 'Shortivay, or both; 2 (PhillipBrown and LeroYGillard) signed adthorization cards forLocal 522 stating that they were employed ,by Mainte-nance and Manpower diking the period in question, and,finally, the testimony of Goza, Gonzales, Beckles, andGibson establishes that 11 'additional- employees (Candy,Merchant, Drafts, Alexander, , Morrii,' yassel, Wilson,Huff, Briggs, Vann, and Nicholas) were employed byMaintenance and Manpower or Shoi-tway Charter priorto their employment with Fugazy. of Connecti†ut. There-fore, a total of 32 of the 56 employees on the Fugazy ofConnecticut payroll for the period ending October 15,1978, were previously employed by Airport, Mainte-nance and Manpower, or Shortway CharterFinally, if Fugazy of Connecticut is found to be a suc-cessor' (rather than an alter ego) herein, it must be deter-mined whether it had knowledie , of the unfair laborPractices committed by its pedecessor employe?. PermaVinyl Corp., 164 NLRB 958 (1967); Golden State BottlingCo. v. NLRB, 414 U.S. 168 (1973). Admittedly, Region29 Of the Board did not file a proof of claim in the bank-ruptcy court with regard to .Airport'g unfair labor prac-tices untillune 1979. Additionally;counsel for Fugazy ofConnecticut, in its brief, set forth that Fugazy Junior, inhis testimony, denied _acquiring any knowledge of theseunfair labor practices during negotiations for the ICCrights or otherwise. Although,-, as stated supra, I did notfind Fugazy to be a credible or convincing witness, histestimony that he would have demanded of Holland aspecific indemnification agreement in the purchase agree-ment of the ICC rights if he Were aware of the priorunfair labor practices-does ring true.The General Counsel, for his part, sets forth a numberof factors that he alleges establishes knowledge (eitheractual' Or constructive) by Fugazy in June 1978 of theunfair labor practices committed by Airport. The bank-ruptcy court's docket for Airport contains the followingrelevant transactions prior to June 13; 1978; "5/9/78Field -S/C ‡ by attorney for Nationl Labor RelationsBoard re: for an order vacating the automatic stay. Ret:6/20/78 at 10:30. Filing fee paid": "5/16/78 Filed affida-vit of 'service by attorney for Nat'l labor relations Boardre: Si6 filed 5/9/78 Ret. 6/20 at .10:30"; "6/8/78 FiledMemorandum in support of complaint by attys for Na-tional Labor Relations Board re: 'S/C' filed 5/9/78. Ret:6/20 at 10:30." Fugaiy Junior testified that he caused a.search to be made of the bankruptcy court's documentsto determine Whether or not there Were Claims againstany of the other Respondents involved herein and thatthe attorneys, Who '"I'm sure Used due diligence [report-ed to Fugazy Junior thatr.' ... there were no claimsagainst' Holland [or Airport] at that time."‡ Additionally, the General Counsel points to Fugazy'semployment in May 1978 of Dern in a managerial posi-tion, its early retention of Wagner to locate ICC rightsthat it could purchase, and its later and brief_ retention ofMargolies, Dell, Roth. and Goldman as proof that itknew,-or should have known,' of the unfair labor prac-tices-committed by AirportOne further matter that was never fully clarified is thatFugazy's cash disbursement book establishes two consec-utive checks having been issued by Fugazy on February28, 1979, each in the amount of $15,000. The name inthis bOok next to each of these checks is ."Shortway" fol-loWed by a question mark 110 In addition, the same cashdisbursement book contains an' entry dated March 19,1979, of another check payable to "Shortway" in theamount of $19,800. These three checks are carried for-ward to Fugazy's general ledger._Fugazy Junior testifiedthat he .did not know 'What these, checks were for, but heknew that .Fiigazy did not purchase any buses fromShortway. He testified: "I have no' definite confirmationof what the checks are. My suspicion is that they mighthak,e been the lease of some buses that we used." He tes-tified further that after they purchased the 12 P&Wbuses in 'July or August 1978 they -ordered 12 new buses110 Another check listed in the cash disbursement book, $300 to adriver for ,Fugazy Continental, also,. has a cfuestion mark following the_ …driver's name 592DECISIONS OF NATIONAL, LABOR RELATIONS BOARDfrom Motorcoach Industries in September. 1978, they an-ticipated that these buses would be delivered in February1979, but they were not delivered until June 1979: "So, Iwould say that we leased buses during that interimperiod from Shortway." The price Fugazy paid for thesebuses was about $300 a day.XV. ANALYSISA. Airport and Holland, Shortway Charter, ShortwayLines, Dell Bus, and Maintenance and Manpower asAlter Egos-'IAre Maintenance and Manpower, Shortway Charter,Shortway Lines, Dell Bus, and Holland separate corpo-rate entities from Airport or "merely a disguised continu-ance of the old employer?", Southport Petroleum Co. v.NLRB, 315 U.S. 100, 106 (1942). In Howard Johnson Co.v. Hotel & Restaurant Employees, 417 U.S. 249, '259 fn. 5(1974), the Supreme Court referred to alter ego ,cases asinvolving "a mere technical change in the structure oridentity of the employing entity, frequently to avoid theeffect of the labor laws• without any substantial changein its ownership or management.",The General Counsel, while alleging that Holland andthe others are alter egos of Airport, admits that Hollandnever actually purchased, the stock of Airport. Thismakes an alter ego finding more elusive" 1 as the Boardgenerally requires some identical ownership interests.These common ownership interests are usually, present,as the "typical" alter ego situation involves a unionizedemployer closing his operation and reopening as a non-union employer elsewhere or a unionized employer sell-ing his operation in a spurious transaction simply to re-lieve itself of its obligations under a union contract. BigBear Supermarkets #3, 239 NLRB 179 (1978): 'NLRB v.Scott Printing Corp., 612 F.2d 783 (3d Cir. 1979); DenzilS. Alkire, 259 NLRB 1323 (1982). In the situation hereinthere is neither common ownership nor evidence thatAirport operated under Chapter XI, and was adjudicateda bankrupt, simply to avoid its obligation to Local 875,although both Maintenance and Manpower and Fugazyof Connecticut happily took advantage of the situation inorder to discard the Local 875 contract.The two principal Board cases on the issue of commonownership are Crawford Door Sales Co., 226 NLRB 1144(1976), and Morton's I.G.A. ,Foodliner, 240 NLRB 1246(1979). In Crawford Door, supra, the Board reversed theadministrative law judge, who found no alter ego status:. . . because in his view identical corporate owner-ship is the sine qua non of alter ego status. We dis-agree. Clearly each case must turn on its own facts,but generally we have found alter- ego status wherethe two enterprises have "substantially identical"'" A very recent case, American Pacific Concrete Pipe Co, 262 NLRB1223 (1982), found alter ego status absent commOn ownership andcommon management or supervision, stating (at 1226) "In point of fact,however, Ampac exercised a degree of control over Dean so as to oblit-erate any separation between them" In J M Tanaka Construction vNLRB, 675 F 2d 1029 (9th Cu- 1982), affg 249 NLRB 238 (1980), analter ego finding was made where the common ownership was only 8percent, although the remaining stock was owned by close relatives, management, business purpose, operation, equip-ment, , customers, and supervision, as well as owner-ship.Although the common ownership interest in CrawfordDoor, supra, was not a major one (one-half of a 33-per-cent interest) the Board made an alter ego finding be-cause the family involved controlled major interests inthe company.In Morton's, supra, the Board affirmed the administra-tive law judge's finding of no alter ego status, stating (atfn. 1):A finding of alter ego status requires, among otherfactors, the presence of "substantially identical"ownership between two enterprises. Here, neitherBlackburn Foods, Inc., which owned 82 percent ofthe outstanding stock in Respondent Clinton, norany of the five individual owners of Blackburn is aninvestor in Respondent Sam & Ed's or is in anyway involved in its ,operation. The only stockholderpresent in both enterprises is Sam Morton, whoowned 18 percent of the outstanding stock in Re-spondent Clinton and who has a 30 percent interestin Respondent Sam & Ed's. His interests in both en-terprises, standing alone, are insufficient to establish"substantially identical" ownership.The Board then distinguishes Crawford Door, , supra,and stated (id.):Our dissenting colleague, however, would appar-ently require only that there be some ownershiplink between the two enterprises. But this wouldconstitute an unjustifiable broadening of the alterego doctrine and lead to a holding that enterpriseswith only limited similarities in ownership would betreated as alter egos, without other evidence that thenew entity is but a disguised continuation of theformer company. . . Such an extension wouldhave the unwarranted effect of precluding the bonafide sale of a business to any new enterprise whosestockholders included one who formerly held aminor interest in the closed enterprise (here, Re-spondent Clinton), since in all those situations therewould be some continuity of direction and control.'Although Holland never purchased the Airport stock,it had no need to do so, as it appears that from June 1976through January 24, 1978, Airport was run by, and forthe' benefit of, Holland. Admittedly, Holland asked Mar-golies to investigate Airport on its behalf, which he did.Although I do' not credit Margolies' testimony that hesimply walked into Building 69 and annomted himselfwith the title of president, it is clear that during the fol-lowing 19 months he ran Airport. During this sameperiod, Margolies was, at times, secretary and presidentof Holland, the chairman of Holland's board of directors,and a shareholder of Holland. In addition, Margolies, agreed to assume the post at Airport at the urging of Ca-pozzi and Wegerbauer, who fixed his salary as presidentof Airport at $900 a week. To further encourage Margo- AIRPORT BUS SERVICE593lies to take the job, Holland gave him a large advance ofmoney which was repaid directly to Holland by Airportat the rate of $500 a week out of Margolies' $900-a-weeksalary. Neither Holland nor Margolies made a secret ofits control of Airport; Margolies testified before thebankruptcy court that Holland approached a bus compa-ny it had previously given charter business to, and said,"[H]ey, we are now in business in New York." Addition-ally, Margolies, in the summer of 1976, told a largenumber of Airport's drivers that he was the sole ownerof Airport and Shortway, mentioning Holland as well.Furthermore, in a meeting in the fall of 1977, Margoliesgave the representatives and shop steward of Local 875 adiagram showing Airport, Dell Bus, Shortway Lines,and others as subsidiaries of Holland and told the Local875 representatives that Dell was the general manager incharge of Airport's dispatchers and drivers and Dernwas the head dispatcher.In addition, there was substantial amount of businessdealings between Holland and its subsidiaries and Air-port during this period. Holland purchased 15 of thebuses Airport was operating and leased them back toAirport; by March 1977, Airport was paying Holland$33,500 monthly for the rental of blges From October20, 1977, through January 18, 1978, Airport made pay-ments to Holland for bus rentals and other items inexcess of $200,000, and, beginning in March 1977, Air-port paid Wagner, then Holland's secretary, $250 a weekas "transportation consultant." In 1976, Holland obtainedcharter work for Airport and in late 1977 Holland lent$28,000 to Airport and, a week later, lent Airport moneyin a "revolving fund."When Airport was experiencing difficulty with itslandlord and was in need of a new garage, Holland (andPaulding) purchased Dell Bus and New York Boulevard;the agreement was signed on Holland's behalf by Margo-lies as president; Airport occupied New York Boulevardfrom October 1977 through January 24, 1978, although itwas never established at the hearing that Airport paidany rent for the use of the premises. Once Airportmoved to New York Boulevard all operations mergedinto one; this is not surprising since at that point Hollandowned Dell Bus and Dell and Dern were salaried em-ployees of Holland who were entitled to a percentage ofthe profits of Holland's New York operation. Vehiclesmarked "Airport," "Shortway,"1 12 "Dell Bus," and"Browns" were all being operated by Airport's drivers,and many of the Dell Bus drivers found that they wereemployed by Airport after October 1977. When Dell Buswas awarded the Parking Lot 7 work by the Port Au-thority, they continued to use the buses that Airport hadpreviously used on that work, and Lyons, an Airportemployee, continued to service these vehicles. Lyons,Wing, and Andrews, Airport mechanics, worked, on Air-port, Dell Bus, and Shortway buses during this period.An example of the commingling of the different oper-ations at New York Boulevard is illustrated by Goza,112  I find that these were buses owned by Shortway Lines, Petta testi-fied that the registration on these buses was in the name of ShortwayLines This is reasonable, as the other company with a similar nameShortway Charter, was a broker and owned no buses of its own Appar-ently, these were the buses Holland leased to Airportwho filled out employment applications for Airport,Maintenance and Manpower, Shortway Charter, andFugazy of Connecticut. Further, after Airport was adju-dicated a bankrupt, a number of Airport employees wereinitially unable to obtain their paychecks for their timeworked. Shortly thereafter, a number of these Airportemployees were paid with Maintenance and Manpowerchecks.Between October 1977 and January 24, 1978, all thedrivers at New York Boulevard were dispatched byWurth and Gaynor, Airport's supervisors from Building69, Stokes, from Dell Bus, and Dern. The extent of themixture of the operations and labor relations of thesecompanies is illustrated by the two letters sent by Mar-golies to Lyons late in October and early in November1977. These letters are in answer to grievances filed byLocal 875, and, on both, copies were sent to Dell.The period prior to the adjudication is illustrative ofthe control Holland exerted over Airport and the factthat Airport was really being operated for the benefit ofHolland. Shortly before the adjudication, Holland in-formed Margolies that it wished to purchase Airport'sassets (actually the ICC rights were, in all probability,the only assets of any value that Airport owned) if Air-port was about to be adjudicated a bankrupt. When itbecame clear that Airport had no choice and would beadjudicated a bankrupt, Margolies informed Holland ofthis approximately 10 days prior to the adjudication.Holland then purchased, with the court's approval (theday before the adjudication), Airport's assets for $50,000;5 months later Holland sold the ICC rights to Fugazyfor $250,000, clearly illustrating how valuable an "insidetrack" can be. In addition, Shortway Charter opened abank account on January 4, 1978, 3 weeks prior to theadjudication, apparently in preparation for the death ofAirport..After the adjudication, Margolies, together with hismanagement people from Airport, operated a bus charterservice and crew operations at New York Boulevardunder the name Shortway Charter, using Shortway Linesbuses. Both companies are wholly owned subsidiaries ofHolland. Margolies alleges that Shortway Charter em-ployed no employees of its own during this period, butrather was provided with drivers and mechanics byMaintenance and Manpower; it is difficult to ascertainthe truth of this allegation as neither Shortway Charteror Maintenance and Manpower was able to produce anyrecords to substantiate this claim At the same time, Dellwas running a crew operation and operating Mainte-nance and Manpower out of New York Boulevard Derntestified that neither he nor Dell owned any stock inMaintenance and Manpower, although he did not knowwho did own its stock. Margolies testified that Hollandowned no stock in Maintenance and Manpower, andStrauss (who became its president at the request of Dell)also provided little assistance in determining the owner-ship of Maintenance and Manpower. However, Margo-lies and Strauss did testify that Dell set up Maintenanceand Manpower and was the man behind it, and the busi-ness account application for the bank refers to Hollandas its parent; also it paid the last paychecks to some of 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDAirport's employees. In addition, it had the same control-ler as Shortway Charter (Roth), and was registered byWagner's law firm, its agent for the service of process.Finally, Dell was in charge of Maintenance and Man-power while being employed by Holland pursuant to theAugust 24, 1977 agreement. On the basis of the above, Ifind that Maintenance and Manpower was in all proba-bility owned by Holland, but was certainly operated by,and on behalf of, Holland.From January. 24 through at least June 1978, the com-bined operations at New York Boulevard were the sameas the period prior to January 24, 1978, except that someof the company names had been changed. The employ-ees who remained, and the new employees who werehired, performed charter work and crew work using ve-hicles marked "Airport," "Shortway," and "Dell Bus,"as they had been doing since October 1977, and weredispatched by the same individuals who had dispatched. for Airport and Dell Bus both before and after October1977 The interchange of employees that began in Octo-ber 1977 continued. The degree of interchange is illus-trated by Goza's log, during his first 4 days he listedDell Bus, as the carrier, between February 5 and October10, 1978 (the day he was informed that Fugazy was hisemployer) he listed "Shortway," "Shortway Lines," and"Shortway Charter" as the carriers.On the basis of all of 'the- above, I find that Holland,Shortway Charter, Shortway Lines, Maintenance andManpower, and Dell Bus were alter egos of Airport; al-though there was never ownership of Airport by Hol-land, the degree of control Holland exercised over Air-port by having its chairman of the board secretary,and/or president as the president of Airport made theactual Ownership of Airport unnecessary. Since Airportwas being operated for Holland's benefit there was noneed for Holland to expend a large sum of money inorder to purchase its stock. Shortway Charter and DellBus are alter egos, because, in addition to being subsidiar-ies of Holland, together they assumed Airport's' 'Oper-ation after January 24, 1978, with some of Airport's em-ployees and the buses that Airport used. Shortway Lines, is an alter 'ego because, in addition to being a subsidiaryof Holland, its buses were constantly intermingled withAirport's buses in Airport's operation from the summerof 1976 through January 24, 1978, and the period there-after through about June 1978The General Counsel also alleges in 'the alternativel'that these cOmpanies constitute a single integrated busi-ness enterprise The Supreme Court in Radio Union v.Broadcast Service, 380 U.S. 255 (1965), set forth the mite-' ria for determining whether, several nominally separatebusiness entities constitute a single integrated business en-terprise: interrelation of operations, common manage-ment, centralized control of labor relations, and commonownership.' In Operating Engineers Local 627 v. NLRB,518 F 2d 1040 (D.C. Cir. 1975), the court stated.[W]e conclude that "single employer" status, forpurposes of the National Labor Relations Act, de-pends upon all the circumstances of the case, thatnot all of the "controlling' criteria" specified by theSupreme Court need be presentIn NLRB v. Triumph Curing Center, 571 F.2d 462, 468(9th Cir: 1978), the court stated: "The Board has deter-mined that no single criterion is controlling, although itconsiders the first three, which evidence operational inte-gration, more critical than the feurth, common owner-ship." See Iliyar Construction Co., 240 NLRB 102, 104(1979). In Gerace Construction, 193 NLRB 645 (1971), theBoard stated that the degree of common control of laborrelations is a critical factor in this determination, and"such common control must be actual or 'active, as dis-tinguished from potential control:"There was a large degree of common control of laborrelations among 'all these companies, except Holland,which has no employees. Theie was a large amount ofinterchange of employees among these companies (ex-cluding Shortway Lines, which' 'itself appeared to haveonly buses, not employees, regularly in the New Yorkarea) and Margolies and Dell were in charge of the laborrelations policies of these companies; further evidence ofthis was that Margolies sent ,Dell copies of his letters toLocal 875 -regarding certain grievances in October andNovember 1977 even through Dell held no formal posi-tion with Airport. Interrelation of operations andcommon management are clearly present herein, as dis-cussed supra. All that is missing is common ownership,but all the 'other factors being present, I find Airport,Holland, Shortway Lines, Shortway Charter, Mainte-nance and Manpower, and Dell Bus to be single integrat-ed business enterprises.Having found these companies to be alter, egos, and, inthe alternative, single integrated business enterprises, Ifind it unnecessary to determine whether Holland, Main-tenance and Manpower, Dell. Bus, Shortway Charter,and Shortway Lines are also successors to Airport. •On the basis of all the testimony on the subject, I findthat the following was said to the employees in the earlyevening on January 24, 1978: Margolies told them thatthe court had that afternoon declared Airport bankrupt,so that it was out of business, and either Dell or Margo-lies then said that any employees who wished to workcould' drive crews for him under Maintenance and Man-power, while Margolies would only operate charter• work under the name Shortway. Dell (rather than Mar-golies) then informed the employees of the rates theywould be paid (less than they had been paid under theLocal 875 agreement) and that there would be no unionrepresenting them. Some of the employees accepted' thisproposition and began working for Maintenance andManpower; others refused to accept, and left. • •In making the above finding, I have generally creditedthe testimony of the employees over that of Margolies,Dern, and Strauss. The most difficult' pointin that regardwas the finding that Dell told the employees that therewould be no union in their future 'employment at Mainte-nance and Manpower. Maintenance and 'Manpowermight arglie that Dell could not have said that becauseof the existence of the collective-bargaining agreementdated January 16, 1978, between Maintenance and Man-power and Local 522, which was a continuation of the: longstanding collective-bargaining relationship betweenDell Bus and Local 522 going back to, at least, 1971, as AIRPORT BUS SERVICE595testified to by Dern. However, I do not credit Dern and,based on the testimony of the employees (but not Clif-ton), I would find that Dell Bus did not have any collec-tive-bargaining relationship with Local 522 between theexpiration of the 1971 through 1974 agreement and theagreement dated January 16, 1978. I would discreditClifton's testimony as it relates to Local 522 being hiscollective-bargaining representative after 1974; therewere conflicts in this testimony .and it was unsupportedby the testimony of any other employeeA more difficult problem inherent . in this .findingthat a number of the Local 522 authorization cards aredated , prior to January 24, '1978; therefore, it might beargued, if the General Counsel is alleging that Dell' di-rected Gibson to solicit these cards,"3 and some of thecards (as well as the Local 522 agreement) are datedprior to January 24, 1978, how can the General' Counselalso allege that Dell said at the January 24, 1978 meetingthat there would be no union to represent the Mainte-nance and 'Manpower employees? Timing is the impor-tant factor here, and Gibson testified that it was some-time in January 1978, about 2 weeks to a month after hereceived his first check from Maintenance and Manpow-er, that Dell asked him to solicit the cards on behalf ofLocal 522. He also testified that over the next month hegave the Local 522 cards to his fellow employees. Basedon Gibson's testimony, it is still not clear' whether, Dellapproached Gibson before or after January 24, 1978, as itis not clear when Maintenance and Manpower issued itsfirst paycheck, although Bertart testified that he did notreceive his first Maintenance and Manpower' Check untilJanuary 24, 1978. However, six of the Local $22 authori-zation cards contain dates prior to January 24, 1978;these are the cards signed by Gibson, Neubra Smith,Hubert Howie, Johnny Eagle, Johnny Boyd, and SamuelReilly. The dates on the cards of Gibson and. Smith areclearly in the same handwriting, and that handwriting isdifferent from the handwriting. throughout Gibson's andSmith's authorization cards The handwriting on theother cards, as well, does not appear' to match the writ-ing where the card is dated, although the difference isnot as clear as oh the cards of Gibson and Smith. De-spite these cards, I would maintain my prior credibilitydetermination that Dell told the employees on' January24, 1978, that there would be no union representation forthem at Maintenance and Manpower. By thus condition-ing the employees' continued employment on their ac-ceptance of wages lower than those provided in theLocal 875 agreement, and working without union repre-sentation, these Respondents violated Section 8(a)(1) and(3) of the Act Finger Lakes Plumbing Co., 253 NLRB406 (1980). - •On January 24, 1978, and thereafter, Airport,Shortway Charter, Shortway Lines, Maintenance andManpower, and Dell Bus withdrew' recognition fromClearly, Dell's direction to Gibson to obtain signed Local 522'au-thonzation cards from the employees,'and his execution of the•collective-bargaining agreement with Local 522 (whether it took place before orafter the cards were signed), constitutes assistance to Local 522 in viola-tion of Sec 8(a)(2) of the Act Say-on Drugs, 227 NLRB 1638 (1977) Asthis agreement contains a union-security clause it likewise violates Sec8(a)(3) of the ActLocal 875, refused to enforce the collective-bargainingagreement between Airport and Local 875,"4 unilateral-ly changed its terms and conditions, and refused to rec-ognize or bargain with Local 875 At the hearing herein,these Respondents did not allege any good-faith doubt ofLocal 875's majority status among its drivers and me-chanics; they therefore have violated Section 8(a)(1) and(5) of the Act.".3B. Fugazy of,Connecticut as Alter -EgoI have made the 'findings, supra, that Holland, Mainte-nance and Manpower, Dell Bus, Shortway Lines, andShortway Charter are alter egos of Airport despite 'thefact that there was no common ownership interest be-tween Airport and the others. As stated, I make thisfinding because, in my view, the degree of the controlthat these companies exercised over Airport made theactual purchase of Airport's stock unnecessary. The situ-ation with Fugazy of Connecticut is somewhat similar in'that there was no common ownership between Fugazyof Connecticut and of these other companies; however,because the degree- of control present with AirpOrt andthe other Respondents is not present with Fugai.T. ofConnecticut and Airport, I do not make such a findingherein. To be sure, there are many factors herein thatsatisfy the requirements set forth in Crawford Door andMorton's, supra; Fugazy paid no rent for its occupancy ofNew York Boulevard from about June 1978 through Jan-uary 1979, and made some unexplained payments toShortway in the amount of almost $50,000; it employedDern from May 1978 to the present time and Margoliesand Dell for a shorter period as consultants on theirentry into the bus business.. During the period fromabout June until about October 1978, there was somemixture of buses between Fugazy and Shortway Charter,and, during this period and continuing through part of1979, Fugazy was leasing buses from Holland (ShortwayLines). In the June 13 and October 6, 1978 agreements,Fugazy of Connecticut purchased Holland's ICC rightsand appears to have purchased all of Holland's NewYork operations, but there is no evidence that theseagreements were anything other than arm's-length trans-actions; Holland, after all, made $200,000 profit on theICC rights after holding them for less than 5 months. Fi-nally, there is the progression of telephone numbers oftenbeginning with Airport, being changed to ShortwayCharter, and then later being' changed to Fugazy of Con-necticut. However, this is not necessarily proof of alterego status; rather, it appears more as a business decision"4 As this agreement was never disaffirmed by the 'bankruptcy court,the bankruptcy cannot be used as a defense herein In re Handy Andy,Inc , 109 LRRM 3298, 97 LC 10,265 (Bankr W D Tex Mar 15, 1982)"5 Although I find that these Respondents violated Sec 8(5) of theAct by refusing to recognize and bargain with Local 875, I will not issuean order requiring them to do so Shortly after January 24, 1978, Stolfiinformed Petta that because another Teamsters Local was involvedLocal,875 would not demand recognition of Maintenance and Manpower-DellBus-Shortway Charter-Shortway Lines, and in August 1980 Local 875 in-formed the Board that it had no interest in representing these employeesI will therefore not engage in the futile act of ordering these employersto recognize and bargain with Local 875 due to its unwillingness to par-ticipate- in such actions, and the General Counsel is in agreement withthis 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD•to continue the telephone number being used by anotherbus company • in the hope of acquiring some businessfrom customers calling that company, unaware that' theywere no longer is existence.On the other hand, there is substantial evidence thatFugazy was a company separate and distinct 'from theothers; prior to June or July 1978, Fugazy had its oper-ation at Jamaica Avenue, rather than New York Boule-vard, and between that time and October 1978, theywere each engaged in bus' charter operations, competingon a minor scale (as Shortway Charter was then windingdown its operation). In addition, while Flugazy andShortway Charter were both located at New York Bou-levard there was a substantial separation of their oper-ations, both maintenance and driving, and one interestingresult of that separation was the friction that developedbetween the Shortway Charter drivers and the Fugazy_ drivers over the superior condition of the Fugazy buses.Finally, Fugazy of Connecticut operated the ,line run toConnecticut, the Atlantic City run (which accounts for a†substantial amount of its total business), and charter work. for professional athletic teams‡work that neither Air-port nor the others ever performed. I therefore find thatFugazy of Connecticut is not an alter ego of Airport,Holland, Maintenance and Manpower, Dell Bus,Shortway Charter, or Short-way Lines.C. Fugazy of Connecticut as SuccessorIn NLRB v. Burns Security Services, 406 U.S 272, 281(1972), the Supreme Court stated.•But where the bargaining unit remains unchangedand a majority of the employees hired by the newemployer are represented by a recently certifiedagent there is little basis for faulting the Board's im-plementation of the express mandates of … 8(a)(5)and … 9(a) by ordering the employer to bargain withthe incumbent union.Since Burns, the Board and courts have attempted to de-termine whether the ,"employing industry" remained sub-stantially the same. Border Steel Rolling Mills, 204 NLRB814 -(1973). —Clearly, the most important factor in thisregard is whether a majority of the alleged successor'swork- force had previously• been employed by thepredcessor. Stewart Chevrolet, 262 NLRB 362 (1982).In Pacific Hide & Fur Depot v. NLRB, 553 F.2d 609(9th Cir. 1977), the court, although refusing to enforce aBoard Order, stated: -. The decisions require that, in such a case [allega-tion of successorship], and absent a refusal to hirebecause of_ union animus, a majority of the workforce' of the purchasing employer in the unit be- former' employees of the seller in that unit. If that isthe case, there is a duty to bargain, it being assumedthat the holdover majority continues to. desire rep-resentation by the union.Additional, factors to be considered are whether thebusiness itself has remained substantially the same and atthe same location, basically, with the same supervisors,machinery, and product. Blazer Industries, 236 NLRB103 (1978); Stewart Chevrolet, supra.' The General Counsel has initially sustained his burdenby establishing that- a majority of the employees of' Fugazy of Connecticut on its October '15, 1978 payroll(which is reasonably representative of its payrolls in thatperiod) had previously been employed by Airport or itsalter ego Maintenance and Manpower and Shortway'Charter. The remaining additional issue, therefore, iswhether the employing industry remained substantiallythe same between Airport and Fugazy of Connecticut.In Woodrich Industries, 246 NLRB 43 (1979), the al-leged successor reopened the plant after a 3-week hiatuswith 59 employees, 40 of whom had been employed bythe predecessor when it ceased operations. At the timethe alleged successor reached its full complement of em-ployees, 3 weeks later, 95 employees were employed;either 43 or 53 of them had been employed by the prede-cessor when it ceased operating. Neither the administra-tive law judge nor the Board reached the issue of wheth-er a majority of the successor's employees had previous-ly been employed by the predecessor; rather, they foundthat there was no successor obligation, reasoning: "Basedon the foregoing factors, we conclude that, on balance,the nature and character of the employing industry hasbeen sufficiently altered so that Respondent is not a suc-cessor to Murcel " The "foregoing factors" the Boardconsidered were whether there was substantial continuityin operations, location, work force, working conditions,supervision, machinery, equipment, methods of produc-tion, product, and services.On Airport's last payroll, the dispatchers are listed asWurth and Gaynor, in addition, there was testimony thatStokes (who is listed on this payroll with the drivers)and Dern,.also dispatched for Airport. Neither Wurthnor Gaynor is listed on the Fugazy of Connecticut pay-roll for the week ending October 15, 1978; Stokes andDern were dispatching for Fugazy of Connecticut at thattime, as was Canady.Fugazy of Connecticut is operating out of New YorkBoulevard, the same location as Airport; when Fugazyof Connecticut commenced operations, it operated withsome of its own buses (the P&W buses) and some of thebuses previously used by Shortway Charter and Airport,which it leased from Holland. It was not until the deliv-ery .of ,the Motorcoach Industry buses in mid-1979 thatFugazy of Connecticut operated entirely with buses thathad never been used by Airport. The testimony of anumber of employees regarding the friction between theShortway Charter and Fugazy drivers due to the betterquality buses the Fugazy drivers were operating indi-cates that the working conditions at Fugazy of Connecti-cut may have been somewhat better than the conditionsat Airport. ,Finally, a comparison of- the operations of thetwo reveals that Airport performed charter work, crew:work, and work for the airlines transporting passengersto hotels or other locations at the Airport Fugazy ofConnecticut also performs this type of work, but, unlikeAirport, this doe's not constitute its entire operation.Most importantly, it operates the Atlantic City line run,which Airport never operated; for 10 months in 1979 it AIRPORT BUS SERVICE597operated a Connecticut line run from the airports, whichAirport never operated; and it performs charter work forprofessional athletic teams, which Airport never per-formedOn the basis of all of the above factors, most especiallythe tact that a majority of the Fugazy• of Connecticutemployees on October 15, 1978, had previously been em-ployed by Airport or its alter egos I find that the natureand character of the employing industry has not beensufficiently altered for Fugazy of Connecticut to evadeits successorship obligation. Woodrich Industries, supra.Although there are differences between the operation ofFugazy of Connecticut and Airport, these differences arenot substantial enough. Although Fugazy of Connecticutat one time, operated the line run to Connecticut, nowoperates the line run to Atlantic City, and since mid-1979has operated a fleet of buses completely different fromAirport, the employment responsibilities of its driversand mechanics is substantially similar to what it waswhen they were last employed by Airport on January24, 1978: I therefore find that Fugazy of Connecticut is asuccessor to Airport 116Having found that Fugazy of Connecticut is a succes-sor to Airport, it was bound to recognize and bargain ingood faith with Local 875. Burns, supra. It did not do soand therefore violated Section 8(a)(5) of the Act, al-though no remedy will be ordered to remedy this asLocal 875 has disclaimed any interest in these employees,supra. Being a successor, rather than an alter ego, of Air-port, Fugazy did not violate the Act by its refusal tocomply with the terms of the -Airport-Local 875 collec-tive-bargaining agreement. Burns, supra.Fugazy of Connecticut's Responsibility for Unfair -Labor Practices Committed by AirportHaving found that Fugazy of Connecticut is a succes-sor to Airport, it must next be determined if it is obligat-ed to remedy the unfair labor practices found herein.'"In Perma Vinyl Corp, 164 NLRB 968 (1967), enfd. subnom. United States Pipe & Foundry Co. -v. NLRB, 398F.2d 544 (5th Cir. 1968), the Board stated (164 NLRB968).[W]e are persuaded ihat one who acquires and op-erates, a business of an employer found guilty ofunfair labor practices in basically unchanged formunder circumstances which charge him with noticeof unfair labor practice charges against his prede-116 The collective-bargaining agreement between Fugazy of Connecti-cut and Local 819 was executed on June 14, 1978, at a time when It hadno employees Although this would ordinarily be a clear violation of Sec8(a)(2) of the Act, no unfair labor practice charge was filed againstFugazy of Connecticut until May 7, 1979, almost 11 months later In ad-dition, no evidence was adduced by the General Counsel that the exist-ence of this collective-bargaining agreement was concealed by the par-ties Hot Bagels & Donuts, 227 NLRB 1597 (1977) Nor is there a continu-ing violation herein, such as an allegation of a members-only contractSchorr Stern Food Corp, 227 NLRB 1650 (1977) This allegation is there-fore barred by Sec 10(b) of the Act- and is dismissed Machinists Local1424 v NLRB, 362 U S 411 (1960)'117 Having found that Holland, Maintenance and Manpower, Dell Bus,Shortway Lines, and Shortway Charter are alter egos of Airport, theyare liable to remedy its unfair labor practicescessor should be held responsible for .remedying hispredecessor's unlawful conduct..•This was followed by Golden State Bottling Co. v.NLRB, supra, where the Supreme Court affirmed thecourt of appeals decision _which affirmed the Board.Order (at 187 NLRB 1017.(1971)) which held that a suc-cessor employer, 'which purchased the predecessor's op-erations with knowledge of its unfair labor practices, wasbound to remedy those unfair labor practices..In Am--Del-Co., Inc.,' 234 NLRB 1040, 1041 (1978), theBoard stated. "It is' well settled that the responsibility ofestablishing that a new employer was without knowledgeof its predecessor's unfair labor practices at the time ittook over - the latter's operation rests. with the allegedsuccessor:"..On the basis of the above, the burden is on Fugazy ofConnecticut to establish lack of knowledge; as PermaVinyl, supra, refers to "under circumstances whichcharge him with notice," this need not be actual knowl-edge; it is enough if the successor knew or should shaveknown.The strongest evidence of knowledge by Fugazy ofConnecticut- are the three notations in 'the .bankruptcydocket, dated May 9 and 16 and June 8,4978, referringto actions by the Board in the proceeding. Fugazy Jr.testified that he had his attorneys search the, bankruptcycourt's documents prior to June 13,4978, for-any claimsagainst Airport, and he was sure they used due diligence,but did not advise him' of any such claim As stated,supra, I did not find Fugazy Junicir to be a credible wit-ness and would find that, even if his attorneys did notcatch them, these pre-June 13, 1978 notations were ade-quate to put Fugazy of Connecticut on notice of theunfair l†bor practices committed by Airport In 'addition,a month prior to its purchase of the ICC rights, Fugazyhired 'Dern, who was present at New York Boulevardduring the period when the unfair labor' practices oc-curred, and, in faCt, 'was present at a 'number of the meet-ings conducted on January 24, 1978. Although I do notimpute knOwledge to •Fug‡iy simply by its employmentof Dern in a managerial .position, it is not unreasonableto assume- that, - in the month Dern Was emploYed byFugazy prior to the June 13 agreement, he discussed theearlier events that occurred at New York Boulevardwith representatives of Fugazy, I do not consider hereinFugazy's subsequent' employment of Dell, Margolies, orothers previously associated With Airport as imputingknowledge to Fugazy as these events oCcurred subse-quent to the purchase of Airport's ICC rights.I therefore find that Fugazy of 'Connecticut has .riotmet its burden ,herein, and is therefore liable' for remedy-ing the unfair labor practices Committed by its predeces-sor, Airport.XVI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth above insections IV through XV, occurring in connection withthe.Respondents'. operations described above in section I,have a close, intimate, and substantial relationship to trade, traffic, and conimefce among- the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.•CONCLUSIONS ;OE LAW1, • • •..1.The Respondents are each einployerrs'" engaged incommerce within the meaning of Section 2_(2),' (6); and(7) of the Act.."2.Local 875, Local 522, and Local 819 are- each labororganizations within the 'meaning of Sectioti 2(5)" Of the'Act.3.Holland, Shortway Charter, ShortwaY- Lines;' DellBus, and Maintenance and Manpower are alter egos ofAirport..•4.Airport, Holland, ShOrtway ;Charier, ShortwdyLines, Dell Bus, and Maintenance and Manpower consti-tute a single integrated business enterprise.,-",-' 5. Fugazy'of Connecticut is a successor te the 'businessoperation of' Airport.6.- Respondents Airport, Holland, Shortway Liries,Shortway Charter, Dell Bus, Maintenance and- Manpow-er, and Cross County violated Section 8(a)(2) of the Act''by:,(a)Assisting Local 522 in obtaining signed Authoriza-tion cards from its employees.• (b)The execution of the collective-bargaining agree-ment dated January 16, 1978, with Local 522, at :a timewhen Local 522 did not represent an uncoerced majorityof the employees.,..7 Respondents Airport, Holland, Sliortway: Lines,Shortway Charter, Dell Bus, Maintenance and Manpow-er, and Cross County violated Section 8(a)(3) of the,Actby:-,,, (a) The execution of the collective-bargaining agree-ment dated January _16, 1978, with Local- 522, saidagree-ment containing_ a union-security clause requiring mem-bership in Local 522 as,a condition of employment.(b) Conditioning employment of Airport's. employeesupon the employees' accepting wages, arid other termsand conditions .of employment, lower, than those provid-ed by the Airport-Local 875 collective-ba-rgaining agree--merits dated December 29, 1976, and by the,,employees'relinquishing their right to union representation:8.Respondents AirpOrt, Holland, ,Shortway†IlLines,Shortway ,Charter., Dell Bus, Maintenanee,and Maripow-. er, and Cross County have violated Section 8(a)(5) of theAct by failing t6 recognize and bargain with Local 875, on 'January. 24, ..1978, • and ,thereafter, bY _refustng, to en-force 'the terms and conditions-of employment as speCi-fled in the collective-bargaining agreements dated De-cember 29, 1976, between Airport and LoCal, 875, and byunilaterally changing the terins and" COnditions of em-ployment of the employees in the bargaining unit coy-.ered by these agreements9.Respondent Fugazy of Connecticut viOlated-Section8(a)(5) of, the Act by fading and refusing to recognizeand bargain with LOcar 875., THE REMEDYT •`_'Ha'ving found that the Respondents. have engaged incertain unfair labor praCtices, I shall 'recommend thatthey be required 'to Cease and desist therefrom and to,598DECISIONS OF 'NATIONAL LABOR RELATIONS BOARD; take certain affirmative action designed -to effectuate thepolicies of the Act. -,I have found that Respondents Airport, Holland,Shortway Lines, Shortway Charter, Dell Bus, Mainte-nance and Manpower, and Cross County have, inter alia,violated Section 8(a)(3) of the Act by failing to' employCertain of Airport's employees on or after January 24,1978, becauSe they refused to accept terms and condi-tions of employment less than those provided in the Air-Port-Local 875 collective-bargaining agreements dated•Decerhber 29, 1976: I have also found that these Re-spondents conditioned continued employment on the em-ployees' relinquishing the right to union representation;employees who refused to accept employment on this•basis are also 8(a)(3) discriminatees., As regards these twoclassifications of employees, I shall_ recommend that the.Respondents each be, ordered to offer, them immediateand .full reinstatement to their former positions or,those positions no longer exist, to substantially equivalent. jobs, without prejudice to their .seniority or other rightsand privileges, and to make them whole for any loss ofearnings suffered as a result of the discrimination by pay-_ ment of a sum equal to that which they would haveearned, absent the discrimination, with backpay and in-terest computed _in accordance with F. -W WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977).118As to those employees 'who accepted the employmentoffer of January 24, 1978,119 shall recommend that allof the Respondents reimburse them for the difference be-tween what they received in their employinent withMaintenance and Manpower or _Shortway Charter andwhat they lawfully should have .been paid pursuant tothe collective-bargaining agreements 'dated December 29,1976, between Airport and Local 875, also with interestcomputed as stated supra. As discussed supra, although I''have' found* that these Respondents unlawfully, refused torecognize or bargain with- Local 875, no -order .will- be'entered in that regard as Local 875 disclaimed any inter-est in these employeesI have found that the execution, maintenance, and en-forcement of the collective-bargaining agreement datedJanuary 16, 1978, bet,Xeen Maintenance and Manpower•and Local 522 violated Section 8(a)(2) and (3) of theAct. As the employees paid dues to Local 522 pursuant. to the union-security clause of this agreement (the 8(a)(3)violatiOn), I will recommend that all the Respondents beordered to reimburse the employees for the dues paid to, Local 522.[Recommended Order and fns. 120 through 123 omit-ted from publication.] ••"8, The names of these individuals are attached hereto as "AppendixA" The list was compiled from the General Counsel's further responseto the Respondents' demand for a bill of particulars, as "the names of em-ployees discharged by Respondents on January 24, 1978"'Due to the absence of Maintenance and Manpower and ShortwayClirter at the heanng, the parties were unable to determine the names ofthese individuals, this will be left for a supplemental proceeding AIRPORT BUS SERVICE599SUPPLEMENTAL DECISION IN BACKPAYSPECIFICATIONConsolidated with the above matter was the backpayspecification to determine the amount of backpay due toHokick White which would make him whole for hislosses resulting from his discharge on August 13, 1976.This discharge Was found to be unlawful in a decision ofAdministrative Law Judge Karl H. Buschmann datedSeptember 20, 1977,124 which decision was affirmed bythe Board (no statement of exceptions having been filed)by Order dated November 1, 1977. The Board's Orderwas enforced by the court on September 19, 1978 125I. BACKGROUNDWhite had been employed as a bus mechanic for Air-port from 1969 through July 2, 1972, when he was laidoff by Airport. During that period Airport subcontracteda number of its smaller crew jobs to Clayton Wynn,d/b/a Wynn V.I.P., herein called Wynn, among others;during this period Wynn also performed repair work, ex-clusively for Airport, utilizing Airport's facilities atBuilding 69. On August 1, 1976, Wynn employed Whiteas a mechanic.On August 9, 1976, White filed an unfair labor prac-tice charge with the Board alleging his discharge by Air-port as unlawful. The administrative law judge foundthat Wynn discharged White on August 13, 1976, at thedemand of Margolies, in retaliation for White's filing thecharge with the Board in violation of Section 8(a)(1, and(4) of the Act.II FACTS AND ANALYSISWhite was the only witness testifying in this portion ofthe proceedings, and he testified credibly, often support-ed by forms, pay stubs, or letters provided by his em-ployer or former employers While employed by Wynnhe performed mechanical work for 40 to 50 hoursweekly and was paid approximately $180 for this work.During the same period he performed crew work forWynn as well; the hours worked varied depending uponthe flight schedules, but White averaged about $125 aweek in earnings for this work.From the date of discharge (August 13, 1976) throughearly 1977 White was unemployed. White testified thatexcept for a 1-month period in about September 1976,when he was unavailable for work due to his mother'sillness, he made a diligent search to obtain employmentduring this period. He testified regarding visits (once ormore than once) to approximately 17 employers in aneffort to obtain employment. He obtained employment atChad Operating Corp. (Chad) during the first quarter of1977 and he continued his employ at Chad until early inthe fourth quarter of 1977, at which time he was dis-charged. Approximately a week or two later126 White129 Wagner was counsel for Airport in the matter125 The court's Order is addressed to "Respondents, Airport Bus Serv-ice, Inc , and Clayton Wynn d/b/a Wynn V I P Limousine Service, theirofficers agents, successors, and assigns126his employ with Chad, this is the only period during whichWhite has been unemployedobtained employment at Mala Industries, Inc. (Mala).Sometime about the end of December 1977, Mala ceasedits business operations and within a few- days White ob-tained full-time employment with Salem TransportationCo. (Salem). About January 1978 White obtained addi-tional employment at Servair Maintenance, Inc (Servair)where he was employed for approximately 32 hours aweek 127 At that time, and throughout the period thatWhite was employed by both Salem and Servair, hishourly rate of pay at Salem was approximately 20 per-cent higher than that of Servair. When White began thisperiod of employment at both Servair and Salem hishours at ,Servair were 7 a.m. to 3.30 p.m., while his hoursat Salem were from 4 p.m. to midnight. Thereafter,,about June 1979 Salem changed White's working hoursto midnight through 8 a.m. When this conflict aroseWhite chose to remain at Servair because they "hadmore to offer to me. It had better benefits . . . coverageand everything "128 About a week later (the weekending June 17, J979) White obtained additional employ-ment at Schenck/Universal Bus Corp. (Schenck); he wasemployed there through the week ending September 16,1979, working from 10 to 22 hours a week. From thefourth quarter of 1979 through the fourth quarter of1980, White was employed only by Servair.Respondent Fugazy of Connecticut in its brief here didnot cite any specific defenses to this backpay specifica-tion; however, from its cross-examination of Whiteduring the hearing it appears that its defenses are thatWhite did not ,make a reasonable effort to obtain workbetween the time of his 'discharge and his employment atChad, and that he was not sufficiently diligent in at-tempting to locate a high-paying job.The applicable legal principles, as stated in Aircraft &Helicopter Leasing, 227 NLRB 644, 646 (1976), are as fol-lows:An employer may mitigate his backpay liabilityby showing that a discnminatee "wilfully incurred"loss by a "clearly unjustifiable refusal to take desira-ble new employment." (Phelps-Dodge Corporation v.IV.L.R.B., 313 U S. 177; 199-200 (1941)), but this isan affirmative defense and the burden is upon theemployer to prove the necessary facts NL.R.B. v.Mooney Aircraft,- Inc., 366 F.2d 809, 813 (CA. 5,1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or of low interimearnings; rather, the employer must affirmativelydemonstrate that the employee "neglected to makereasonable efforts to find interim work." 1V.L.R.B. v.Miami Coca-Cola Bottling Company, 360 F.2d 569,575-576 (C.A. 5, 1966). Moreover, although a dB-.127 The compliance officer for the Region testified that because Whiteworked 20 to 25 hours overtime for Wynn they established a 5/8 ratioand determined that Wynn and the other Respondents were entitled to acredit of 5/8 of White's earnings at Servair while he was also employedat Salem Therefore, during the period of the first quarter of 1978through the second quarter of 1979, 5/8 of White's earnings at Servairare credited to the Respondents as interim income1" At the time of the hearing White's salary at Servair was $606 anhour, and he was paid time and a half for ov ertime and holidays 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminatee must make " reasonable efforts to miti-gate [his] loss of income . . [he] is held . . . onlyto reasonable exertions in this regard, not the high-est standards of diligence." 1V.L.R.B. v. ArduiniManufacturing Co., 394 -F.2d 420, 422-423 (C.A. 1,1968). Success is not the measure of the sufficiencyof the discriminatee's search for interim employ-ment; the law "only requires an honest good faitheffort." NL.R.B. v. Cashman Auto Company, 223F.2d 832, 836 (C.A. 1, 1955) And in determiningthe reasonableness of this effort, the employee's skilland qualifications, his age, and the labor conditionsin the area are factors to be considered. Mastro Plas-tics Corp., 136 NLRB 1342, 1359 (1962).Fugazy of Connecticut has not met this burden; Whitecredibly testified to visiting numerous employers in hisattempts to obtain employment from the date of his dis-charge to his employment at Chad. These attempts clear-represent, at the least, a reasonable effort to obtainemployment.Fugazy of Connecticut also appears to defend on theground that White is working fewer total hours than hedid at Wynn and that since he commenced full-time em-ployment at Servair he has not looked for higher paidemployment elsewhere, nor has he looked for additionalemployment to supplement his earnings at Servair.Fugazy might defend that since White, while employedby Wynn, had worked approximately 70 hours a week,and that is the amount of hours worked that his grossbackpay is computed on, he is obligated to obtain em-ployment working a comparable number of hours inorder to mitigate backpay; i.e., that since- he was creditedwith this amount of hours he should be required toobtain employment involving the same number of hoursworked. I find it unnecessaryto decide this question; fora period of almost a year and a half White did work attwo jobs simultaneously•Salem and ,Servair•one fulltime and one almost full time, and the Respondents weregiven credit for a portion of these overtime hours. It wasonly after Salem changed his working hours, so that theyconflicted with his hours at Servair, that he terminatedhis employment at Salem. In what I find is an illustrationof White's good faith, at that time, June 1979, he ob-tained part-time employment for the next 3 months withSchenck. Since that time he has been employed solely byServair full time, working overtime when available.An employee is held only to "reasonable exertions" inhis duty to mitigate backpay and is not held to the"highest standards of diligence." NLRB v. Arduini Mfg.Corp., supra; McCann Steel Co, 224 NLRB 607 (1976).Clearly, White satisfied that standard and should not bepenalized because he was not able to locate an additionalregular job.I find that Respondents have not shown that White in-curred a willful loss of interim earnings.CONCLUSIONS OF LAWThe backpay formula as propounded by the GeneralCounsel is appropriate in determining the moneys dueWhite129 to make him whole for losses incurred by himas a result of the discrimination practiced against him onAugust 13, 1976, until the final period covered by theamended backpay specification, the, fourth quaner of1980.On these findings of fact and conclusions of law andon the entire, record, I issue the following recommend-ed13†ORDERThe Respondents, Clayton Wynn d/b/a Wynn V.I.P.Limousine Service, and' Airport Bus Service, Inc., NewYork, New York, their officers, agents, successors, andassigns,13' shall make whole Holnck White by payinghim the sum of $16,238132 for the period August 13,1976, through the fourth quarter, of 1980, plus interestthereon in the manner heretofore prescribed in this case.129 Because White testified that he was unavailable for work for amonth about September 1976, I would alter the gross backpay figure forthe third quarter of 1976 from $1,224 for 4 weeks to $612 for 2 weeks130 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102'48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses131alter egos, as discussed and decided above132net quarterly amounts are19763d Qtr6124th Qtr3,97819771st Qtr3,2102d Qtr1.1853d Qtr1,2824th Qtr1,752197821st Qtr3282d Qtr3283d Qtr3284th Qtr32819791st Qtr-0-2d Qtr-0-3d Qtr2504th Qtr88419801st Qtr7382d Qtr3053d Qtr-0-4th Qtr730Total$16,238 APPENDIX AJames EbronWilliam ReedArthur DavisRichard RiveraMiguel MunozCharles WilliamsOtis CreightonMayonsaki GiovanniAlan DernWalter LynchHelen HarlyCharles GiHardRobert DugganRalph CronenbergTed PritchettHeriberto GurterrezCarlos GonzalesHerminzul AyalaMajor DarlingtonSherlock RidleyLouis LyonsLeroy AndrewsDitza LineroEddie SegalWillie QuickElton Lee NockCharles PalmerWilliam PearsonAIRPORT BUS SERVICE601Frank CavanaughJose Morale, Earl Autry.Donald MortisGennes Council, Jr. -. William MoserDevon WingArthur JohnsonJoseph PolermoPeter MalloArcadio Larrotta. Lavon McLeanAda TuckerGeorge DeangelicoJeff TurnerPeter CumpelLouis FasanoCarlos .Barragan, .Billy DavisVictor DiazWill ToncoLennox SkeeteAnthony RodniteMark PerlmutterRoy SellerGeorge GaynorRobert Seymour' Denise BoudriaPeter PettaCharles Hay